NOVEMBER 2002

THERE WERE NO COMMISSION DECISIONS OR ORDERS

ADMINISTRATIVE LAW JUDGE DECISIONS

11-05-02
11-12-02
11-15-02
11-19-02
11-22-02
11-25-02
11-26-02
11-27-02

Rodney Woodruffv. Hollinger Construction, Inc.
Knaak Sand
Guy Adams v. Calvin Lenig Coal Preparation
And Sales, Inc.
Nelson Brothers Quarries
Jordan Construction
Sec. Labor on behalf of Thomas Su11ivan v.
3M Company, Inc. & its Successors
Lexicon Inc., d/b/a Schueck Steel Company
Sec. Labor on behalf of Daniel E. McCJeman
v. Lakehead Constructors, Inc.

WEST 2002-163-D
CENT 2002-127-M

Pg. 957
Pg. 964

PENN 2002-37-D
CENT 2002-65-M
KENT 2001-416

Pg. 973
Pg. 980
Pg. 999

CENT 2003-43-DM
CENT 2001-370-M

Pg. 1006
Pg. 1014

LAKE 2001-58-DM

Pg. 1032

ADMINISTRATIVE LAW JUDGE ORDERS

11-21-02

James Womack v. Graymont Western US

i

WEST 2002-138-DM

Pg. 1049

NOVEMBER 2002

No cases were filed in which Review was granted during the month of November:

No cases were fi led in which Review was denied during the month of November:

ii

ADMINISTRATIVE LAW JUDGE DEQSIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

November 5, 2002
RODNEY WOODRUFF,
Complainant

DISCRIMlNATION PROCEEDING
Docket No. WEST 2002-163-D
DENV CD 2001-21

V.

Trans Alta Coal Mine
HOLLINGER CONSTRUCTION, INC.,
Respondent

DECISION
Appearances:

Rodney Woodruff, Chehalis, Washington, pro se;
Larry Slaughter, Hollinger Construction, Inc., Longview, Washington,
for Respondent.

Before:

Judge Manning

This case is before me on a complaint of discrimination brought by Rodney Woodruff
against Hollinger Construction, Inc., ("Hollinger'') under section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §815(c)(3) (the "Mine Act"). Mr. Woodruff alleges
that he was forced to quit his job at Hollinger because he was not given a respirator to wear
when he was using a torch to cut metal at the mine. An evidentiary hearing was held in Kelso,
Washington. For the reasons set forth below, I find that Mr. Woodruff did not establish that
Hollinger took any adverse action against him or that he was constructively discharged by
Hollinger.

I. SUMMARY OF THE EVIDENCE AND FINDINGS OF FACT
Hollinger is a contractor that was hired by Trans Alta Centralia Mining to expand its
heavy media plant (the ''plant") at its surface coal mine in Lewis County, Washington. This
expansion was a major project that involved about 220 Hollinger employees at its peak. Coal
enters the heavy media plant after it has been mined and crushed for sorting and washing.
Pipes carry water and reagents used in this process. Hollinger was hired to expand the plant
and add new equipment. A major component of the job was to install new piping for the plant.
Hollinger hired pipcfitters from the pipefitters union hall to install the new piping.
There were about 25 pipefitters working on this project at its peak. The heavy media project
957

began in about April 2001 and was completed by the end of that year. Mr. Woodruff was hired
on May 29, 2001 as a pipefitter through the union hall.
On or about June 12, 2001, Woodruff was assigned to remove nuts and bolts off flanges
under a tank, remove the flanges, and weld on new flanges. The top had been removed from
the tank, which was about 40 feet above the surface level. To perform this task, Woodruff and
his partner, Mark Lyons, were required to work under the tank to remove the nuts, bolts, and
flanges and inside the tank to weld on new flanges. They first installed scaffolding under the
tank and set up their equipment. Their immediate supervisor was Willy Fick.
Mr. Woodruff decided that the best way to remove the old, rusty nuts and bolts was to
cut them with his welding equipment. To do this he would use his welding equipment as a
torch while wearing his welder's mask. Woodruff decided that he wanted to wear a respirator
while performing this task because he feared that the fumes could be hazardous to his health.
He went to a trailer on the site that functioned as Hollinger's tool room. Woodruff testified
that he did not want some "high-tech monstrosity" that had to be fit-tested, but just something
to "break the fumes." (Tr. 18). He described what he wanted as a "button respirator."
Apparently, this type of device consists of a cloth particle mask that has a button on the front
through which air is expelled. {Tr. 61 ). Woodruff was told by a Hollinger employee that the
company did not have any respirators in the tool room but that particle masks were available.

Mr. Woodruff went to Mr. Fick to find out how he could get a respirator. According to
Woodruff, Fick agreed that the bolts and flanges needed to be cut with a torch but Fick
commented that nobody else was using a respirator at the plant. Woodruff responded by saying
that maybe everyone else was wrong. Woodruff also testified that at some point in his
discussions with Fick, Fick offered to let him perform other unspecified tasks at the project, but
that he rejected the offer because he would need a respirator in any event. Woodruff testified
that he was upset that Hollinger did not have respirators available for use.
Woodruff testified that when he did not hear back from Fick, he talked to John Lake,
Hollinger's safety manager for the heavy media project. Woodruff testified that he left early
that day, about 2:30 p.m., and he did not hear back from anyone about obtaining a respirator.
Woodruff acknowledged that he had a conversation with Lake about respirators on June 12, but
he could not remember the substance ofthis conversation. (Tr. 30-31, 41-42).
Woodruff arrived at work late on June 13, 2001, at about 9 am, rather than at the 7 am
starting time. A meeting was underway concerning how the welding and pipefitting work was
to be performed at the project. Woodruff talked to Ken Patrick, a union steward, about
respirators soon after he arrived. According to Woodruff, Patrick told him that there were no
respirators at the project but that he understood why he wanted one. {Tr. 32). Woodruff
replied that if there are no respirators available at the plant, then he is leaving. Woodruff went
to Fick, told him he was quitting, and filled out the paperwork to resign from his position.

958

There is no dispute that Woodruff quit and that he was not involuntarily terminated by
Hollinger.
Woodruff testified that he quit because, after his conversation with Patrick, he was
convinced that Hollinger was not going to provide him with a respirator. He said that Patrick
was usually on top of things and that Patrick told him that Hollinger had a "big meeting" about
it and that his safety concerns were not taken seriously by the company. (Tr. 35). Woodruff
denied that anyone from Hollinger told him that he could be fit-tested for a respirator if he
shaved off his beard. (Tr. 26, 28-29; Ex. C-6).

John Lake, Hol1inger's safety manager for the heavy media project, does not dispute
that Woodruff asked for a respirator on June 12. Lake testified that he told Fick that Hollinger
will provide a respirator to any employee who asks for one but that the employee must be fittested first. Lake testified he told Woodruff on the afternoon of June 12 that if he returned to
the project the next day with his beard shaved off, he would be fit-tested for a respirator. (Tr.
59-60). Lake stated that an employee with a beard cannot be fit-tested for a respirator.
Lake also testified that Hollinger must comply with safety and health regulations of the
State of Washington. Most of the work that Hollinger performs is not regulated by the
Department of Labor's Mine Safety and Health Administration ("MSHA") but is subject to the
Washington Industrial Safety and Health Act. Lake testified that the company, in accordance
with Washington regulations, requires an employee who will be wearing a respirator to first
complete a medical evaluation form that is faxed to the medical clinic used by Hollinger to
make sure that the employee does not suffer from any medical conditions that would prohibit
the use of a respirator. Once the clinic has reviewed the form, the employee is fit-tested for a
respirator. Lake testified that Hollinger does not ''just pass out" respirators to employees but
requires that they be fit-tested. He also testified that Hollinger's employees were advised of
this policy during new employee orientation. (Tr. 64). Consequently, employees can pick up
particle masks in the tool room, but not resp.irators.
Lake further testified that the fit-testing kit was at Bollinger's offices, that he retrieved
this kit after work on June 12, and that he brought it to the plant on the June 13 so that
Woodruff could be fit-tested if he still wanted to wear a respirator. (Tr. 64). Woodruff arrived
at the plant with a beard on June 13. Lake stated that when he asked Fick about Woodruff on
June 13, Fick told him that Woodruff had quit. Woodruff admits that he did not discuss the
respirator issue with Lake on June 13. (Tr. 41).
Larry Slaughter also testified on behalf of Hollinger. He was Bollinger's project
manager at the plant. He did not take this position until September 2001, after Woodruff had
quit his job. He testified about Bollinger's general safety program. He testified that no
respirator was actually needed because the nuts and bolts should have been removed using a
wrench, not a torch, and that the area was well ventilated in any event. After Woodruff quit,

959

the nuts and bolts were removed by other employees using a wrench. The installation of new
flanges, however, required welding. There is no evidence as to when this welding occurred.
Woodruff filed for unemployment compensation, which Hollinger did not contest.
Because Woodruff quit his job, he had to demonstrate "good cause" for quitting in order to
collect unemployment compensation. The administrative law judge for the State of
Washington entered findings that Hollinger refused to provide a respirator for Woodruff (Ex.
C-1 ~ 5). Slaughter testified that Hollinger did not appear at the unemployment compensation
hearing or introduce any evidence in that case because of scheduling conflicts and because it
did not see any reason to deny Woodruff unemployment compensation.

II. DISCUSSION WITH FURTHER FINDINGS OF FACT
AND CONCLUSIONS OF LAW
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising
any protected right under the Mine Act. The purpose of the protection is to encourage miners
"to play an active part in the enforcement of the [Mine] Act" recognizing that, "if miners are to
be encouraged to be active in matters of safety and health, they must be protected against any
possible discrimination which they might suffer as a result of their participation." S. Rep. No.
181, 95th Cong., P1 Sess. 35 (1977), reprinted in Senate Subcommittee on Labor, Committee on
Human Resources, 95 1h Cong., 211d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977 at 623 (1978). "Whenever protected activity is in any manner a
contributing factor to the retaliatory conduct, a fmding of discrimination should be made." Id.
at 624.
A miner alleging discrimination under the Mine Act establishes a prima facie case of
prohibited discrimination by presenting evidence sufficient to support a conclusion that he
engaged in protected activity and suffered adverse action motivated in any part by that activity.
Secretary ofLabor on behalfofPasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-800
(October 1980), rev 'don other grounds, 663 F.2d 1211 (3d Cir. 1981 ); Secretary ofLabor on
behalfofRobinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981); Driessen
v. Nevada Goldfields, Inc., 20 FMSHRC 324, 328 (Apr. 1998). The mine operator may rebut
the prima facie case by showing either that no protected activity occurred or that the adverse
action was in no part motivated by the protected activity. Pasula, 2 FMSHRC at 2799-800. If
the mine operator cannot rebut the prima facie case in this manner, it nevertheless may defend
by proving that it was also motivated by the miner's unprotected activity and would have taken
the adverse action for the unprotected activity alone. Pausla at 2800; Robinette, 3 FMSHRC at
817-18; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642 (41h Cir. 1987).
In this case, Mr. Woodruff does not deny that he quit his job, but asserts that he had no
choice but to quit when the company refused to provide him with a respirator. Complaining
about respiratory protection or asking for a respirator is activity that is protected under section
105(c) of the Mine Act. Thus, Hollinger was prohibited from terminating or otherwise

960

disciplining him when he asked for a respirator. There is no dispute, however, that Woodruff
was not terminated or disciplined. A finding that an employer took adverse action against a
miner engaged in protected activity is a necessary element of a complainant's case. Thus,
unless Woodruff was constructively discharged, there was no adverse action and there can be
no finding of discrimination. Bryce Dolan v. F & E Erection Company, 22 FMSHRC 171, 175
(Feb. 2000).
The Commission has determined that a "constructive discharge is proven when a miner
engaged in protected activity shows that an operator created or maintained conditions so
intolerable that a reasonable miner would have felt compelled to resign." Id. at 176. The ''key
inquiry" in a constructive discharge case is whether "intolerable conditions existed such that a
reasonable miner would have felt compelled to resign." Id. "It is the operator's failure to
reasonably remedy such conditions that converts the resignation into an adverse action." Id.
I find that Woodruff failed to establish that Hollinger created or maintained conditions
that were so intolerable that a reasonable miner would have felt compelled to resign. I reach
this conclusion for a number of reasons. First, although Woodruff communicated his desire to
wear a respirator while using the welder as a cutting torch on June 12, he did not follow
through on June 13. When he arrived at the plant at 9 a.m. on June 13, he asked the union
steward about a respirator. When the union steward told Woodruff that he would not be issued
a respirator, Woodruff quit. He admits that he did not ask Lake about the respirator and he
could not remember what was said in his conversation with Fick. (Tr. 41, 43). He simply
assumed that he would not be granted the right to wear a respirator, so he quit and left the
plant.
I find John Lake's testimony in this case to be especially credible. Lake testified that he
advised Woodruff on June 12 that the company did not just hand out respirators because each
employee had to be fit-tested for a respirator. It is possible that Woodruff did not hear or
comprehend all that was said in this conversation, but he did not take the opportunity to discuss
the respirator issue with Lake on June 13 before he quit. Hollinger did not anticipate that
anyone would be needing a respirator that early in the project, so the fit-testing equipment was
at the company's office. I credit Lake's testimony that he went to the office after work on June
12, picked up the fit-testing equipment, and brought it to the plant on June 13.
Woodruff denied that anyone told him that he could be .fit-tested for a respirator. He
did acknowledge, however, that before he left work on June 12, Lake and Fick discussed his
situation and that he may not have heard everything that was said. He testified that he could
not "remember what our exchange of words [were] at that point." (Tr. 27). Woodruff testified,
however, that nobody told him ''face-to-face" that he could have a respirator. (Tr. 26).
Assuming that to be the case, a reasonable miner would have asked Lake for a respirator on
June 13 before he resigned from his job. Because Woodruff left work early on June 12 and
arrived late on June 13, it was particularly unreasonable for him to rely solely on the statements

961

of a union steward that respirators were not available, without discussing it with someone from
management.
Lake credibly testified that, although there had been a meeting on the morning of June
13 to discuss the welding project, the respirator issue was not discussed and, more importantly,
Ken Patrick was not at the meeting. (Tr. 91-93). Woodruffs testimony on this issue was
somewhat inconsistent. At first he stated that the meeting was not about respirators. (Tr. 31).
Then Woodruff testified that Ken Patrick told him that, at a "big meeting" about welding,
Hollinger management said that respirators would not be made available to employees. (Tr.
32-35). Although Woodruff believed that Patrick was "on top of' the respirator issue, Lake
testified that John Mitchell, not Ken Patrick, was the safety and health representative for the
pipefitters. (Tr. 35, 92).
Woodruff admits that when he initially raised the respirator issue, his supervisor offered
him the opportunity to perform other tasks. Woodruff refused this offer because he assumed
that he would need a respirator sooner or later. There is no doubt that Hollinger did not have
respirators available at the plant at the time Woodruff first requested one, but a reasonable
employee would have performed other work until respirators were provided. It is clear that he
could have performed work that did not require the use of a respirator for at least a day or so
until a respirator was provided. Indeed, after Woodruff quit, other Hollinger employees
removed the same nuts and bolts that Woodruff was going to cut off with his welder by using
wrenches. A respirator was not necessary for such work.
Slaughter and Lake credibly testified that Hollinger does not keep respirators lying
around because a respirator is not as effective if it is not fit-tested. (Tr. 67, 84-85). This fact is
especially true with an employee who has a beard, as Woodruff did on June 12 and 13 as well
as at the hearing. I credit Lake's testimony that Hollinger requires an employee to obtain
medical clearance and to be fit-tested before he can wear a respirator. It is quite clear from the
evidence in this case that Hollinger would have allowed Woodruff to perform other work until
these requirements were met.
Hollinger did not believe that a respirator was necessary to perform the work that
Woodruff was assigned. Hollinger management concluded that most of the work could be
performed using wrenches rather than a welder and, more importantly, that the area was well
ventilated. Woodruff stated that the investigator for MSHA agreed with Hollinger in this
regard. (Tr. 68). Contrary to Woodruff's belief, the company's position that respirators were
not required is consistent with its position that it would have fit-tested him for a respirator.
Hollinger allows employees to be fitted for respirators in circumstances where its managers
believe that respirators are not necessary. (Tr. 93). Later in the year, after Woodruff quit, the
welders were fit-tested with respirators in preparation for the installation of the piping system.
(Tr. 11, 37).

962

I hold that Mr. Woodruff failed to establish that Hollinger created or maintained
conditions so intolerable that a reasonable miner (employee) would have felt compelled to
resign. It is the employer's failure to reasonably remedy a safety or health hazard that converts
an employee's resignation into an adverse action. Woodruff did not give Hollinger sufficient
opportunity to provide a remedy. Woodruff relied exclusively on the statements of the union
steward that respirators would not be provided when he decided to quit. As supported by the
testimony presented by Hollinger, the proper and reasonable procedure would have been for
Woodruff to discuss the issue with Lake on the morning of June 13 rather than simply quitting.
The facts make clear that Hollinger would have provided a respirator once fit-testing
requirements were met. Thus, there was no showing that Hollinger took adverse action against
Woodruff.
At the hearing, Woodruff relied on the decision of the administrative law judge in the
unemployment compensation proceeding before the Washington Empioyment Security
Department to support his case. I admitted that decision as an exhibit in this case and accepted
the findings therein as Woodruffs testimony. (Ex. C-1). I am not bound by the findings and
conclusions in that decision, however, because standard of proof was different in the
unemployment compensation case and because Hollinger did not contest the claim or present
any evidence in that case.
III. ORDER
For the reasons set forth above, the discrimination complaint filed by Rodney Woodruff
against Hollinger Construction, Inc., under section 105(c) of the Mine Act is DIS.MISSE D.

~..:;::..,_-~

'

Richard W. Manning
Administrative Law Judge

Distribution:
Rodney Woodruff, P.O. Box 196, Centralia, WA 98531-0196 (Certified Mail)
Larry Slaughter, Operations Manager, Hollinger Construction, Inc., 1061 Industrial Way,
Longview, WA 98632-1030 (Certified Mail)

RWM

963

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W ., Suite 9500
Washington, DC 20001

November 12, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2002-127-M
A.C. No. 13-02194-05501

v.

Docket No. CENT 2002-193-M
A.C. No. 13-02194-05502

KNAAK.SAND,

Docket No. CENT 2002-269-M
AC. No. 13-02194-05503

CIVIL PENALTY PROCEEDINGS

Respondent
Knaak Sand

CONSOLIDATION ORDER
AND
DECISION
Appearances:

Edward Falkowski, Esq., Office of the Solicitor, U.S. Department
of Labor, Denver, Colorado, for the Petitioner;
James V. Knaak, prose, Eldon, Iowa, for the Respondent.

Before:

Judge Feldman

The hearing in these proceedings was conducted in Ottumwa, Iowa, on October 16, 2002.
At the hearing the parties moved to consolidate the civil penalty proceedings in Docket Nos.
CENT 127-M and CENT 2002-193-M, that had previously been scheduled for hearing, with the
civil penalty case in Docket No. CENT 2002-269-M. The parties' motion was granted on the
record. Accordingly, these civil penalty matters ARE CONSOLIDATED.
These proceedings concern petitions for assessment of civil penalties filed pursuant to
section l lO(a) of the Federal Mme Safety and Health Act of 1977 (the Mine Act), 30 U.S.C.
§ 820(a), by the Secretary of Labor (the Secretary), against the respondent, Knaak Sand. The
petitions seeks to impose a total civil penalty of $275.00 for five alleged violations of the
mandatory safety standards in 30 C.F.R. Parts 50 and 56 of the Secretary's regulations governing
surface mines. All of the alleged violations are characterized as non-significant and substantial

964

(non-S&S). A violation is non-S&S in nature if it is unlikely that the violation will be a factor
that contributes to an illness or injury. National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
At the beginning of the hearing, the parties were advised that I would defer my ruling on
the five citations pending post-hearing briefs, or, issue a bench decision if the parties waived their
right to file post-hearing briefs. The parties waived the filing of briefs. (Tr. 41-43). This written
decision formalizes the bench decision issued with respect to the contested citations. This
decision contains an edited version of the bench decision issued at trial with added references to
pertinent case law. The bench decision affirmed three of the five subject citations. A total civil
penalty of$135.00 shall be imposed.

I. Pertinent Case Law and Penalty Criteria
The bench decision applied the statutory civil penalty criteria in section 11 O(i) of the Act,
30 U.S.C. § 820(i), to determine the appropriate civil penalty to be assessed. In determining the
appropriate civil penalty, Section 1lO(i) provides, in pertinent part:
the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.
Knaak Sand, is a sole proprietorship operated by James V. Knaak. Knaak Sand is a small
mine operator that is subject to the jurisdiction of the Mine Act. (Tr. 8-13). Knaak Sand has an
excellent compliance history in that it has no history of previous violations. (Tr. 26). There is no
evidence that the civil penalty proposed by the Secretary in these matters will effect Knaak Sand's
ability to continue in business. Finally, the cited violations were not indicative of serious gravity
and all of the cited conditions were abated in a timely manner.
II. Findin2s and Conclusions

James V. Knaak has operated Knaak Sand as a sole proprietorship since 1989. He has no
employees. Knaak leases approximately 1000 feet of the river front along the Des Moines River in
Eldon, Iowa, where he dredges and screens sand and gravel. The dredging equipment moves up
and down the riverbank. The screening plant and stacker conveyor remain stationary. Knaak
removes sand and gravel from the riverbed using a bucket that is attached to a link belt dragline.
The bucket carries the sand to a sand bar that is located close to the riverbank. The material is
raised from the sand bar onto the riverbank above by a Marion dragline. The extracted material is
then transported by Hough front-end-loader to a hopper that feeds the material onto a conveyor to
the screen plant. There the over-sized rock and the pea rock are separated from the sand which is
further cleaned by a sand screw trough that utilizes water pumped from the river to separate
debris. The screen plant and conveyor are powered by a generator. After cleaning, the sand is
stockpiled by a stacker conveyor. The finished product ultimately is sold to customers and loaded
into their haulage trucks.

965

The citations that are the subject of these proceedings were issued on December 5, 2001 ,
by Mine Safety and Health Administration (MSHA) Inspector Christopher C. Willett. The
citations were issued during the course of Willet' s regular periodic inspection of the Knaak Sand
facility. At the time of the inspection, Willett was accompanied by Gary Cook, a special
investigator assigned to MSHA's Duluth, Minnesota office.
A. Docket No. CENT 2002-269-M

1. Citation No. 6152215
Upon arriving at the Knaak Sand facility on December 5, 2001, Willett asked Knaak if he
recently had received first aid training. Knaak responded that he had not had any recent training.
However, Knaak told Willett he had received first aid training in the past. (Tr. 27). Although
Knaak worked alone, Willett believed it was important for Knaak to know how to render first aid
in case a customer was injured on Knaak's premises. As a result of the information provided by
Knaak, Willett issued Citation No. 6152215 alleging a violation of the mandatory safety standard
in 30 C.F.R. § 56.18010 that requires the presence of a currently trained individual capable of
performing first aid on all work shifts. Willett designated the alleged violation as non-S&S in
nature because Knaak carried a cell phone and ambulance service was located in town only one
mile from Knaak's sand facility.
Knaak's sand removal operations were suspended for the winter shortly after Willett's
December inspection. Citation No. 6152215 was terminated the following Spring on April 30,
2002, after Willett returned to the facility and Knaak told him that he had read a Red Cross first
aid book. Knaak was not required to receive any formal first aid training to terminate the citation.
Willett testified that he had no reason to believe that Knaak had not previously read the
Red Cross first aid book. However, he opined the standard was violated because Knaak was not
currently trained because he had not read the first aid book recently. Willett considered an
individual not currently trained if he had not had first aid training in the previous three years. (Tr.
45).
Knaak testified that he bas had extensive first aid training in the past. Knaak stated he first
acquired knowledge of first aid when he was an Ottumwa police officer in 1969. He later
obtained additional training when he worked for a quarry operator named Douds Stone in the
1980's. Knaak admitted that he hadn't had recent formal training. However, he testified that he is
exposed to first aid issues everyday in that he thinks about first aid techniques that may become
necessary during the performance of his daily work activities.
The bench decision noted, the Secretary has the burden of proving the alleged violation of
a mandatory safety standard by a preponderance of the evidence. Garden Creek Pocahontas
Company, 11FMSHRC2148, 2152 (Nov. 1989). Section 56.18010 provides that first aid
training shall be made available to all interested employees. As noted, Knaak bas no employees.
Therefore, he cannot designate anyone other than himself to be the on-site person capable of
rendering first aid.

966

Knaak admits he has not received recent formal first aid training. However, Citation
No. 6152215 did not require formal first aid training for termination of the citation. Rather, all
that was required was that Knaak read first aid materials. Although he could not recall when he
last read about first aid, Knaak indicated .he had read such materials in the past. Willett stated the
cited standard requiring current first aid training contemplates that such training must have
occurred within the last three years. Thus, the Secretary must demonstrate, by a preponderance of
the evidence, that Knaak had not read first aid publications within the last three years. On
balance, the Secretary has failed to do so. Accordingly, Citation No. 6152215 shall be vacated.
(Tr. 42-47).

B. Docket No. CENT 2002-127-M
1. Citation No. 6152216
Section 50.30(a), 30 C.F.R. § 50.30(a), of the Secretary's regulations requires surface
mine operators to file quarterly employment reports reflecting each "individual working during
any day of a calender quarter" on MSHA Form 7000-2. (Gov. Ex. 5). Section 50.30-1 (g)(3),
30 C.F.R. § 5030-l(g)(3), provides the instructions for completing MSHA Form 7000-2.
Section 50.30-1 (g)(3) specifies that Form 7000-2 should reflect "the total hours worked by
all employees during the quarter covered." (Gov. Ex. 5) (Emphasis added).
Willett determined Knaak was not filing quarterly reports because Knaak Sand was on
the non-response list that was kept at MSHA's Denver office. During his December 5, 2001,
inspection WiJlett asked Knaak why he hadn't filed the September 2001 quarterly employment
report. Knaak responded that he believed he was not required to complete Form 7000-2 because
he did not have any employees. (Tr. 49). Consequently, Willett issued Citation No. 6152216
citing a technical non-S&S violation of the quarterly reporting requirements. The citation was
terminated on December 10, 2001, after Knaak filed Form 7000-2 for the September 2001 quarter.
Knaak testified he has filed quarterly reports on an irregular basis. He stated he filed the
reports sporadically only when he was asked to file them by MSHA inspectors. Knaak testified:
... I have .filed this form many times, and the employees hours are zero. There is
(sic) no employees' hours. Why would I be required to file a form when there is no
information on that form except zero? ... I had put down zero, zero, zero and
signed it and sent it in. If that's good information. That's nothing but zeroes.
They can't seem to understand that I have no employees' hours. This information
means nothing.... I am not an employee. I own this thing. This equipment
belongs to me. This ground belongs to me. (Tr. 54, 56).
Form 7002-2 explicitly requires the mine operator to report "Employee-Hours." (Gov. 5).
While it is clear Knaak "works"at the mine, at the hearing the Secretary's counsel and Willett
were uncertain regarding whether Knaak was an employee whose hours had to be reported.

967

In this regard. counsel stated." I don't have a position whether he is an employee, but he is clearly
a miner under the Act .... " {Tr. 57). With regard to how Form 7000-2 should be completed with
respect to hours worked, Counsel stated "Mr Willett testified it should be [Mr. Knaak's] hours.
I don't know. Perhaps it should be zero." (Tr.63). However, counsel asserted that a sole
proprietorship without employees should not be exempt from the quarterly filing requirements.
(Tr. 62). Willett testified Knaak is an employee who "pays himself." (Tr.60-61 ).
In the bench decision I emphasized that the issue before me is not whether MSHA has
the authority to require Knaak to file a quarterly report, which unquestionably it does. Rather.
the issue is whether Citation No. 6152216 should be affirmed. Although MSHA Form 7000-2
only requires the reporting of"employee hours" worked, regulations should be interpreted
consistent with their purposes. Island Creek Coal Company, 20 FMSHRC 14, 22 (January
1998) (citations omitted).

I agree with the Secretary's interpretation of section 50.30(a) expressed at the hearing
that, to maintain records related to mine facility activities and hours worked, even sole
proprietorships without employees are required to file quarterly reports. However, when the
Secretary seeks to impose a civil penally based on its interpretation of a regulation, a separate
inquiry arises concerning whether the nrine operator had "fair notice" of the interpretation it is
charged with violating. Id. at 24 citing Energy West Mining Co., 17 FMSHRC 1313, 1317-18
(August 1995). In Island Creek the Commission stated:
"[D]ue process ... prevents ... deference from validating the application of a
regulation that fails to give fair warning of the conduct it prohibits or requires."
Gates & Fox Co. v. OSHRC, 790 F.2d 154, 156 (D.C. Cir. 1986). An agency's
interpretation may be "permissible" but nevertheless fail to provide the notice
required under this principle of administrative law to support imposition of a
civil sanction. General Elec., 53 F. 3d at 1333-34. The Commission has not
required that the operator receive actual notice oftbe Secretary's interpretation.
Instead, the Commission uses an objective test, i.e., "whether a reasonably
prudent person familiar with the mining industry and the protective purposes of
the standard would have recognized the specific prohibition or requirement of
the standard." Ideal Cement Co., 12 FMSHRC 2409, 2416 (November 1990).
20 FMSHRC at 24.
Applying the "reasonably prudent person" test, it has not been shown that Knaak knew.
or should have known, that he was required to file quarterly reports under section 50.30(a)
despite his lack of employees. I reach this conclusion based on MSHA's demonstrated
uncertainty at the hearing concerning whether Knaak's work hours had to be reported.
Accordingly, Knaak lacked the requisite fair notice necessary to satisfy due process.
Consequently, Citation No. 6152216 shall be vacated. {Tr. 65-68).
2. Citation No. 6152217
During the course ofWillett's December 5, 2001, inspection WiJlett asked Knaak if he
had performed periodic continuity and resistance tests to ensure that the electrical equipment
was properly grounded. Knaak assured Willett that the required testing had been performed.

968

However, Knaak did not have any written records identifying the equipment that had been
tested or the dates of such tests. Consequently, Willett issued Citation No. 6152217 citing a
violation of the mandatory safety standard in 30 C.F.R. § 56.12028. This standard requires that
grounding systems shall be tested immediately after installation, repair or modification, and
annually thereafter. The standard also requires that records of such testing shall be made
available to MSHA inspectors upon request. Willett considered the violation to be a non-S&S
paperwork violation that was attributable to a moderate degree of negligence. The Secretary
seeks to impose a $55.00 civil penalty. The citation was terminated on December 10, 2001,
after Knaak provided continuity and resistance testing records.
Knaak testified that his electric generator had been de-energized because it was not
working. Knaak maintained that he had not installed repaired or modified any electrical
equipment for a long time. However, Knaak admits that he did not keep resistance and
continuity testing records.
Since Willett was unaware of any recent electrical instalJation, modification or repair,
the missing testing records relate to the annual testing that is required by section 56.12028. It is
unclear whether the missing records concern recent testing, or annual testing that was
performed almost one year ago. It is also unclear whether the records were not kept or whether
they were misplaced. However, the record keeping requirement of section 56.12028 is
unambiguous. It is undisputed that Knaak failed to satisfy this requirement. Consequently, the
Secretary has demonstrated the fact of the cited violation. Turning to the issue of negligence,
the bench decision noted, under the Mine Act, operators are strictly liable for violations of the
Secretary's safety standards without regard to fault. Asarco, Inc., 8FMSHRC 1632 (Nov.
1986), aff'd 868 F. 2d 1195 (101h Cir. 1989). Here, I conclude Knaak's negligence was low
given the fact that the dates and circumstances surrounding the unrecorded grounding tests are
unknown. Accordingly, a civil penalty of $40.00 is assessed for Citation No. 6152217. (Tr.
78-79).
3. Citation No. 6152218
Section 56.15001, 30 C.F.R. § 56.15001, provides, in pertinent part, that "(a]dequate
first-aid materials, including stretchers and blankets, shall be provided at places convenient to
all working areas." Knaak admits he did not have any conventional first aid materials at the
mine facility. In this regard, Knaak testified that he had electrical tape and rags that he could
use to provide emergency first aid. (Tr. 82). As a consequence of the undisputed lack of first
aid materials at the Knaak Sand facility, Willett issued Citation No. 6152218 citing a violation
of section 56.15001. The citation was tenninated on December 10, 2001, after Willett
detennined that Knaak had brought a stretcher and blankets to the surface mine facility.
Although Knaak reportedly believes electrical tape and rags are a suitable alternative to
blankets and bandages, the bench decision noted that no reasonable person would seriously
assert that electrical tape and rags are adequate first aid materials. While I recognize the
limited utility of a stretcher when Knaak was alone at the facility, it is possible that first aid
materials, including a stretcher or blankets, could be required if a customer sustained injuries or
969

became ill. Accordingly, the fact of the violation has been demonstrated by the Secretary.
Although Willett considered the lack of first aid materials to be serious, be nevertheless
designated the violation as non-S&S because there was a medical facility with an ambulance
located approximately one mile away. Willett attributed the violation to a moderate degree of
negligence. In view of the fact that the circumstances that support the citation essentially are
undisputed, Citation No. 6152218 shall be affirmed and the $55.00 civil penalty proposed
by the Secretary shall be imposed. (Tr. 87-88).
C. Docket No. CENT 2002-193-M

1. Citation No. 6152219
During his December 5, 2001, inspection, Willett observed there was no berm along the
riverbank for a distance of approximately 400 feet. There was an approximate ten foot drop-off
from the riverbank to the river below. Most of this 400 foot long area was approximately 100
feet wide. Willett testified trucks normally use the roadway one at a time. Thus, the roadway
is not used for two-way traffic. (Tr.99-100). Willett conceded an accident was not likely to
occur along most areas of the riverbank where the travelable area was 100 feet wide. However,
the area between the screen plant with its conveyors and the riverbank was 25 to 50 feet wide.
The screen plant area was further narrowed by the stockpi le where the distance between the
stockpile and the riverbank ranged from 15 to 20 feet. Willett was concerned that a customer's
haulage truck could roll over the riverbank while maneuvering to load at the stockpile. (Tr. 94).
Under such circumstances the truck driver could sustain serious, if not fatal, injuries.
Consequently, Willett issued Citation No. 6152219 citing a violation of section 56.9300(a),
30 C.F.R. § 56.9300(a). This mandatory safoty standard requires berms or guardrails to be
constructed on banks of roadways where a drop-off exists of sufficient grade to cause a vehicle to
overturn. Willett characterized the violation as non-S&S in nature because the majority of the
cited 400 foot length of roadway was extremely wide with the exception of the area between the
screen plant with its stockpile and the riverbank. (Tr.90). Willett attributed the violation to a
moderate degree of negligence. The citation was te1minated on January 16, 2002, after Willett
observed that Knaak had installed a berm approximately two feet high for the entire 400 foot
length along the riverbank. (Tr. 108).
Knaak testified that he leases an area along the Des Moines River that is 300 feet wide
by 1000 feet long. Knaak conceded the need for a berm along the narrow portion of the
roadway in that he admitted he had placed rocks and a berm along the riverbank that had
washed away. (Tr. 94-95, 102, 107). Knaak does not contend that the rocks or berm had
washed away recently. In this regard, he testified the river had not flooded since August 200 l .
(Tr. 128). Although Knaak acknowledged that a berm was necessary in some limited locations
near the screen plant, he stated he was unable to maintain berms in the vicinity of the draglines
because the draglines move laterally up and down the riverbank each day during the course of
removing sand from the riverbed.
The bench decision noted that section 56.9300(a) requires berms on the banks of
roadways where a drop-off could cause a vehicle to overturn. A violation is properly
designated as significant and substantial in nature if, based on the particular facts surrounding
that violation, there exists a reasonable likelihood that the hazard contributed to by the
970

violation wilJ result in an injury or an illness of a reasonably serious nature. Mathies Coal Co. ,
6 FMSHRC 1, 3-4(January1984); National Gypsum. 3 FMSHRC at 825. Ordinarily, the
faiiure to maintain berms that are intended to prevent a vehicle from driving off an
embankment is a significant and substantial violation, which, if uncorrected, is likely to
contribute to an accident resulting in serious or fatal injuries. However, in this case, Willett
characterized the violation as non-S&S because most of the cited 400 foot length along the
riverbank cannot be considered a roadway because it is over 100 feet wide. Knaak has
conceded, by virtue of his previous placement of rocks or berms along the riverbank near the
screen plant, that the absence of protective measures in this area could cause a truck to
overturn. Accordingly, the Secretary has demonstrated the fact of the violation.
The Secretary has attributed this violation to a moderate degree of negligence. In view
of the fact that the area that requires berms is considerably less than the 400 foot length cited in
Citation No. 6152219, the degree of negligence associated with the violation is reduced from
moderate to low. Accordingly, Citation No. 6152219 is affirmed and a civil penalty of
S40.00 shall be assessed. (Tr. 130-32).

Consistent with this Decision, IT IS ORDERED that Citation No. 6152215 in
Docket No. CENT 2002-269-M, and Citation No. 6152216 in Docket No. CENT 2002-127-M,
ARE VACATED.

IT IS FURTHER ORDERED that Citation Nos. 6152217 and 6152218 in Docket
No. CENT 2002- 127-M, and Citation No. 6152219 Docket No. CENT 2002-193-M,
ARE AFFIRMED.
IT IS FURTHER ORDERED that Knaak Sand shall pay a total civil penalty of
$135.00 in satisfaction of Citation Nos. Citation Nos. 6152217, 6152218 and 6152219.
Payment is to be made to the Mine Safety and Health Administration within 40 days of the
date of this Decision. Upon timely receipt of payment, Docket Nos. CENT 2002- 127-M,
CENT 2002-193-M and CENT 2002-269-M ARE DISMISSED.

Jerold Feldman
Administrative Law Judge

971

Distribution:
Edward Falkowski, Esq., Office of the Solicitor, U.S. Department of Labor,
1999 Broadway, Suite 1600, Denver, CO 80201 (Certified Mail)
James V. Knaak, Knaak Sand, Box 1, Eldon, IA 52554 (Certified Mail)

/hs

972

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue. N.W.. Suite 9500
Washington, DC 20001

November 15, 2002

GUY ADAMS,

DISCRIMINATION PROCEEDING

Complainant
Docket No. PENN 2002-37-D
WILK CD 2001-03

v.
CALVIN V. LENIG COAL
PREPARATION AND SALES, INC.,
Respondent

Calvin Lenig Coal Preparation
Mine ID 36-07440

DECISION
Appearances:

John B. Dougherty, Esq., Ira H. Weinstock, P.C., Harrisburg,
Pennsylvania, for the Complainant;
Joseph C. Michetti, Esq., Dluge & Michetti, Trevorton, Pennsylvania,
for the Respondent.

Before:

Judge Feldman

This case is before me based upon a discrimination complaint filed with this Commission
pursuant to section 105(c)(3) of the Federal Mine Safety and Health Act of 1977 (the Act),
30 U.S.C. § 815(c)(3). The complaint was filed by Guy Adams against the respondent,
Calvin V. Lenig Coal Preparation and Sales, Inc. (Lenig). 1 This discrimination matter presents
the issue of whether Adams' December 5, 2000, work refusal was protected activity under the
Act, and if so, whether his decision to voluntarily quit his job constituted a constructive
discharge. Dolan v. F&E Erection Co., 22 FMSHRC 171, 175-80 (Feb. 2000). This case was
heard on July 9, 2002, in Harrisburg, Pennsylvania. The parties' post-hearing briefs are of
record.
Despite his employment and on-the-job training since July 1994, Adams' discrimination
complaint primarily is based on his failure to receive formal classroom new miner's training and
annual refresher training with respect to his job as a laborer/weighmaster at Lenig's coal
preparation facility. As result of his lack of formal training, Adams asserts his working
conditions were intolerable and constituted a constructive discharge because he feared for his
safety. Adams also vaguely asserts that he was concerned about a variety of other hazardous

1

Adams' complaint which serves as the jurisdictional basis for this case was filed with the
Secretary of Labor on April 18, 2001, in accordance with section l05(c)(2) of the Act, 30 U.S.C.
§ 815(c)(2). Adams' complaint was investigated by the Mine Safety and Health Administration
(MSIIA). On October 19, 2001, MSHA advised Adams that its investigation did not disclose any
section 105(c) violations. On October 30, 2001, Adams filed his discrimination complaint with this
Commission which is the subject of this proceeding.
973

conditions associated with his employment. However, there is no credible evidence that these
concerns were reasonable, good faith concerns, or, that any such safety concerns were
communicated by Adams to the respondent. For the reasons discussed below, Adams'
discrimination complaint is dismissed.
I. Findings Of Fact
Calvin V. Lenig Coal Preparation and Sales, Inc., operates a coal preparation facility at a
rural location at R.D. 1 in Shamokin, Pennsylvania. The facility, which is located adjacent to the
Lenig home, has been operated as a "mom and pop" operation by the Lenig family since 1971.
The business was operated as a sole proprietorship prior to the death of Calvin Lenig in
October 1997. The business was incorporated in January 1998 following Lenig's death.
Diann Lenig-Ferry, Calvin Lenig's widow, is the President of the corporation.2 Vernon Zerby,
Diann Lenig-Ferry's son-in-law, is the corporate Vice-President.
Mr. And Mrs. Lenig started their coal preparation and sales business by purchasing coal
from Anthracite Industries, a local coal mine. Coal was delivered to the Lenig facility by truck.
At the Lenig preparation plant, the raw coal was loaded onto a car carrier and transported to a
shaker screen where it was sized and stockpiled. The Lenigs sold and delivered the finished
product to local residents for household coal consumption. To improve the quality of the
processed coal, the Lenigs built a hopper, a picking table and a conveyor belt. In the early years,
the unprocessed coal would be dumped into the hopper for distribution onto the picking table
where rock was removed by the Lenigs and their children. The conveyor then transported the
coal to the crusher for final processing. Thereafter, a building was constructed next to the fami ly
residence to house a diester table on the lower level that separated finer coal into six different
sized shakers. (Tr. 371).
In December 1989, MSHA approved a training plan for the Lenig preparation plant for
the facility's two employees. The training plan required eight hours new miner training on site
and 16 hours at the South Schuyk.ill County Area Vocational-Technical School. (Comp. Ex. 1;
30 C.F.R. § 46.5). The training plan was approved by MSHA training specialist Joseph W.
Fisher. The training plan also identified Diann Lenig as the individual qualified to teach first aid
as well as on-site new miner and annual refresher training. (Comp. Ex 1).

In 1994, Lenig purchased and installed a heavy media system on the second floor of the
processing building that improved the coal processing at the diester table by mechanically
separating pea coal from nut coal and rock. The heavy media system processed coal from a
slurry mixture by using conveyors, draglines and magnets to separate the coal. The system
included two large vibrators that were installed on the side of the processing building.
When the heavy media system was installed, Calvin Lenig wanted to protect the
supporting structure with Rustoleum paint. Lenig's health had been deteriorating since 1988

2

For ease of reference, Mrs. Lenig-Ferry will also be referred to in this decision as Mrs.
Lenig. (Tr. 36).

974

when he suffered the first of a series of heart attacks. As a consequence ofLenig's impaired
health, in July 1994 Lenig hired Guy Adams to paint the heavy media system. Adams was a
neighborhood youth who lived in the area. After the heavy media became operational, Lenig
continued to employ Adams as a general laborer and weighmaster and trained him to operate the
heavy media system.
Operation of the media system included monitoring the slurry and overseeing the
operating controls. In addition to working inside operating the heavy media, Adams occasionally
worked outside where he operated the front-end loader to dump coal into the hopper or load
trucks. Adams also operated the scale to weigh truckloads of coal. Operating the scale required
puling a handle to load the coal into the tmck before reading a digital scale to determine the size
of the load.
Lenig, his wife and Adams were the only individuals working at the coal preparation
plant from 1994 until Lenig's death in October 1997. Mrs. Lenig's son-in-law Vernon Zerby
began working at the facility shortly after Calvin Lenig's death.
Mrs. Lenig testified that although she was familiar with the training plan that required
formal new miner and refresher training, the only training provided to Adams was on-the-job
training by her and her husband. In this regard, the respondent's counsel stipulated that no
formal classroom new miner or refresher training was provided to Adams as required by the
approved training plan and Part 46 of the Secretary's regulations governing surface facility
training. (Tr. 136-38). Mrs. Lenig explained that Adams was familiar with the operation of the
heavy media because he was present when the system was installed. She stated her husband
taught Adams how to operate the heavy media system. Mrs. Lenig testified that she discussed
first aid training with Adams during lunches that she provided to Adams in her house.
Mrs. Lenig admitted that she repeatedly asked Adams to sign MSHA training certificates
that reflected that he had completed new miner training, refresher training and first aid training,
when, in fact, no formal training had ever been provided. (Tr. 54-66; Comp. Ex. 2). The first
time fom1al training was provided was after Mrs. Lenig was cited by MSHA for failing to
provide formal miner training to her son-in-law and another employee in May 2001,
approximately six months after Adams had quit his job. The citation was terminated after the
employees received training at a local vocational school. It is not clear whether the citation was
issued as a result ofMSHA's investigation into Adams' April 2001 discrimination complaint.
Mrs. Lenig testified that Adams never complained to her about inadequate training, and to
the best of her knowledge, he never complained to MSHA inspectors who periodically visited the
facility. Adams does not contend that he ever complained to MSHA about a lack of training.
Adams continued to operate the heavy media equipment and the front end-loader during
his tenure at the preparation pJant from July J994 until he quit in December 2000. During this
period Adams did not sustain any job related injuries. Adams began operating the truck scale in
March 1997. Adams was never injured while performing his weighmaster duties. As noted
below, the only injury Adams alleges to have sustained at work was a swollen thumb in 1995.

975

In addition to Adams' purported concern about his lack of formal training, Adams
testified about a variety of other alleged safety related concerns. Adams reported incidents of
ball bearings and pipes "flying apart" in the summer of 1999. (Tr. 176-77). Adams also reported
incidents of slurry spills that had to be cleaned up. In addition, Adams complained about an
accident in 1995 when he allegedly fell off the conveyor and his ''thumb swelled up" and he had
"coal dirt in [bis] elbow." (Tr. 190-91). Finally Adams complained about a reported silt dam
overflow into a local creek that occurred in November 2000. This alleged incident posed no
danger to Adams who was working on the second floor at the heavy media in the processing
house. In short, it has neither been contended nor shown that Adams communicated any safety
related concerns to the respondent in the weeks preceding his December 5, 2000, voluntary quit.
Adams testified that he quit his job after going to Mrs. Lenig's residence on the morning
of December 5, 2000. Adams testified that he told Lenig that he ''wasn't happy there no more."
(Tr.204). He stated he told her was "trapped like a puppet." (Tr. 205). He explained he was
unhappy because people came to his house when they needed coal and he was "on call all the
time." (Tr. 205). He reportedly complained that there were no rules and that he didn't know
''what was a hazard and what wasn't." (Tr. 205-06). Significantly, Adams admitted he did not
explain to Mrs. Lenig what ''problems" he reportedly was experiencing at work when he quit on
December 5, 2000. (Tr. 246-47).
Mrs. Lenig and Zerby testified that Adams never complained about maintenance
problems or inadequate training. (Tr. 3 77, 381, 400). Zerby testified ball bearings at the heavy
media are in housings and are incapable of becoming hazardous projectiles. Zerby stated
malfunctions of equipment were repaired quickly and spills were promptly cleaned to avoid
disruptions in production.
The respondent asserts Adams quit his job because December is deer hunting season.
Adams testified that, although he wanted to go hunting, he ''wasn't going to quit his job because
he couldn't go." ((Tr. 246). Despite his alleged safety concerns, Adams admitted he asked
Mrs. Lenig to rehire him approximately two weeks after he had quit. (Tr. 261). Adams denied
that he filed his April 2001 discrimination complaint because he was disappointed that his
unemployment claim had been denied in January 2001. (Tr. 261).
II. Further Findings and Conclusions
a. Timeliness of Complaint
As a preliminary matter, section 105(c)(2) of the Mine Act requires a miner to file a
discrimination complaint within 60 days of the alleged discrimination. In this case, Adams is
alleging a protected work refusal on December 5, 2000. Consequently, the April 18, 2001,
discrimination complaint Adams initially filed with MSHA is untimely. Accordingly, at the
hearing the respondent moved to dismiss the complaint. (Tr. 254-58). Although I reserved
judgement on this issue, at the hearing I noted the statutory 60 day filing period is not
jurisdictional. (Tr. 256-57).

976

The Commission has consistently held that the time limits for filing discrimination
complaints under section 105(c) of the Act may be extended in justifiable circumstances. The
Commission has concluded that a miner's ignorance of the applicable time limits may excuse a
late-filed discrimination complaint provided the respondent is not prejudiced by the delay. Secy.
o/blo Hale v. 4-A Coal Co., 8 FMSHRC 905, 908 (June 1986). Here, the delay was
approximately 60 days. Such a minimal delay does not materially prejudice the respondent by
requiring it to defend a "stale" claim. Accordingly, the respondent's motion to dismiss on the
grounds of untimeliness IS DENIED.
b. Adams' Work Refusal
The purpose of the Mine Act is to encourage mine operators and miners to work together
to ensure a safe workplace. 30 U.S.C. § 801. In furtherance of this goal, section 105(c) of the
Act provides, in pertinent part:
No person shaJI discharge or in any manner discriminate against or
cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any miner ...
subject to this Act because such miner ... has filed or made a
complaint under or related to this Act .... including a complaint
notifying the operator ... of an alleged danger or safety or health
violation in a coal or other mine ....
Although section 105(c) of the Act grants miners the right to express safety and health
related concerns, it does not expressly grant the right to refuse to work under such circumstances.
Nevertheless, the Commission and the Courts have recognized the right to refuse to work in the
face of perceived dangers. See Secretary ofLabor on behalf of Cooley v. Ottawa Silica Co.,
6 FMSHRC 516, 519-21(March1984), aff'd mem., 780 F.2d 1022 (6th Cir. 1985); Price v.
Monterey Coal Co., 12 FMSHRC 1505, 1514 (August 1990) (citations omitted). Thus, the
issues in this matter are whether Adams' December 5, 2000, work refusal was protected by
the Act, and if so, whether the working conditions that motivated his refusal to work were
intolerable leaving Adams no alternative other than to quit his job.

In order to be protected, work refusals must be based on the miner's "good faith,
reasonable belief in a hazardous condition." Secretary ofLabor on behalfofRobinette v. United
Castle Coal Co., 3 FMSHRC 803 (April 1981); Gilbert v. FMSHRC, 866 F.2d 1433, 1439 (D.C.
Cir. 1989). The complaining miner has the burden of proving both the good faith and the
reasonableness of his belief that a hazard existed. Robinette, 3 FMSHRC at 807-12 (April 1981 );
Secretary ofLabor on behalf of Bush v. Union Carbide Corp., 5 FMSHRC 993, 997
(June 1983). The purpose of the "good faith" beliefrequirement is to "remove from the Act's
protection work refusals involving frauds or other forms of deception." Robinette, 3 FMSHRC at
810. Significantly, neither the Commission nor the Courts have extended the right of work
refusal to encompass refusals based on violations of standards that do not involve hazardous
conditions. National Cement Company, 16 FMSHRC 1595, 1599 (August 1994).
For a work refusal to be protected under the Mine Act, a miner should first communicate
his safety concerns to some representative of the operator. Secretary ofLabor on behalfof
Dunmire v. Northern Coal Co., 4 FMSHRC 126, 133 (February 1982). If the miner expresses a
977

reasonable, good faith fear concerning safety, the operator has a duty to address the perceived
danger. Metric Constructors, Inc., 6 FMSHRC at 230; Secretary ofLabor on behalfofPratt v.
River Hurricane Coal Co., 5 FMSHRC 1529, 1534 (September 1983).
Communication of the safety related concern is an essential prerequisite for a protected
work refusal because it provides the mine operator with an opportunity to address the miner's
concerns in a way that should alleviate the miner's fears. Gilbert, 866 F.2d at 1441; see also
Bush, 5 FMSHRC at 997-99; Thurman v. Queen Anne Coal Co., 10 FMSHRC 131, 135
(February 1988), ajf'd mem., 866 F.2d 431 (61h Cir. 1989). A miner's continuing refusal to work
may become unreasonable after an operator has taken reasonable steps to dissipate fears or
ensure the safety of the challenged task or condition. Bush, 5 FMSHRC at 998-99.
Thus, to establish a protective work refusal a miner must demonstrate: (1) a reasonably
held good faith belief that he was exposed to a hazard; and, (2) that his concerns were not
addressed despite having communicated them to the mine operator. In this case, Adams has
demonstrated neither.

It is undisputed that Lenig's failure to provide new miner and annual refresher training
was a violation of Part 46 of the Secretary's training regulations. However, as noted, work
refusals based on violations of standards that do not involve hazardous conditions are not
protected by the Act. National Cement, 16 FMSHRC at 1599. In this regard, it cannot seriously
be argued that Adams' failure to receive fonnal training as a new-hire in July 1994 posed a
hazard to Adams during the performance of his laborer and weighmaster duties in December
2000. Surely Adams was competent to perform his job duties given his more than six years of
on-the-job work experience. Similarly, Adams' failure to receive formal annual refresher
training, given the continuing performance of his duties, has not been shown to have posed a
hazard to Adams. In fact, Adams has not asserted that his job training and experience did not
provide him with the skills necessary to perform his job. Consequently, there is no basis for
concluding that Adams' reported safety related concerns regarding his lack of formal training
were reasonable.
While Adams' purported concerns about his lack of formal training do not provide a basis
for his discrimination complaint, Adams was not without recourse if he truly feared for his
safety. Under such circumstances, Adams could have brought his training concerns to the
attention of MSHA officials. In such an event, his expressed concerns would be protected
activity under section 105(c) of the Act. Moreover, MSHA would have ensured, as it has already
done in this case, that the required Part 46 training was provided.
Adams remaining safety related complaints, such as flying pipes and ball bearings, are
notably lacking in credibility. Moreover, they are too remote in time to have been a motivating
factor in Adams' decision to terminate his employment. While the motivation for Adams'
December 5, 2000, work refusal and voluntary quit is unclear and best known to Adams, what is
clear is that his decision to leave was not related to any of the alleged safety concerns described
by him in this proceeding. Moreover, assuming arguendo, Adams' had legitimate safety related
concerns, there is no credible evidence that such concerns were communicated to the respondent.

978

Accordingly, Adams' December 5, 2000, work refusal and voluntary quit are not entitled to the
statutory protection afforded to miners under section 105(c) of the Act.
Although I need not address the question of whether Adams' working conditions were
intolerable given the unprotected nature of his work refusal, I note that a protected work refusal
and intolerable working conditions are inexorably intertwined. If a miner has a reasonable, good
faith belief that the continued performance of his job jeopardizes his health or safety. and his
concerns are communicated to, and ignored by, his employer, the complaining miner's job
conditions are intolerable. Under such circumstances the working conditions are intolerable
because the mine operator failed to exercise reasonable attempts to alleviate the miner's fears
regardless of the actual existence of the dreaded perceived hazard. On the other hand, if a miner
genuinely is not worried about his health or safety. a constructive discharge normally will not lie.

ORDER

In view of the above, the discrimination complaint filed in Docket No. PENN 2002-37-D
by Guy Adams against Calvin V. Lenig Coal Preparation and Sales, Inc., IS DISMISSED.

Jerold Feldman
Administrative Law Judge

Distribution: (Certified Mail)
John B. Dougherty, Esq., Ira H. Weinstock, P.C., 800 N. Second Street, Suite 100,
Harrisburg, PA 17102
Joseph C. Michetti, Jr., Esq., Dluge & Michetti, 921 Market Street, Trevorton, PA 17881

lhs

979

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue. N.W., Suite 9500
Washington, DC 20001

November 19, 2002

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 2002-65-M
A.C. No. 23-02207-05503

v.

Docket No. CENT 2002-184-M
A.C. No. 23-02207-05505

NELSON BROTHERS QUARRIES,
Respondent

Jasper Quarry

CONSOLIDATION ORDER
AND
DECISION

Appearances:

Kristi L. Floyd, Esq., Office of the Solicitor, U.S. Department of
Labor, Denver, Colorado, for the Petitioner;
Paul M. Nelson, President, Nelson Brothers Quarries, Jasper, Missouri,
for the Respondent.

Before:

Judge Feldman

The hearing in these proceedings was conducted in Springfield, Missouri on July 23,
2002. As a preliminary matter, at the hearing the Secretary, in the interest ofjudicial economy,
moved to consolidate the civil penalty proceeding in Docket No. CENT 2002-65-M, that had
previously been scheduled for hearing, with the civil penalty case in Docket No. CENT 2002184-M. The Secretary's motion was granted on the record. Accordingly, these civil penalty
matters ARE CONSOLIDATED.
These matters concern petitions for assessment of civil penalty filed pursuant to
section l lO(a) of the Federal Mine Safety and Health Act of 1977 (the Mine Act), 30 U.S.C.
§ 820(a), by the Secretary of Labor (the Secretary), against the respondent, Nelson Brothers
Quarries (Nelson Brothers). The petitions seek to impose a total civil penalty of $1,798.00 for
nine alleged violations of the mandatory safety standards in 30 C.F.R. Part 56 of the Secretary's
regulations governing metal and nonmetal surface mines that were cited by MSHA Inspector
Wesley Lee Hackworth. Only one of the nine aJJeged violative conditions was characterized as
significant and substantial (S&S) in nature. A violation is properly designated as S&S if it is
reasonably likely that the hazard contributed to by the violation will result in an illness or injury
of a reasonably serious nature. National Gypsum Co., 3 FMSHRC 822, 825 (April 1981 ).

980

The Secretary issued I 04(b) withdrawal orders for eight of the nine cited violations in
these proceedings. Section 104(a) of the Mine Act, 30 U.S.C. § 814(a), provides, in pertinent
part, that a citation issued for an alleged violation of the Secretary's mandatory safety standards
" ... shall fix a reasonable time for the abatement of the [cited] violation." Section 104(b) of the
Mine Act, 30 U.S.C. § 814(b), authorizes the Secretary to issue an order requiring the mine
operator to immediately withdraw all persons affected by the cited violative condition if the
condition is not totally abated within the time period originally set forth, or subsequently
extended, by the Secretary.

I. Pertinent Penalty Criteria
This decision applies the statutory civil penalty criteria in section 1 JO(i) of the Act,
30 U.S.C. § 820(i), to determine the appropriate civil penalty to be assessed. In this regard,
section 11 O(i) provides, in pertinent part:
The Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.
Commission judges make de novo findings with respect to the penalty criteria in section
11 O(i) based on the record in adjudicatory proceedings, and they are not bound by the Secretary's
proposed civil penalties. Sellersburg Stone Co., 5 FMSHRC 287, 291 (March 1983), aff'd,
736 F.2d 1147 (71h Cir. 1984). Separate civil penalties are not assessed for 104(b) withdrawal
orders. Notwithstanding the de novo nature of these proceedings, it is worth noting that,
in instances where 104(b) orders are issued, the Secretary does not apply the 30% proposed
penalty reduction the operator ordinarily would receive for good faith abatement efforts.
Applying the general statutory penalty criteria, Nelson Brothers is a small mine operator
with only two or three employees. The parties have stipulated that Nelson Brothers is subject to
the jurisdiction of the Mine Act. (Joint Stip., Ex. 1; Tr. 8). Nelson Brothers has an excellent
compliance history in that there is no evidence of any history of violations since operations
began at the Jasper Quarry in July 2000. Id. It is not contended that the total $1,798.00 civil
penalty proposed by the Secretary will negatively impact Nelson Brothers' ability to continue in
business. The Secretary has stipulated that Nelson Brothers does not have a relevant history of
failing to timely abate citations in that only one I 04(b) order was issued during the previous 13
years at any of the mine facilities it has operated. (Tr. 86). The propriety of the 104(b) orders
that are in issue in these matters is discussed below.

981

II. Contest of the 104(b) Orders

Section l 05(d) of the Mine Act requires a mine operator to contest a citation or order
within 30 days of its issuance. 30 U.S.C. § 815(d). Alternatively, section 105(a) pennits an
operator to postpone its contest of a citation or order until 30 days after the issuance of the
proposed assessment of a civil penalty. 30 U.S.C. § 815(a). The Secretary asserts that 104(b)
orders that are not immediately contested pursuant to section 105(d) are not subject to challenge
in a civil penalty proceeding under 105(a) because they do not contain special findings. The term
"special findings" refers to facts alleged in a citation or order under section 104(d) that could
expose a mine operator to a possible withdrawal order before a penalty could be proposed.
30 U.S.C. § 814(d); Quin/and Coals, Inc., 9 FMSHRC 1614, 1622 n.10 (Sept. 1987).
Commission Rule 20 and Commission Rule 21 implement the statutory provisions of
sections 105(d) and (a), respectively. Commission Rule 20 requires an operator to file a notice of
contest with the Secretary " ... within 30 days of receipt by the operator of the contested citation
or order.... " 29 C.F.R. §§ 2700.20(a)(iij) and 27.00.20(b). Alternatively, under Rule 21, the
operator may decline to immediately contest a citation or order, but rather wait to challenge
"the fact ofviolation or any special findings contained in the citation or order ...," including
assertions of S&S and unwarrantability. (Emphasis added). 29 C.F.R. § 2700.21.
Significantly, the Mine Act does not permit the Commission to stay the abatement
requirements of a citation during litigation. 30 U.S.C. §§ 814(b) and (h), 815(b)(l)(A) and
(B)(2). Thus, absent exceptional circumstances that may warrant an expedited hearing, the vast
majority of 104(b) orders are abated long before a civil penalty is proposed. In such cases where
abatement has occurred, the Commission long ago recognized that the operator may have no
need to immediately file a notice of contest, and that it understandably may wait to challenge the
citation or order until the civil penalty phase. Energy Fuels Corporation, 1 FMSHRC 299, 307
(May 1979). However, the Commission also noted, if continued abatement was expensive, an
operator may desire an early hearing to contest the validity of the cited violation in an effort to
eliminate the continued need for abatement. Id.

In Energy Fuels, the Secretary sought to preclude the operator, who had abated a
citation that contained special findings of S&S and unwarrantable failure, 1 from immediately
contesting the citation. Id. at 299. Ironically, in Energy Fuels, the Secretary urged the
Commission that "sound adjudicative practice mandates that piecemeal adjudications be avoided,
and that all issues in a case [should] be tried simultaneously." Id. at 306. Although Energy
Fuels, held that an operator has a statutory right to an immediate contest, even if a citation has
1

The tenn "unwarrantable failure" is taken from section 104(d) of the Mine Act and
refers to circumstances where a violation is attributable to a mine operator's serious lack of care.
Generally, the Commission considers unwarrantable conduct to be aggravated conduct
constituting more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997 (Dec.
1987).
982

been abated, the Commission noted, absent a need for an immediate hearing, it is preferable for
operators to postpone contests until a penalty is proposed. Id. at 308.
While Energy Fuels involved a contest of a citation with special findings, there is no
substantive difference in the current proceedings with respect to the goal of avoiding inefficient
and repetitive litigation. In fact, the Commission already has rejected the Secretary's proffered
interpretation of section 105 that operators are statutorily required to file a contest rather
than waiting to challenge citations or orders in a civil penalty proceeding. Quin/and Coals,
9 FMSHRC at 1620. In Quin/and Coals the Commission stated:
The contest provisions of section 105 are an interrelated whole. We have
consistently construed section 105 to encourage substantive review rather than to
foreclose it. See, e.g., Energy Fuels Corp., 1FMSHRC299, 309 (May 1979).
The statutory scheme for review set forth in section I 05 provides for an operator's
contest of citations, orders, and proposed assessment of civil penalties. Generally,
it affords the operator two avenues of review. Not only may the operator
"contest" a citation or order within 30 days of receipt thereof, 30 U.S.C. § 815(d),
but he also may initiate a contest following the Secretary's subsequent proposed
assessment of a civil penalty within 30 days of the Secretary's notification of the
penalty proposal. 30 U.S.C. § 815(a).

There is no dispute that the fact of violation may be placed in issue by the operator
in a civil penalty proceeding regardless of whether the operator had availed itself
of the opportunity to contest the citation or order in which the allegation of
violation is contained. The Commission also has held that the procedural
propriety of the issuance of a withdrawal order does not affect the allegation of a
violation contained in the order. Island Creek Coal Co., 2 FMSHRC 279, 280
(February 1980); Van Mulvehill Coal Co., 2 FMSHRC 283, 284 (February 1980).
The allegation of violation survives and if proven must be subject to the
assessment of a civil penalty. 30 U.S.C. § 820(a); Tazco, Inc., 3 FMSHRC 1895,
1896-98 (August 1981); See also Co-op Mining Co., 2 FMSHRC 3475, 3475-76
(December 1980). Similarly, since the alleged violation survives, findings
incidental to the violation survive as well.
9 FMSHRC at 1620-22. (Footnote omitted).

In the final analysis, the subject withdrawal orders were issued pursuant to section I 04 of
the Mine Act. Commission Rule 21 broadly provides that the failure to contest an "order issued
under section 104 of the Act" does not preclude challenging the order in a civil penalty
proceeding. By its terms, Rule 21 does not limit its applicability only to certain orders issued
pursuant to section 104. Rather, Rule 21 expressly permits challenge of an order where the fact
of violation is questioned. The fact of a violation and findings incidental to the violation are
fundamental issues in a 104(b) challenge. Obviously, if the underlying violation is not supported

983

by the facts, the 104(b) order lacks validity. Consequently, neither section 105 nor the
Commission's Rules preclude Nelson Brothers' from challenging the validity of the subject
orders in these civil penalty proceedings.
Notwithstanding the above discussion, the Secretary's assertion that a 104(b) challenge is
precluded in a civil penalty proceeding is inconsistent with the Secretary's assessment
procedures. The Proposed Assessments that serve as the basis for these proceedings, issued by
MSHA's Office of Assessments, cite civil penalties for the subject eight combined 104(a)
citations and 104(b) orders. The Proposed Assessments specify that there is a 30 day period to
contest the proposed assessments. Nothing in the Proposed Assessments reflects that an operator
is precluded from challenging the listed 104(b) orders.

Ill. Criteria for 104(b) Orders
Section 104(a) of the Mine Act provides that a citation issued by the Secretary"... shall
fix a reasonable time for the abatement of the [cited] violation." 30 U.S.C. § 814(a). Section
104(b) provides that if on follow-up inspection the Secretary finds:
(1) that a violation described in a citation issued pursuant to subsection (a) has not
been totally abated within the period of time as originally fixed therein or as
subsequently extended, and (2) that the period of time for the abatement should
not be further extended, [she] shall ... promptly issue an order requiring the
operator ... to immediately cause all persons [affected] ... to be withdrawn ...
until ... the Secretary determines that such violation has been abated.

In contesting a 104(b) order, the operator may challenge the reasonableness of the time
set for abatement, or, the Secretary's failure to extend that time. Energy West Mining Company,
18 FMSHRC 565, 568 (April 1996) (citations omitted). Neither the Mine Act nor the legislative
history address the extent of an inspector's inquiry into whether an extension of the abatement
period should be granted. Id. at 569. The Commission has recognized that whether or not to
extend the time for abatement is committed to the Secretary's enforcement discretion. Id.
Therefore, in reviewing an operator's challenge to the Secretary's failure to extend an abatement
period, the proper inquiry is whether the mine inspector abused his discretion in issuing the
104(b) order. Id. In addressing this question, the Commission has noted that a considerable
body of precedent, arising under the 1969 Coal Act and continuing under the 1977 Mine Act, has
recognized that the degree of danger that any extension of abatement time would cause
miners is a relevant factor in determining whether such an extension should have been granted.
Clinchfield Coal Co., 11FMSHRC2120, 2128(November1989).
In these proceedings, seven of eight 104(b) withdrawal orders prosecuted by the Secretary
were issued for failure to timely abate violations that were characterized as non-significant and
substantial because they were not reasonably likely to contribute to an injury. In order to prevail,

984

in instances where the cited unabated violation lacks gravity, the Secretary must show a lack of
diligence by the operator in attempting to meet the Secretary's abatement schedule.
Youghiogheny and Ohio Coal Company, 8 FMSHRC 330, 339 (March 1986) (ALJ) citing
Consolidation Coal Company, BARB 76-143 (1976).
Ordinarily, I would be reluctant to interfere with the Secretary's broad discretion to issue
104(b) orders because such orders are an effective method of achieving compliance. However,
the harsh withdrawal sanction in 104(b) orders normally is reserved for instances where operators
fai l to timely abate hazardous conditions. When 104(b) orders casually are issued for nonhazardous conditions, as they were in seven instances in these proceedings, the effectiveness of
such withdrawal orders is undermined.
Moreover, the initial two day abatement period established for abating the numerous
citations issued by inspector Hackworth was illusory. Thus, the "extensions" of the initial two
day termination period fixed in the 104(b) orders in issue were, in effect, the only termination
dates established for abatement. While I recognize that Nelson Brothers could have
demonstrated greater zeal in its efforts to abate some of the numerous cited non-hazardous
conditions, the refusal to extend termination dates, even in instances where some abatement
efforts had been performed, demonstrates a regrettable lack of restraint by the Secretary.
JV. Backi;:round
Nelson Brothers Quarries is a corporation that operates the Jasper Quarry, a small surface
limestone facility located in Jasper, Missouri. Paul M. Nelson is the President and his brother
John B. Nelson is the Vice-President.2 The quarry operates only during daylight hours and there
are no lights illuminating the facility. The quarry normally employs two or three people.
Nelson and mine foreman Ralph Carter were the only individuals operating equipment at the
quarry when the mine was inspected in March 2001. (Tr. 37). Hackworth testified there was a
third employee who was sometimes at the quarry during subsequent inspections. (Tr. 18-19).
Limestone extraction is accomplished by blasting in the quarry pit. During March 2001,
Nelson operated a 560 Hough pay loader to load the limestone removed from the pit into a
haulage truck. Nelson then drove the haulage truck from the pit to the crusher where the material
was crushed and screened. After the limestone was processed, Carter operated a Caterpillar
966B front-end loader to stockpile the finished product and load the product into customer
trucks.

2

All references to ''Nelson" in this decision concern Paul M. Nelson who represented the
respondent in this matter and who was present during the subject inspections.
985

V. Findin2s and Conclusions
A. Docket No. CENT 2002-65-M
1. Citation No. 6205054 and 104(b) Order No. 6205167
Inspector Hackworth arrived at the Jasper Quarry on March 13, 2001, to perform a
routine inspection. Hackworth was accompanied by Nelson. Hackworth inspected the Hough
560 pay loader that normally was operated by Nelson in the pit. Hackworth determined the
brakes on the pay loader were functioning properly. However, Hackworth noted the back-up
alarm did not operate when the vehicle was put in reverse. Nelson admitted that the back-up
alarm had not been working for approximately one week. (Tr. 21 ). Nelson told Hackworth that
he had purchased the necessary replacement switch required to activate the alarm although he
had not yet installed it. (Tr.23).
As a result ofHackworth's observations, he issued Citation No. 6205054 citing a
violation of the mandatory safety standard in 30 C.F.R. § 56.14132(a) that requires audible
warning devices on mobile equipment to be maintained in functional condition. Hackworth
attributed the inoperative warning device to a high degree of negligence because Nelson had not
repaired the condition despite his awareness of it. Hackworth concluded the inoperative back-up
alarm was not reasonably likely to contribute to an injury because Nelson used the loader to fill
the haulage truck before he exited the loader to drive the truck to the crusher. Consequently, no
one in the pit was exposed to being struck by the loader. Thus, Hackworth determined the cited
condition was non-significant and substantial. (Tr. 25-26, 45).
Hackworth gave Nelson Brothers two days to repair the back-up alarm. Thus, Hackworth
specified March 15, 2001, as the termination date for Citation No. 6205054. Hackworth returned
to the mine on April 19, 2001, and found that the back-up alarm had not been repaired.
Hackworth extended the termination date until April 26, 2001, because additional time was
required to complete installation of the new switch. Installation involved rewiring from the
switch to the audible warning horn located on the rear of the loader.
Hackworth returned to the quarry on May 16, 2001, and observed that, although Nelson
had installed wiring from the switch to the vicinity of the horn at the back of the vehicle, the
wiring remained unconnected and the horn still was not functional. Consequently, Hackworth
issued 104(b) Order No. 6205167 requiring the immediate withdrawal from service of the Hough
pay loader until the back-up alarm was repaired. Hackworth terminated the 104(b) order on
May 30, 200 l, after he determined the warning device had been repaired and the pay loader was
returned to service.
With respect to the degree of negligence, Hackworth stated he considered the negligence
to be high because the condition was permitted to exist for approximately one week. However,

986

as discussed above, Hackworth admitted there really was no hazard caused by the inoperable
warning device because Nelson was alone in the pit. (Tr. 47).

Jn challenging the reasonableness of the abatement period, it is significant that Hackworth
conceded he issued 26 citations March 13, 2001, and, that virtually all of the cited conditions
initially had March 15, 2001, as the termination date. (Tr. 177). Most of the cited conditions
were non-S&S in nature. Hackworth admitted a two day termination period may not have been
realistic for all of the cited conditions, particularly when there were only two employees present
at the mine site to correct the conditions. (Tr. 40-41 ). The Secretary seeks to minimize the
apparent burden placed on Nelson Brothers to abate all the cited conditions within two days by
explaining that: "Only twenty-two citations required that further action be taken to abate the
violations (emphasis added)." (Sec. Br., p. l).
Both Carter and Nelson testified that the repair delay occurred because the existing wiring
kept shorting out the switch. To repair the condition a new switch had to be ordered and new
wiring had to be installed. (Tr. 53-55, 62-63).
As a threshold matter, Nelson admits the back-up alarm on the Hough loader was
inoperable. Consequently, the fact of the violation is not in dispute. With respect to the degree
of negligence, the Secretary does not argue that the back-up alarm was inoperable for
considerably more than the one week period asserted by Nelson Brothers. Thus, the question is
whether Nelson's failure to attempt to make the necessary repair within one week, alone,
constitutes high negligence.
In evaluating the degree of negligence, it is instructive to focus on the foreseeability and
degree of risk posed to mine personnel by the violative conduct. Here, the Secretary concedes
that the violation exposed no one to a risk of injury. Thus, the Secretary's reliance on Nelson
Brothers' one week delay in addressing the inoperabJe back-up alarm does not provide a basis for
demonstrating high negligence. Rather, the degree of negligence attributable to Nelson Brothers
for this non-significant and substantial violation is moderate.

With respect to 104(b) Order No. 6205167, the initial March 15, 2001, termination date
was illusory given the fact that it is undisputed that 22 citations had to be abated in two days by
only two employees.3 Thus, the April 26, 2001, extended termination date was, in reality, the
initial termination date. Hackworth's failure to extend the termination date further must be
viewed in the context of the non-hazardous nature of the violation, and Nelson Brothers'
demonstrated efforts to rewire the back-up alarm switch. Under these circumstances,
Hackworth's failure to grant a reasonable extension of the abatement period constitutes an abuse
of discretion. Accordingly,104(b) Order No. 6205167 shall be vacated.

3

As noted at the hearing, I am not suggesting that having only two employees at a mine
site justifies a delay in abating hazardous conditions. (Tr. 202-211 ). However, in the present
case the vast majority of the cited conditions were considered to be non-hazardous.

987

In view of the above, 104(a) Citation No. 6205054 is affirmed. The Secretary seeks
to impose a civil penalty of $371.00 for the combined citation and 104(b) withdrawal order.
As previously noted, the Secretary explained that when a 104(b) order is issued, the 30 %
reduction in proposed civil penalty for good faith abatement is inapplicable. (Tr. 36-37).
Considering the low gravity, moderate negligence, and the vacated 104(b) order, a civil penalty
of $75.00 shall be assessed for Citation No. 6205054.

2. Citation No. 6205055 and 104{b) Order No. 6205168
Hackworth also noted that there were no windshield wipers or front lights on the Hough
loader. He also determined that the air pressure gauge on the loader was inoperable. As a
consequence of his observations, Hackworth issued Citation No. 6205055 citing a violation of
the mandatory standard in 30 C.F.R. § 56.141 OO(b). This safety standard provides, in pertinent
part, that: "Defects ... that affect safety shall be corrected in a timely manner to prevent the
creation of a hazard to persons." (Emphasis added). Hackworth concluded the cited conditions
were unlikely to contribute to an injury. Thus, he characterized the violation as non-S&S in
nature. Hackworth attributed the violation to a moderate degree of negligence.
Broadly worded safety standards such as section 56.141 OO(b) must apply to a myriad of
circumstances. Kerr McGee Corp., 3 FMSHRC 2496, 2497(November1981). That is why the
applicability of such standards must be analyzed on a case-by-case basis. Here, as discussed
below in the next citation, Hackworth cited the Hough loader for not having a windshield.
Putting aside the issue of the propriety of a missing windshield, the fact remains that the failure
to have windshield wipers on a vehicle that does not have a windshield is not a safety defect.
With respect to front headlights, it is undisputed that there are no lights installed at the
Jasper Quarry and there are no mine operations at the mine site after dark. Front-end loaders
normally travel at the quarry at speeds of approximately three to five miles per hour. (Tr. 128).
Depending on their intended use, front-end loaders are not always manufactured and equipped
with headlights. (Tr. 92-95; Resp. Exs. 1, 2). I recognize that it can be argued that headlights
may be useful at dusk. However, headlights under these circumstances may encourage hazardous
operation after quarry operations should cease because the quarry is not illuminated.
The Secretary, assuming that quarry operations would occur during extremely foggy
conditions, asserts that such conditions also require headlights. However, given Nelson
Brothers' limited daylight hours of operation, neither the remote possibility of severe fog
enveloping the quarry, nor a total eclipse of the sun, provide an adequate basis for concluding an
absence of front-end loader headlights is a "defect affecting safety" under section 56.141 OO(b). It
should be noted, I am not suggesting that headlights on front-end loaders are not prudent. I
simply am concluding that they are not required by the terms of section 56.141 OO(b). If the
Secretary wishes to require that all mobile equipment must have operational headlights, even if
the equipment is operated in surface mines only during daylight hours, she should do so in a
notice and comment rule making proceeding.
988

Finally, Citation No. 6205055 cites an inoperable air pressure gauge. Nelson Brothers
asserts without contradiction, that the brake system on the Hough loader is designed to release
the parking brake at 45 PSI and release the service brake at 70 PSI. Thus, Nelson Brothers
maintains that a sudden loss of air pressure would bring the loader to a halt. Consequently,
Nelson Brothers argues that the inoperable air pressure gauge is not a defect affecting safety.
Unlike the absence of windshield wipers and headlights that are not necessary under the
circumstances of this case, Nelson Brothers has failed to demonstrate that the air pressure gauge
provided by the manufacturer is superfluous. Although the absence of an air pressure reading is
unlikely to result in catastrophic brake failure, the Secretary has not characterized this condition
as likely to contribute to injury. Although injury is an unlikely consequence, I cannot conclude
that an inoperable air pressure gauge does not affect safety. However, the non-functioning
air pressure gauge is indicative oflow rather than moderate negligence. Accordingly,

Citation No. 6205055 is affirmed.
Hackworth initially specified March 15, 2001, as the termination date for Citation
No. 6205055. On April 19, 2001, Hackworth returned to the Jasper Quarry and determined
although the air gauge had been repaired, additional time was required to complete the headlight
and wiper installation. Consequently, Hackworth extended the termination date until April 26,
2001. When Hackworth returned on May 16, 2001 , he found that, although wiring had been
installed for headlights, the headlights still were not operational. As a result, Hackworth issued
104(b) Order No. 6205168 causing the Hough loader to immediately be removed from service.
The order was terminated on May 30, 200 l, when Hackworth determined the headlights and
windshield wipers had been installed.
Nelson Brothers timely repaired the air pressure gauge. Since 104(b) Order No. 6205168
was issued for failure to timely abate the headlight and windshield conditions that have been
determined not to be violations, 104(b) Order No. 6205168 shall be vacated.
With respect to the appropriate civil penalty, the lack of gravity, low negligence and
timely abatement of the defective air pressure gauge warrant reducing the $162.00 penalty
initially proposed by the Secretary. Accordingly, a civil penalty of $55.00 shall be assessed for

Citation No. 6205055.
3. Citation No. 6205056 and 104(b) Order No. 6205169
As noted above, Hackworth also issued Citation No. 6205056 for an alleged violation of
30 C.F.R. § 56.14103(b) because the front windshield and the left side door glass were missing
from the Hough loader. Section 56.14103(b) provides:

If damaged windows obscure visibility necessary for safe operation, or create a
hazard to the equipment operator, the windows shall be replaced or removed.

989

Damaged windows shall be replaced ifabsence ofa window would expose the
equipment operator to hazardous environmental conditions which would affect
the ability of the equipment operator to safely operate the equipment. (Emphasis
added).

In apparent recognition of the condition precedent, i.e., that windows must be installed
if they expose the equipment operator to hazardous environmental conditions, Hackworth stated
in Citation No. 6205056 that the missing windows" ... created a hazard of the operator losing
his hearing or having lung problems." (Gov. Ex. 4). Thus, Hackworth initially characterized the
cited missing glass as S&S in nature. However, Citation No. 6205056 was subsequently
modified on March 19, 2001, to reflect the cited condition was not S&S. In this regard, the
modification noted: "The Citation is modified to better reflect the likelihood of injury."
(Emphasis added). (Gov. Ex. 4, p.2).
Since the Secretary does not assert the absence of the windshield or left side glass was
reasonably likely to contribute to injury or illness, there is an inadequate basis for concluding that
Section 56.14103(b) requires installation of the missing glass. Accordingly, Citation
No. 6205056 shall be vacated. Having vacated the citation, 104(b) Order No. 6205169
issued by Hackworth on May 16, 2001 , for Nelson Brothers' alleged failure to timely abate
Citation No. 6205056 is also vacated.
I note parenthetically, that although a need for a windshield has not been shown in these
circumstances, the mandatory safety standard in 30 C.F.R. § 14106 requires front-end loaders to
be equipped with protective structures if a loader operator is exposed to a hazard from falling
objects. The Secretary has not alleged a falling object hazard in this case.
4. Citation No. 6205059 and 104(b) Order No. 6205170
On March 13, 2001, Hackworth also inspected the Caterpillar 966B front-end loader that
was normally operated by foreman Ralph Carter to load limestone material into customer trucks.
Hackworth noted the Caterpillar loader also did not have operational headlights. Consequently,
Hackworth issued Citation No. 6205059 citing an alleged violation of section 56.141 OO(b).
As previously noted, this safety standard requires defects that affect safety to be corrected in a
timely manner. Hackworth characterized the cited condition as non-S&S and attributable to
Nelson Brothers' moderate degree of negligence.
As discussed, the operative consideration is whether the absence of headlights on the
Caterpillar loader constitutes a defect that affects safety. It is undisputed that the Jasper Quarry
only operates during daylight hours. In this regard, 30 C.F.R. § 56.17001 requires illumination
sufficient to provide safe working conditions of loading and dumping sites, as well as work areas.
The Secretary does not contend that Nelson Brothers' reliance on natural daylight for
illumination of the quarry violates the provisions of section 56.17001. Yet the Secretary
maintains natural daylight is insufficient for safe operation of the front-end loader.

990

Consistent with the discussion concerning the absence of headlights on the Hough loader,
the Secretary has failed to demonstrate, by a preponderance of the evidence, that the absence of
headlights on the Caterpillar loader affects safety. Accordingly, 104(a) Citation No. 6205059
and 104(b) Order No. 6205170 issued by Hackworth for Nelson Brothers' alleged failure to
timely abate Citation No. 6205059 are vacated.
My conclusion that headlights are not required under these circumstances should be
narrowly construed to apply to front-end loaders given their limited area of operation at very low
speed. I am not suggesting that haulage trucks do not require headlights under the facts of this
case.
5. Citation No. 6205060 and 104(b) Order No. 6205171
Hackworth also cited the Caterpillar loader in Citation No. 6205060 for an alleged
violation of section 56.14103(b). Consistent with his actions in issuing Citation No. 6205056 for
the missing glass on the Hough front-end loader, Hackworth initially characterized the missing
side window of the Caterpillar loader as S&S because it was likely to contribute to the hearing
loss or respiratory illness of the loader operator. However, the citation was later modified to
non-S&S.
As previously discussed, to establish the fact of occurrence of a section 56.14103(b)
violation, the Secretary must demonstrate that an absence of glass "expose[s] the equipment
operator to hazardous environmental conditions." The Secretary does not assert that it is
reasonably likely that such a hazard exists. Accordingly, 104(a) Citation No. 6205060 and
104(b) Order No. 6205171 issued by Hackworth for Nelson Brothers' alleged failure to timely
abate Citation No. 6205060 are vacated.
6. Citation No. 6205063 and 104(b) Order No. 6205172
During the course of his March 13, 2001, inspection, Hackworth noted that the
Jasper Quarry lacked toilet facilities. Consequently, Hackworth issued Citation No. 6205063
citing a non-S&S violation of the mandatory standard in 30 C.F.R. 56.20008(a). This standard
provides that "[t]oilet facilities shall be provided at locations that are compatible with the mine
operations and that are readily accessible to mine personnel." After setting March 13, 2001, as
the initial termination date, Hackworth extended the termination date until April 26, 2001.
Nelson Brothers admits that it relied on toilet facilities located in the nearest town that is
located approximately one mile from the quarry. To abate the citation Nelson brought an
outhouse to the mine that was built by his uncle in 1956. (Tr. 179). However, the outhouse
Jacked a door. On April 19, 2001, noting the continued absence of an outhouse door, Hackworth
extended the abatement period until April 26, 2001. When the door had not yet been installed on
Hackworth's return to the quarry on May 16, 2001, predictably, Hackworth issued 104(b) Order
991

No. 6205172 against the offending outhouse. One shudders to imagine the enforcement actions
necessary to ensure the immediate withdrawal of the persons affected by this "violative"
condition.
I recognize there may be instances where toilet facility conditions raise serious
enforcement concerns. However, this is not such an instance. Although this bathroom facility
lacked a door, it was located in a secluded quarry, and, it primarily was used only by Carter and
Nelson. The issuance of a 104(b) order in this circumstance is illustrative of the degree of
discretion exercised on behalf of the Secretary in these matters. The withdrawal order ultimately
was terminated on May 23, 2001 , after Hackworth determined a door capable of being locked
from the inside had been installed.
The Secretary proposed a civil penalty of $139.00. At the hearing, I urged the parties to
settle this situation. Nelson agreed to pay a $55.00 civil penalty, and the Secretary mercifully
agreed to withdraw the 104(b) order. (Tr. 178-83). Accordingly, pursuant to the parties'
agreement, Nelson Brothers shall pay a $55.00 civil penalty in satisfaction of Citation
No. 6205063, and, 104(b) Order No. 6205172 is vacated.
7. Citation No. 6205067 and 104(b) Order No. 62051 73
Hackworth also inspected the shaker screen on March 13, 2001. The shaker screen is
held in place by wedges that are driven into slotted bolts that cause tension against the screen.
Hackworth noted that there was no working platform to service the shaker screen. To maintain
or remove the screen, employees had to stand on ladders that were placed against the steel
framework of the v-belt drive assembly and the steel frames of the discharge conveyors that carry
material from underneath the shaker. Hackworth and Nelson estimated that the wedges and bolts
that held the screen in place were located approximately ten to twelve feet above the ground.
(Tr. 186-88).
As a result ofHackworth's observations, he issued Citation No. 6205067 citing a
violation of the mandatory safety standard in 30 C.F.R. § 56.11001 that requires a safe means of
access to all working places. Hackworth was concerned that relying on ladders to service the
shaker screen was hazardous. Specifically, Hackworth was concerned about the potential
instability caused by standing on a ladder while using both hands to remove wedges and bolts. In
such event, a fall could occur resulting in serious or disabling injuries. Consequently, Hackworth
designated the cited violation as significant and substantial. He concluded the cited condition
was due to a moderate degree of negligence. Although significant construction was required to
abate the violation, Hackworth allowed only three days, until March 16, 2001, for termination of
the citation.
Hackworth returned to the quarry on April 19, 2001, at which time he noted that
construction had begun on a work platform adjacent to the shaker screen. Nelson had begun
welding supports to the steel framework that would serve as the support base for the platform.

992

However, Nelson requested additional time to complete construction because welding had been
delayed by rainy conditions. Nelson provided written assurances that the shaker screen would
not be accessed by ladder while construction continued. (Gov. Ex. 9). Accordingly, Hackworth
extended the abatement period until April 26, 200 I.
Upon Hackworth' s return on May 16, 2001, he observed that five angle iron floor braces
had been welded on both the north and south sides of the screen. Although a total of ten floor
braces had been welded, welding was incomplete because only one welding pass had been made
for each brace. Consequently, Hackworth issued 104(b) Order No. 6205173 requiring the
immediate withdrawal of the shaker screen from service. Hackworth terminated the withdrawal
order on May 30, 2001, after he determined that welding had been completed and walkways had
been installed on the north and south sides of the screen.
Nelson Brothers does not dispute the fact of the cited violation. (Resp. Br., p.3).
However, it cha11enges the S&S designation because maintenance or replacement of the shaker
screen was not expected to occur in the foreseeable future. A violation is properly designated as
S&S in nature if, based on the particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to by the violation will result in an injury or an
illness of a reasonably serious nature. Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984);
Cement Division, National Gypsum, 3 FMSHRC at 825.
The Commission has explained an S&S finding requires the Secretary to establish a
reasonable likelihood that the hazard contributed to will result in an event in which there is an
injury. US. Steel Mining Co., Inc., 6 FMSHRC 1834, 1836 (August 1984). The Commission
has also emphasized it is the contribution of a violation to the cause and effect of a hazard that
must be significant and substantial. Id. at 1868. The Commission subsequently reasserted its
prior determinations that as part of any "S&S" finding, the Secretary must prove the reasonable
likelihood of an injury occurring as a result of the hazard contributed to by the cited violative
condition or practice. Peabody Coal Company, 17 FMSHRC 508 (April 1995); Jim Walter
Resources, Inc., 18 FMSHRC 508 (April 1996).
The likelihood of injury posed by the violative condition must be viewed in the context of
continued normal mining operations. U.S. Steel Mining, 7 FMSHRC 1125, 1130 (August 1985).
Consideration should be given to both the time the violative condition existed before the citation
was issued and the time it would have existed if normal mining operations had continued.
Bellefonte Lime Co., 20 FMSHRC 1250 (Nov. 1998); Halfway, Inc., 8 FMSHRC 12 (January
1986).
Maintenance requirements by nature are unpredictable and can arise at any time. In its
post-hearing brief, Nelson Brothers admits walkways around the shaker screen were planned.
However, installation of the walkways was delayed until financing was available and the time
necessary to perform the installation could be found. (Resp. Br., p.3). Under these
circumstances, given the need for shaker screen service at any time in the context of ongoing

993

quarry operations, it is reasonably likely that a ladder accident will occur from elevations from as
high as twelve feet, resulting in injuries of a reasonably serious nature. Accordingly, Citation
No. 6205067 citing a significant and substantial violation of the mandatory safety standard
in 30 C.F.R. § 56.11001 is affirmed.
With respect to 104(b) Order No. 6205173, as noted, the issue is whether Hackworth' s
failure to extend the abatement period beyond April 26, 2001, was an abuse of discretion. The
initial termination date of March 16, 2001, provided Nelson Brothers with three days to abate the
cited condition. Hackworth testified:

Q. How much time did you give Mr. Nelson to terminate this particular citation?
A. ... I realized he would have to do quite a bit of work, so I give (sic) him three
days. (Tr. 189).
As a preliminary matter, I do not view the initial March 16, 2001, termination date as
reasonable given the welding and construction that was required to abate this condition, not to
mention the numerous additional citations that required termination. Thus, the April 26, 2001,
termination date must be considered as an initial termination dated. The focus shifts to whether
it was an abuse of discretion not to grant an additional extension. As noted, resolving this
question requires an analysis of the danger posed by granting an extension, and the degree of
diligence demonstrated by Nelson Brothers in attempting to meet Hackworth's abatement
schedule. Clinch.field Coal Co., 11 FMSHRC at 2128; Youghiogheny and Ohio Coal Co., 8
FMSHRC at 339.
With respect to the danger an extension of the abatement time would cause, Hackworth
testified that the shaker screen was not changed very often, and, that changing screens "probably
[is] not a real frequent thing ...." (Tr. 191, 200). Hackworth equated the need for changing the
screen to the need for changing a car battery in that both are dictated by their frequency of use.
(Tr. 199~200). To mitigate any danger, Hackworth testified that Nelson provided written
assurances that, in the unlikely event the screen had to be changed before the work platform was
installed, Nelson Brothers would use scaffolding rather than ladders to service the screen.
(Tr.193; Gov. Ex. 9). Thus, on balance, the evidence does not reflect that a significant risk of
injury would have been created by granting a reasonable extension of the April 26, 2001,
termination date.
Regarding the diligence of abatement efforts, when Hackworth observed the shaker
screen framework on April 19, 2001, Nelson had begun to weld angle irons to support the
walkway. Hackworth gave Nelson an additional week to finish construction and established a
termination date of April 26, 2001. When Hackworth returned on May 16, 2001, a total often
floor braces had been welded to the steel structures on the north and south sides of the screen.
(Gov. Ex. 10). However, final welding passes had not been completed on all of the brace
supports and the platform and railing had not yet been installed. Hackworth refused to extend the
termination date and issued 104(b) Order No. 6205173. The 104(b) order was terminated on
May 30, 2001, after construction was completed.

994

As noted, the evidence does not reflect that a significant risk of injury would have been
created by granting a reasonable extension of the April 26, 2001, termination date. Moreover,
the welding of ten angle iron braces in preparation for installation of the required work platform
evidenced a degree of diligence that was a significant good faith effort to achieve compliance.
Thus, I cannot conclude the failure to grant a reasonable extension beyond the April 26, 2001
termination date was an exercise of sound discretion. Accordingly, 104(b) Order No. 6205173
shall be vacated.
The Secretary seeks to impose a $264.00 civil penalty for Citation No. 6205067.
Given the Secretary's failure to demonstrate a lack of good faith abatement efforts as an
aggravating factor, a civil penalty of $185.00 shall be imposed for Citation No. 6205067.
8. Citation No. 6205175
During Hackwortb's follow-up inspection on May 16, 2001, he observed an oxygen
cylinder that was stored at the north end of the office trailer. Hackworth noted that the cylinder
did not have a cover or cap over the valve. Consequently, Hackworth issued Citation No.
6205175 citing a non-S&S violation of the mandatory standard in 30 C.F.R. § 56.16006. This
standard provides: "Valves on compressed gas cylinders shall be protected by covers when being
transported or stored, and by a safe location when the cylinders are in use." (Emphasis added).
Hackworth attributed the alleged violation to a moderate degree of negligence.
Significantly, Citation No. 6205175 noted, "[t]he operator stated that the cylinder was
empty." (Gov. 11). Hackworth testified he had no reason to doubt that the cylinder was, in fact,
empty. (Tr. 230). The citation was terminated on May 23, 2001, after Hackworth determined
that Nelson Brothers had returned the cited cylinder to the supplier. The Secretary seeks to
impose a $55.00 civil penalty for this citation.
Where the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. Lodestar Energy, Inc.,
24 FMSHRC 689, 692 (July 2002) (Citations omitted). If however, a standard is ambiguous,
deference is owed the Secretary's reasonable interpretation of the regulation. Id. Here, the term
"compressed gas cylinder" in section 56.16006 is ambiguous and requires interpretation because
it is not clear that this term includes an empty cylinder.
A regulation must be interpreted to harmonize with its intended purpose. Id. Hackworth
testified that the regulatory purpose of requiring a valve cover in section 56.16006 is to prevent
the valve assembly from becoming a projectile fueled by the sudden release of compressed gas if
the gas cylinder was struck or fell. {Tr. 222-24). Thus, the intent of section 56.16006 is to
require valve covers on cylinders containing compressed gas. The Secretary does not dispute that
the cited cylinder was empty. Thus, there was no propellant in the cylinder. Consequently, the

995

Secretary's application of section 56.16006 to the facts of this case is impermissible because it
does not further the regulation's intended purpose. Accordingly, the Secretary has failed to
demonstrate the fact of the alleged violation. Therefore, Citation No. 6205175 shall be vacated.

B. Docket No. CENT 2002-184:-M

1. Citation No. 6205075 and 104(b) Order No. 6205174
During Hackworth's March 13, 2001, inspection he noted that the entire length of the
conveyor belt system at the crushing plant was not visible from the control booth because the
shaker screen obscured a portion of the conveyor. As a conveyor start-up warning system,
Nelson told Hackworth that he used visual hand signals to communicate to Carter in the control
booth that the beltline was clear. (Tr. 238). Although Hackworth initially accepted this method
of hand signaling, upon his return to his office Hackworth concluded this procedure did not
satisfy the safety provisions of30 C.F.R. § 56.1420l(b). (Tr. 242). Consequently, Hackworth
issued Citation No. 620507 5. Section 56.14201 (b) provides, in pertinent part:
When the entire length of the conveyor is not visible from the starting switch, a
system which provides visible or audible warning shall be installed and operated
to warn persons that the conveyor will be started.,, (Emphasis added).
Hackworth considered the violation to be non-S&S because, while not as effective as an
audible warning system, he believed Nelson's visual warning system was a method of ensuring
conveyor belt safety. (Tr. 255). Hackworth attributed the violation to a moderate degree of
negligence. Hackworth established March 25, 2001, as the termination date. The Secretary
seeks to impose a civil penalty of$215.00 for Citation No. 6205075.
Nelson does not deny that the entire conveyor was not visible from the control booth.
Rather, Nelson maintains the hand signal warning method satisfies the cited safety standard.
However, the hand signal method is ineffective if the control operator does not see anyone in the
vicinity of the belt. Under such circumstances, the control operator may be unable to resist the
temptation to start the belt because he is convinced no one is around. Under such circumstances,
an individual in the belt area that is obscured from view by the shaker screen is at risk. The
terms of section 56.1420l(b) apply because it is undisputed that a portion of the belt is obstructed
from view. Under such circumstances, the cited mandatory standard requires the installation of a
warning system. Thus, Nelson's alternative hand signal system does not satisfy the standard.
Accordingly, Citation No. 6205075 shall be affirmed.
Upon Hackworth's return to the quarry on April 19, 2001, he determined that a conveyor
start-up warning system had still not been installed. Nelson informed Hackworth that he was
having difficulty locating a 120 volt alarm to install at the beltline. Consequently, Hackworth
extended the termination date until April 26, 2001. Hackworth returned to the quarry on May 16,

996

200 l , and determined that no action had been taken to install the warning system. When asked
why nothing had been done, Nelson informed Hackworth that he had forgotten about it. (Tr.
243; Gov. Ex 13). Consequently, on May 16, 2001, Hackworth issued 104(b) Order No.
6205174 that required the immediate suspension of conveyor operations. The order was
tenninated on May 23, 2001, after a 120 volt start-up alarm was installed at the crusher control
booth.
As discussed, weighing the abuse of discretion issue with respect to a 104(b) withdrawal
order requires considering whether an extension of the abatement period would expose personnel
to risk, and whether the mine operator demonstrated diligence in attempting to meet the
established abatement schedule.
In this case, there apparently was no significant danger posed by extending the
abatement date past April 26, 2001, as Hackworth had designated the condition as non-S&S.
However, here, unlike other 104(b) orders considered in this proceeding, Nelson Brothers failed
to demonstrate any diligent efforts to comply to warrant an extension of the abatement period.
Rather, it fai led to timely install the audible warning system because Nelson forgot to do it.
Under such circumstances, it cannot be said that Hackworth's failure to extend the abatement
period beyond April 26, 2001, evidenced an abuse of discretion. Accordingly, 104(b) Order
No. 6205174 shall be affirmed. The $215.00 civil penalty proposed by the Secretary for
Citation No. 6205075 shall be assessed.

ORDER
Consistent with this Decision, IT IS ORDERED that 104(a) Citation Nos. 6205054,
6205055, 6205063 and 6205067 in Docket No. CENT 2002-65-M ARE AFFIRMED.

IT IS FURTHER ORDERED that 104(a) Citation Nos. 6205056, 6205059, 6205060
and 6205175, AND, 104(B) Order Nos. 6205167, 6205168, 62051 69, 6205170, 6205171,
6205172 and 6205173 in Docket No. CENT 2002-65-M ARE VACATED.
IT IS FURTHER ORDERED that 104(a) Citation No. 6205075 and 104(b) Order
No. 6205174 in Docket No. CENT 2002-184-M ARE AFFIRMED.

997

IT IS FURTHER ORDERED that Nelson Brothers Quarry shall pay a total civil
penalty of $585.00 in satisfaction of 104(a) Citation Nos. 6205054, 6205055, 6205063
and 6205067 in Docket No. CENT 2002-65-M and 104(a) Citation No. 6205075 in
Docket No. CENT 2002-184-M. Payment is to be made to the Mine Safety and Health
Administration within 40 days of the date of this Decision. Upon timely receipt of payment,
Docket Nos. CENT 2002-65-M and CENT 2002-184-M ARE DISMISSED.

Jerold Feldman
Administrative Law Judge

Distribution: (Certified Mail)
Kristi Floyd, Esq., Office of the Solicitor, U.S. Department of Labor, P.O. Box 46550,
Denver, CO 8020 l
Paul M. Nelson, President, Nelson Brothers Quarries, P.O. Box 334, Jasper, MO 64755
/hs

998

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, NW
Suite 9500
Washington. DC 20001

November 22, 2002

CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA),
Petitioner

Docket No. KENT 2001- 416
A.C. No. 15-15851-03515

v.
JORDAN CONSTRUCTION,
Respondent

Mine No. 1

DECISION
Before:

Judge Schroeder

Appearances: Brian Dougherty, Esq., U.S. Department of Labor, Office of the Solicitor,
Nashville, Tennessee, for the Petitioner;
Larry Jordan, Owner, Jordan, Construction Company,
Box 230, Blaine, Kentucky, prose.

This case is before me on a Petition by the Secretary to assess a Civil Penalty for alleged
violations of mine safety regulations. The Petition alleges three violations for which the
Secretary seeks a total Civil Penalty of $4,000.00. After prehearing development, a hearing was
held in Prestonburg, Kentucky on March 12, 2002. An opportunity for post hearing written
arguments was given to the parties. After careful study of the record and arguments, I have
reached the factual and legal conclusions discussed below.

Issues Pr esented
The hearing held in this case concerned the alleged violation of safety regulations that are
directed at the segment of the mining industry known as auger mining. This is an activity in
which the extracted material is removed from the ground using a large rotating bit, usually driven
horizontally from a prepared work site that appears similar to a strip mine. The regulations at
issue are the following:

999

30 C.F.R. § 77.1503(b) Overhangs
(b) No work shall be done under any overhang and, when a crew is engaged in
connecting or disconnecting auger sections under a highwall, at least one person
shall be assigned to observe the highwall for possible movement. (Emphasis added)

30 C.F.R. § 77.1000 Ground Control Plan
Each operator shall establish and follow a ground control plan for the safe control
of all highwalls, pits and spoil banks to be developed after June 30, 1971, which
shall be consistent with prudent engineering design and will insure safe working
conditions. The mining methods employed by the operator shall be selected to
insure highwall and spoil bank stability. (Emphasis added)

30 C.F.R. § 77.1006(b) Escape
(b) Except as provided in paragraph (c) of this section, men shall not work
between equipment and the highwall or spoil bank where the equipment may
hinder escape from falls or slides. (Emphasis added)
(c) Special safety precautions shall be taken when men are required to perform
repair work between immobilized equipment and the highwall or spoil bank and
such equipment may hinder escape from falls or slides. (Emphasis added)
The basic jurisdictional facts were stipulated at the hearing. Exhibit JX-1 My task now
is to determine whether the Secretary has established in the record each of the elements of a
violation of one or more of these regulations and if so, the appropriate penalty for each such
violation. The issue of appropriate penalty amount raises the further issue of whether any
particular penalty sum would make it impossible for the Respondent to continue in business as
the Respondent now conducts it.

Factual Findin~s
Auger mining is generally defined as a mining method used by strip-mine operators
when the overburden gets too thick to be removed economically. Large-diameter, spaced holes
are drilled up to 200 feet into the coal bed by an auger. Like a bit used for drilling into wood,
this consists of a cutting head with screw like extensions. As the auger turns, the head breaks the
coal and the screw carriers the coal back into the open work area where it is loaded onto a truck
or a conveyor. (See, Dictionary of Mining, Mineral and related terms, Department of the Interior)

1000

Auger coal mining as conducted by the Respondent is quite similar to this general
definition. Johnson Construction does not perform strip mining but has a long term relationship
with a strip miner. Johnson Construction has one drilling machine which requires two people to
operate. Johnson Construction has only two employees. The machine is not self propelled. It
must be pulled from place to place to drill successive holes into a coal seam. When operating,
the auger machine is typically located 10 to 15 feet from the highwall face. In this gap the coal is
carried away from the hole and the machine helper works to add or remove segments of auger.
The auger process begins with removal of overburden to expose the coal seam and create
a bench upon which the auger machine can be operated. Removal of the overburden typically
involves drilling a line of holes to contain explosives to shatter the overburden. Testimony
differed significantly on the capability of the drill rig used here. The MSHA Inspector,
Ms. Wanda Hinkle, testified that the older model drill rig present could only drill perpendicular
holes since it did not have hydraulic lifts to tilt the drill. Mr. Johnson testified the use of jacks
and blocks enabled the drill to be offset a significant amount from the perpendicular. I credit
Mr. Johnson's testimony because of his greater familiarity with the equipment and my experience
with the extent to which field ingenuity can expand the rated capacity of equipment. This issue
is of significance only because the ground control plan applicable to Johnson Construction
required the highwall to be inclined at 95 degrees, apparently an attempt to reduce overhangs on
the highwall. I will assume that the highwall observed by Ms. Hinkle during her inspection on
November 14, 2000, was created using drilled shot holes placed at approximately 95 degrees.
Ms. Hinkle testified she arrived at the Johnson Construction site when no work was being
performed. She observed the auger machine in place at the bottom of the highwall. On the wall
she observed 18 drilled holes facing the machine and above these holes she observed an
overhang that she considered dangerous. She did not observe any large quantity of fallen rock at
the base of the highwalJ. She took the time to measure several of the web structures between the
holes. Tr. 27 - 30.
Ms. Hinkle testified she observed an overhang of rocky materials about half way up the
40 foot highwall. The overhang seemed to her to protrude approximately 6 feet and to extend
across the highwall approximately 40 feet. Tr. 41 - 44. This overhang was observed to be
directly above approximately 18 auger holes drilled by Johnson Construction on a previous day.
Ms. Hinkle used a tape to measure the horizontal extent of the holes and measured several of the
webs between holes. She determined the 18 holes and the related 17 webs totaled 39 feet. She
determined the webs varied from 3 to 8 inches. These measurements apparently prompted her to
make reference to the Johnson Construction Ground Control Plan. Secretary's Exhibit 7.
Mr. Johnson's testimony on the presence of an overhang differed from Ms. Hinkle's
testimony only as a matter of emphasis. He indicated the highwall had been drilled and
excavated properly but that rock had fallen out of the highwall to create a cave inset into the
highwall. Accepting the testimony of either witness it is undisputed that a substantial mass of
material in the highwall had no vertical support, i.e the "cave" ceiling. Material above the work
1001

area without vertical support is the practical definition of an overhang. I find as a matter of fact
that a substantial overhang existed on the highwall at the place Johnson Construction conducted
auger mining operations.
The presence of a substantial overhang on the highwall illustrates the importance of the
spacing of auger holes under the Ground Control Plan. 1 As the auger holes are drilled, the
vertical support for the highwall is gradually weakened. Unless the spacing of the holes leaves
sufficient web material between the holes, the vertical support for the highwall will fail and
portions of the wall will fall. The Ground Control Plan is Secretary's Exhibit 5. On page 6, the
Plan clearly specifies that 26" holes will be drilled so as to assure a minimum of 8" of web
material between holes. Mr. Johnson testified, and I accept this part of his testimony, that the
vibration encountered in boring a hole means that a hole bored with a 26" bit will be significantly
wider than 26". This enlargement of the auger hole will always be at the expense of the thickness
of the web material. This means that each hole and web requires three feet of the highwall (26" +
8" + 2" = 36"). At this rate, 18 holes with related web would consume 54 feet, not the 39 feet
measured by the MSHA inspector. This means one or both of two things would need to be true;
(1) the holes are less than 26", or (2) the webs average less than 8" thick. Mr. Johnson testified
that both things were true. In addition, Mr. Johnson testified the holes were drilled in a "fan"
pattern rather than parallel to each other. Resp. Ex. G. This had the effect of making the web
material thinner at the surface of the highwall but thickening farther into the highwall. The
justification for the "fan" pattern was to reduce the number of times the auger machine would
need to be moved rather than rotated. A consequence of this "rotation" of the auger would be
that for some holes the machine would have a significant incline to the face of the highwall.
Whether that incline would interfere with the opportunity to escape material falling from the
highwall is the subject of another claim.

Mr. Johnson testified that at the time of the MSHA inspection his auger machine was
running a 22" bit rather than a 26" bit. He produced sales receipts for materials used in the
subsequent fabrication of a 26" bit. The sales receipts were dated after the MSHA inspection.
The MSHA inspector had measured the thickness of some of the webs between holes but did not
indicate she had measured the dimensions of the holes. The lack of direct evidence of the size of
the holes makes it necessary to examine credibility of the competing witnesses.
The MSHA investigator relied upon the ground control plan for the size of the holes. Her
concern was to determine whether the web material was adequate to support the highwall,
particularly in light of her conclusion that the highwall contained an overhang. The industry
standard for web thickness is expressed in terms of a percentage of the diameter of the adjacent

1

The Ground Control Plan appears to be a regulatory control document whose function
and importance was largely lost as time past. Two entries on document are total duplication.
The plan used by Johnson Construction was approved by MSHA almost 6 years prior to the
events at issue here and never updated. Mr. Johnson testified many of the requirements of the
plan had been long forgotten.
1002

auger hole. The bigger the hole the thicker the web must be to meet the standard. To the
contrary, Mr. Johnson is motivated to find smaller auger holes since that would only require
thinner webs under the standard.
Mr. Johnson is caught on the horns of a real dilemma. He must argue he has complied
with his Ground Control Plan. But his Plan contem~lates the use of a 26" auger bit. Ifhe
contends he has used a 26" bit then his webs are clearly too thin. If I accept the testimony of the
MSHA inspector on only the lateral measurement of 18 auger holes, i.e. 18 holes covered 39 feet,
then I must conclude that even if Mr. Johnson was using a 22" bit then the average web
dimension was less than 5". That probably means a few webs were more than 5" but many were
not that thick. On both grounds I conclude the Respondent was not complying with the terms of
the applicable Ground Control Plan. I believe the thinness of the webs at the entrance to the
holes was probably a result of the "fan" drill method, an issue not addressed in the Ground
Control Plan. Hence the webs were probably of adequate thickness within several feet of the
highwall surface. But those few feet are critical for stability of the highwall.
On the issue of whether the placement of the auger machine constituted an unacceptable
impairment of the ability of the crew to escape a rock fall from the highwall, the testimony was
only ambiguous in small details. There is no dispute that the auger machine was placed so as to
form an acute angle with the highwall to perform repair work on the machine in the space
between the highwall and the machine. What is not clear is whether the repair work required the
efforts of one person or two. This is important because the regulation contemplates that when
such a machine placement is required, special safety precautions are required. These precautions
can be as simple as detailing one person to watch the highwall for signs of impending falls. If
Johnson Construction took such precautions, then no violation would have occurred. [find the
record is insufficient to resolve that question.

Analysis
It is well settled that the Secretary has the initial burden of proof of each element of a
claim for assessment of a Civil Penalty. Satisfaction of that burden of proof imposes upon the
Respondent the obligation of going forward with evidence in rebuttal or face judgment in favor
of the Secretary. Only when it has been determined that the Secretary has met that burden
without persuasive rebuttal does it become necessary to determine an appropriate amount of Civil
Penalty. With this framework in mind I will now consider each of the claims made by the
Secretary.
l. Overhang under 30 C.F.R. § 77.1503(b)

As discussed above, I have found as a fact that an overhang existed in the highwall above
the location at which Johnson Construction performed work as an auger miner. The Respondent
has offered no evidence in rebuttal of this charge other than to question the seriousness of the
risks involved for the two miners involved. The Secretary has proposed a Civil Penalty of

1003

$1,000.00 for this violation because of the direct supervision of the work by the owner, a mine
operator of significant experience.

Mr. Johnson testified he has operated his auger mining business in essentially the same
way for 20 years without a serious accident. He appears to be more complacent with the risks
than willful in his violations. The Civil Penalty imposed for this violation should be no more
than the economic consequence necessary to call Mr. Johnson's attention to the need for
compliance.
2. Failure to Follow Ground Control Plan under 30 C.F.R. § 77.1000
As discussed above, I have found as a fact that the Respondent failed to follow the
approved Ground Control Plan in failing to allow adequate web material between holes. That the
thickness of the web material several feet into the highwall may have satisfied applicable
industry standards is not rebuttal to the claimed violation. Support of the highwall at the point of
fracture for rock falls is the purpose and objective of the requirement for adequate web material.
The Secretary has proposed a Civil Penalty of $1,500.00 for this violation because of the direct
supervision of the work by the owner, a mine operator of significant experience.
Mr. Johnson argued this violation amounts to no more than ''paper work" technicality.
The consequences of this violation need to be severe enough to persuade Mr. Johnson that the
regulatory requirement to plan his work and work to his plan is significant and substantial.
3. Failure to Secure Escape Route under 30 C.F.R. § 77.1006(b)
As discussed above, I found that the Secretary has failed to prove that the Respondent
failed to take special precautions against hazards during maintenance work for which the auger
machine might represent an impairment of escape routes from a rock fall. Because of this failure
of proof: I will dismiss this claim.
Amount of Civil Penalty
Jordon Construction is a very small mine operator. Testimony was undisputed that total
net income from mine operations in the year 2000 was $37,500.00. Tr. 271. The Secretary has
proposed Civil Penalties that total $2,500.00 for the two violations I have accepted. If I agreed
with the Secretary's proposal, the Civil Penalty would represent almost seven percent of net
income for that year. I consider that rate to be excessive. If applied to larger producers in this
industry it would be considered confiscatory.

In that light I conclude that a Civil Penalty of $250.00 is appropriate for the Overhang
violation and a Civil Penalty of$500.00 is appropriate for a violation of the Ground Control Plan
requirement. This makes a total Civil Penalty in this case of $750.00.

1004

ORDER
For the reasons stated above, I find the Respondent has violated mine safety regulations
contained in 30 C.F.R. §§ 77.1000 and 77.1503(b) but has not been shown to have violated the
mine safety regulation in 30 C.F.R. § 77.1006(b). Respondent is directed to pay a Civil Penalty
of $750.00 for these violations within 40 days of the date of this Order.

{\ /~
~bf'~eder
.

Administrative Law Judge

Distribution:
Brian W. Dougherty, Esq., Office of the Solicitor, U.S. Department of Labor, 2002 Richard Jones
Rd., Suite B-201 , Nashville, TN 37215 (Certified Mail)
Larry Jordan, Owner, Jordan Construction Company, HC 89, Box 230, Blaine, KY 41124
(Certified Mail)
/mh

1005

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001

November 25, 2002
SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION,
ON BEHALF OF THOMAS SULLIVAN,
Complainant

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. CENT 2003-43-DM
SC-MD 03-02

v.
3M COMPANY, INC., AND ITS SUCCESSORS,
Respondent

3M Little Rock Granite Plant
Mine ID 03-00426

DECISION
AND
ORDER OF TEMPORARY REINSTATEMENT

Appearances: Jennine R. Lunceford, Esq., Office of the Solicitor, U.S. Department of Labor,
Dallas, Texas, for Petitioner,
Charles C. High, Jr., Esq., KEMP SMITH, P.C., El Paso, Texas, for Respondent.
Before:

Judge Zielinski

This matter is before me on an Application for Temporary Reinstatement fi led by the
Secretary on behalf of Thomas Sullivan pursuant to section 105(c)(2) of the Federal Mine Safety
and Health Act of 1977 (the "Act"), 30 U.S.C. § 815(c)(2). The application seeks an order
requiring Respondent, 3M Company, Inc. ("3M"), to reinstate Sullivan as an employee, pending
completion of a formal investigation and final decision on the merits of a discrimination
complaint he has filed with the Mine Safety and Health Administration (MSHA). A hearing on
the application was held in Little Rock, Arkansas, on November 15, 2002. For the reasons set
forth below, I grant the application and order Sullivan's temporary reinstatement.
Summary of the Evidence
Thomas Sullivan had been employed by 3M since 1994 and worked in a number ofjobs,
most recently as an auxiliary utility operator on the third shift. His job duties were to operate
heavy equipment, either a front end loader or haul truck, do general clean-up, and substitute for
other workers who were absent. Immediately before his discharge, he was operating a haul truck
removing a waste product called "donnafill" from the plant to one of two dump sites. He also
was assigned to cover half of the shift of a first shift miner who was absent for several days. His
normal working hours were from 11:00 p.m. until 7:00 a.m .. For approximately 10 days, be also
worked four additional hours on overtime, from 7:00 a.m. to 11 :00 a.m. Sullivan was regarded
as a good worker and, generally, got along well with his immediate supervisors. He had had
1006

some attendance problems that led to a three-day suspension prior to 2000, and had also received
a suspension in 1996 for allegedly sleeping on the job. Minor disciplinary matters, such as those
incidents, were to have been removed from his personnel file after one year. A union grievance
filed regarding the sleeping allegation resulted in a settlement wherein 3M agreed to reduce the
suspension from three to two days and to immediately remove the incident from Sullivan's
personnel file. Ex. C-4. Otherwise, Sullivan's work record was good.
fu the summer of 2002, Sullivan became a member of 3M's Safety Committee. As a
member of the safety committee, he participated in monthly "in-house" safety inspections, in
which a union member and management representative would tour a portion of the facility and
note any potential health or safety hazards. The committee would continue to monitor remedial
efforts with respect to such items. fu the three to four month period prior to his discharge, there
was an increase in the number ofrepetitive safety hazards being reported. In addition, 3M had
been the subject of anonymous complaints to MSHA regarding alleged violations. Tr. 44, 56.
Those complaints resulted in inspections and the issuance of citations. Tr. 154-57. In the
summer of 2002, an MSHA inspection resulted in a closure order for a portion of3M's plant. Tr.
256-57.
Sullivan became a steward for his labor union in 1995. He later was elected as an officer,
and has served as Finance Secretary since 1998. He has participated in negotiations of the
union's collective bargaining agreement. As a union officer, Sullivan was involved in any
grievance that reached the forth stage of the contest process. He also was involved in resolving
informal grievances that arose on the third shift, some involving safety issues. Approximately
three or four weeks prior to his termination, he became involved in a dispute between
management and another miner on the third shift. A screw conveyor had fallen onto the machine
the miner was operating and wires were still attached to it. Management wanted the miner to
continue to operate his machine until electricians on the first shift could disconnect the conveyor.
The miner did not want to operate the machine until the electricity to the screw conveyor was
disconnected. Sullivan was instrumental in having the conveyor disconnected before work
proceeded. Tr. 20.
His involvement in union contract negotiations caused him to interact with 3M
management. The union's contract expires on December 14, 2002. In preparation for
negotiations, Sullivan requested certain information, by memorandum dated July 30, 2002,
including "copies of the past three years dust monitoring data to include percent of free flowing
crysta1Jine silica content." Ex. C-2. On September 11, 2002, in advance of the specified due
date of September 15, 2002, 3M responded to the request. However, the response did not include
some of the requested data, referring to records of dust monitoring at the perimeter of the plant
that were required as a result of litigation initiated by nearby residents. Tr. 111. The union
officers did not believe that the response was complete and decided to file an unfair labor
practice charge with the National Labor Relations Board. Tr. 54. No NLRB charge was filed
prior to Sullivan's termination.

1007

On Wednesday, September 18, 2002, Sullivan was working four hours of overtime on the
first shift driving a haul truck dumping waste. Waste was dumped at one of two sites, referred to
as "Freeman" and "Reynolds." Freeman was closer to the 3M plant, but was also being used by
other truckers. Reynolds was a little farther away, across a state highway, but could be reached
without encountering delays from truck traffic at the Freeman site. 3M had determined to
discontinue using the Reynolds site and was preparing to environmentally reclaim the area.
Truckloads of topsoil had been dumped there. It was to be spread out and seeded. There was no
clear directive to the haul truck operators to cease using the Reynolds site. Sullivan testified,
without contrndiction, that he had not been instructed to stop using the Reynolds site. Tr. 24-25,
232. He had been working twelve hour shifts for several days and was tired. He began "nodding
off' while driving to the Reynolds dump site and decided to take his morning break after
dumping a load shortly after 9:00 a.m. He backed his truck up to a berm surrounding the site,
dumped his load, rolled the cab's windows down, shut the engine off, laid down on his side in
the cab of the truck and closed his eyes. He testified that he was not sleeping, and was
monitoring radio communications.
About 9:30 a.m., Newell Page, the Crusher/Screener Superintendent, and Layland
Watson, the Product Manager, traveled to the Reynold's dump site, ostensibly to ascertain the
status of the topsoil/seeding. They testified that they observed Sullivan's truck and proceeded to
investigate, wondering why it was there and whether the truck was disabled. Tr. 226-27. Page
climbed a ladder and looked into the windshield. Watson climbed a ladder on the passenger side
and looked into the cab through the window. They observed Sullivan, lying across the driver's
and passenger's seats, with his eyes closed, apparently asleep. Tr. 227, 249. Watson and Page
testified that they both called Sullivan's name twice and when he failed to respond Page rapped
on the windshield and called out again, whereupon, Sullivan opened his eyes and stated "I wasn't
sleeping," and, after seeing Watson, said "oh no" or "oh crnp." Tr. 250. Watson told Sullivan to
tum in his badge and go home. He rode back to the plant with Watson and Page. Sullivan was
placed on suspension and told that he would be contacted regarding further action.
About 30 minutes after returning home, Sullivan received a call from Page requesting that
he come back to the plant and submit a statement regarding the incident. He returned to the
plant, and, with the assistance of a union representative, submitted a statement to 3M. Ex. R-4.
He was then told that he would be contacted with further information regarding his status. The
following Monday, September 23, 2002, he was discharged.
3M's "Guide to Conduct" provides that, among examples of misconduct that "may result
in corrective action and/or disciplinary action up to and including discharge," is "sleeping on the
job, or lying down for the purpose of rest in any area of the facility." Ex. R-1.
The disciplinary committee considered the available evidence and decided to recommend
that Sullivan be discharged for sleeping on the job. Discharge decisions, unlike lesser
disciplinary actions, are made at 3M's regional office in St. Paul, Minnesota. A memorandum
regarding the disciplinary action, dated September 19, 2002, from Wayne Martin, 3M Little

1008

Rock's Director of Human Resources, explained the committee's determination as follows:
The committee discussed the issue at length. We considered similar situations and
past practice. We discussed the seven tests of just cause. Because this was
Tommy's second incident of sleeping on the job (10/18/96) and because this was a
deliberate act of making a bed (stretched across both seats) for the purpose of
sleeping on the job, the committee was unanimous in its decision to terminate his
employment with 3M Little Rock.
Ex. C-5, R-7.

A memorandum, dated September 20, 2002, recommending the termination also referred
to the 1996 incident and described the past practice as: "Research found several examples of
employees found sleeping on the job. The results seem to point to a past practice of 3 day
suspension for those who 'dozed off while at their work stations and termination for those who
made a deliberate effort to make a bed for the purpose of sleeping." Ex. C-6, R-8.
The research referred to in the memorandum was far from comprehensive. 3M did not
maintain compilations of disciplinary actions in one location. Tr. 215. Its past practice of
discipline in sleeping cases was determined by probing the recollections of the current members
of the disciplinary committee, some of whom had limited tenure on the committee. Tr. 141, 163,
215. Subsequently, Martin prepared a table of discipline for sleeping incidents, purporting to
include all such cases back to 1996. Tr. 139, 145. The table was not used in arriving at the
recommendation to terminate Sullivan but, according to Martin, "most of the incidents reflected
in the table had been discussed." Tr. 144. The table did not include several incidents that were
the subject of testimony at the hearing. One individual was terminated in 1995 and two others,
who received a written reprimand in 2001, were not included in the table.
Sullivan believed, based upon his knowledge of prior disciplinary actions involving
allegations of sleeping on the job, that his conduct should result in no more than a three day
suspension. Because of the expiration of time, and the settlement agreement entered into with
respect to his 1996 sleeping incident, he believed that the current charge should have been
considered a first offense and, if 3M had handled his case consistent with past practice, a Jess
severe penalty would have resulted. Sullivan's personnel file apparently included a reference to
the 1996 incident, but not a copy of the settlement agreement specifying that the incident be
immediately removed from his file. A copy of the agreement was located in the union's files and
was given to Martin, who allegedly remarked that "this should make a lot of difference." Tr. 61,
295.
Sullivan filed a complaint of discrimination with MSHA on September 27, 2002, alleging
that he had been discharged for making safety complaints. He also filed an unfair labor practice
charge with the NLRB, on September 24, 2002, alleging that his termination was in response to
his union activities. That case remains pending.

1009

Findings of Pact and Conclusions of Law
Section 105(c)(2) of the Act, 30 U.S.C. § 815(c)(2), provides, in pertinent part, that the
Secretary shall investigate a discrimination complaint "and if the Secretary finds that such
complaint was not frivolously brought, the Commission, on an expedited basis upon application
of the Secretary, shall order the immediate reinstatement of the miner pending final order on the
complaint." The Commission has established a procedure for making this determination.
Commission Rule 45(d), 29 C.F.R. § 2700.45(d), states:
The scope of a hearing on an application for temporary reinstatement is
limited to a determination as to whether the miner's complaint was frivolously
brought. The burden of proof shall be upon the Secretary to establish that the
complaint was not frivolously brought. In support of his application for
temporary reinstatement, the Secretary may limit his presentation to the testimony
of the complainant. The respondent shall have an opportunity to cross-examine
any witnesses called by the Secretary and may present testimony and documentary
evidence in support of its position that the complaint was frivolously brought.
"The scope of a temporary reinstatement hearing is narrow, being limited to a determination by
the judge as to whether a miner's discrimination complaint is frivolously brought." Secy of
Labor on behalfofPrice v. Jim Walter Resources, Inc., 9 FMSHRC 1305, 1306 (Aug. 1987),
aff'd sub nom. Jim Walter Resources, Inc. v. FMSHRC, 920 F.2d 738 (l l 1h Cir. 1990).
In adopting section 105(c), Congress indicated that a complaint is not frivolously brought,
if it "appears to have merit." S. Rep. No. 181, 95 1h Cong., 151 Sess. 36-37 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95rh Cong. 2"d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 624-25 (1978). The
..not frivolously brought" standard has been equated to the "reasonable cause to believe" standard
applicable in other contexts. Jim Walter Resources, Inc., 920 F.2d at 747; Secy ofLabor on
behalfofBussanich v. Centralia Mining Company, 22 FMSHRC 153, 157 (Feb. 2000).

While an applicant for temporary reinstatement need not prove a prima facie case of
discrimination, it is useful to review the elements of a discrimination claim in order to assess
whether the evidence at this stage of the proceedings meets the non-frivolous test. In order to
establish a prima facie case of discrimination under Section 105(c) of the Act, a complaining
miner bears the burden of establishing (1) that he engaged in protected activity and (2) that the
adverse action complained of was motivated in any part by that activity. Secy ofLabor on
behalfofPasula v. Consolidation Coal Co., 2 FMSHRC 2786 (Oct. 1980), rev'd on other
grounds sub nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); Secy of
Labor on behalfofRobinette v. United Castle Coal Co., 3 FMSHRC 803 (April 1981); Secy of
Labor on behalfofJenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1842 (Aug. 1984); Secy of
Labor on behalfof Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508 (1981 ), rev'd on other
grounds sub nom. Donovan v. Phelps Dodge Corp., 709 F.2d 86 (D.C. Cir. 1983). The Secretary

1010

has presented sufficient evidence on each of the elements of a prima facie case to establish that
the claim, on the record of this temporary reinstatement proceeding, is not frivolous.
Sullivan's activities on the safety committee involved calling attention to potential health
and safety hazards that required follow-up by 3M. 1 His union activities resulted in his becoming
involved in informal grievances involving safety issues. In addition, his request for information
regarding the monitoring of silica dust was related to his and other miners' health. The Secretary
has presented substantial evidence that Sullivan engaged in protected activity through his
position on the safety committee and as a union official. It is not disputed that Sullivan suffered
adverse action, having been discharged on September 23, 2002.
The Commission has frequently acknowledged that it is very difficult to establish "a
motivational nexus between protected activity and the adverse action that is the subject of the
complaint." Secy ofLabor on behalfofBaier v. Durango Gravel, 21 FMSHRC 953, 957 (Sept.
1999). Consequently, the Commission has held that "(1) knowledge of the protected activity; (2)
hostility or animus towards the protected activity; and (3) coincidence in time between the
protected activity and the adverse action" are all circumstantial indications of discriminatory
intent. Id. 3M had knowledge of Sullivan's ongoing protected activity, which occurred in
relatively close proximity to the adverse action. There had been an increase in the number of
hazards reported by the safety committee and a number of MSHA hazard investigations may
have been attributable to the union's activities. Gatewood testified that on one of his visits to the
plant to investigate a hazard complaint the plant manager remarked that the union was
responsible for MSHA's increased activity at the plant. Tr. 154-55. There is also not
insubstantial evidence that Sullivan may have received disparate treatment in the disciplinary
process.
3M argues that Sullivan's termination was entirely consistent with its policy and past
practice, and that the evidence does not raise a colorable claim that he was discharged for any
reason other than that he was caught sleeping on the job. Although the issue of disparate
treatment is usually encountered in addressing an operator's affirmative defense,2 Respondent
argues that there is no evidence that Sullivan was subjected to disparate treatment and that his
discharge was entirely consistent with 3M's established policy. The difficulty with its position,
however, is that there is considerable uncertainty that the "policy" articulated by Martin was as
established as 3M claims. The September 20, 2002, memorandum, itself, describes the policy in
equivocal terms. Martin acknowledged that he was unaware of any prior articulation of the
policy in the terminology that he used. Tr. 212-13. It is also apparent that Martin's articulation

A complaint made to an operator or its agent of"an alleged danger or safety or
health violation" is specifically described as protected activity in§ 105(c)(l) of the Act. 30
U.S.C. § 815(c)(l).
2

See Ankrom v. Wolcottville Sand & Gravel Corp., 22 FMSHRC 137, 141-42

(Feb. 2000).
1011

of what the past practice "seemed to be," was not based upon a thorough or exhaustive
investigation of prior disciplinary incidents over an extended period of time. Rather, he
canvassed the current members of the disciplinary committee, relying upon their recollections to
identify other such instances, which proved to be somewhat inaccurate. There remains some
uncertainty regarding the factual circumstances of prior incidents and whether they, in fact,
confonn to the past practice, as articulated.
Sullivan, who had been involved in union grievances, testified that he was aware of more
than a dozen sleeping incidents that were not on Martin's chart. Tr. 126-29. Gatewood also
testified that, in the course of his ongoing investigation, he had acquired a considerable amount
of infonnation suggesting that Martin's articulation of the policy was not accurate. Tr. 164-66.
He has requested additional documentation from 3M, but has not yet received it. Tr. 144-45.
3M's explanation for the reference to Sullivan's 1996 sleeping incident could also be
viewed as suspect. Pursuant to the settlement agreement, reference to that incident should have
been removed from his personnel file and should have played no part in the disciplinary process,
as Martin acknowledged. Tr. 138. Watson testified that the incident was discussed by the
disciplinary committee, but that there was agreement that it could not be considered. Tr. 258.
Martin explained that it was referred to in the recommendation to the corporate office only to
show that Sullivan was aware of the consequences of sleeping. Tr. 198. However, neither of the
memoranda regarding the decision of the committee contain such a qualification, and there is no
evidence that the erroneous inclusion of the reference or the tenns of the settlement agreement
were ever transmitted to the corporate decision-makers. Sullivan did not claim that he was
unaware of 3M's written policy prohibiting sleeping. Ex. R-4. Gatewood also noted that there
was never any question that Sullivan was aware that sleeping on the job could lead to discipline.
Tr. 169. It would not be unreasonable to draw an inference that inclusion of the reference to the
prior incident, and failure to notify the corporate office of the settlement agreement, were
intended to assure favorable action on the recommendation and were motivated, at least in part,
by Sullivan's protected activities.
On the other hand, 3M has presented evidence that it had a clear written policy that
sleeping on the job could result in disciplinary action, and Sullivan candidly admitted that it
would have been reasonable for Watson and Page to believe that he was sleeping. Tr. 102. The
tennination decision was made by an official in St. Paul, Minnesota, who was less familiar with
Sullivan's protected activities. Despite the uncertainty about accuracy of Martin's articulation of
3M's past practice, other 3M employees who had made beds for the purpose of sleeping had been
terminated for sleeping on the job, although the Secretary disputes that those individuals were
situated similarly to Sullivan. These issues are hotly contested and cannot, and should not, be
resolved at this stage of the proceedings. A comprehensive investigation of ~M's past practice in
disciplinary actions involving allegations of sleeping on the job has not been completed. Nor is it
clear, at this juncture, how much knowledge corporate decision maker(s) had of Sullivan's
protected activities, what degree of independence they exercise on such recommendations, and
whether the outcome would have been different had the reference to the 1996 incident not been

1012

included in the recommendation. The investigation of Sullivan's MSHA complaint has not yet
been concluded and no formal complaint of discrimination has been filed on his behalf. The
purpose of a temporary reinstatement proceeding is to determine whether the evidence presented
by the Secretary establishes that the complaint is not frivolous, not to determine "whether there is
sufficient evidence of discrimination to justify permanent reinstatement." Jim Walter Resources,
Inc.. 920 F.2d at 744. Congress intended that the benefit of the doubt should be with the
employee, rather than the employer, because the employer stands to suffer a lesser loss in the
event of an erroneous decision, since he retains the services of the employee until a final decision
on the merits is rendered. Id. 920 F.2d at 748, n.11.

I find that there is reasonable cause to believe that Sullivan may have been discriminated
against as alleged in his complaint, and conclude that the Application for Temporary
Reinstatement has not been frivolously brought.
ORDER
The Application for Temporary Reinstatement is GRANTED. 3M Company, Inc. is
ORDERED TO REINSTATE Sullivan to the position that he held prior to September 23, 2002,
or to a similar position, at the same rate of pay and benefits, IMMEDIATELY ON RECEIPT
OF THIS DECISION.

,---··

A~~~~

'

·

ielinski
ative Law Judge

Distribution:(Certified Mail & Facsimile)
Jennine R. Lunceford, Esq., Office of the Solicitor, U.S. Department of Labor, 525 South Griffin
St., Suite 50 l, Dallas, TX 75202
Thomas Sullivan, 45 N. Sunland Drive, Cabor, AR 72023
Charles C. High, Jr., Esq., KEMP SMITH, P.C., 221 North Kansas, Suite 1700, El Paso,
TX 79901-1441
/mh

1013

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, DC 20001

November 26, 2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA),
Petitioner

CIVlLPENALTYPROCEEDINGS
Docket No. CENT 2001-370-M
A.C. No. 41-00071-005504

v.
Docket No. CENT 2002-49-M
A.C. No. 41-00071 -05505 3NC

LEXICON, INC., d/b/a
SCHUECKSTEELCOMPANY
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT-2002-13-M
A.C. No. 41-00071-05501 3NC

v.

LEXICON, INC.,
Midlothian Quarry and Plant

Respondent
DECISION

Appearances: Brian A. Duncan, Esq., and Madeleine T. Le, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas, for Petitioner;
Alicia Sienne Voltmer, Esq., and David P. Poole, Esq., Hunton & Williams,
Dallas, Texas, for Respondent.
Before:

Judge Hodgdon

These consolidated cases are before me on Petitions for Assessment of Civil Penalty
brought by the Secretary of Labor, acting through her Mine Safety and Health Administration
(MSHA), against Lexicon, Inc., d/b/a Schueck Steel Company (Schueck), pursuant to section 105
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815. The petitions allege three
violations of the Secretary's mandatory health and safety standards and seek penalties of
$70,000.00. A hearing was held in Dallas, Texas. For the reasons set forth below, I affirm the
citations, as modified, and assess a civil penalty of $43,000.00.

1014

Procedural Matters

At the beginning of the hearing, the Respondent's Motion for Partial Summary Decision
was denied. {Tr. 5-9.) In addition, the Secretary's motion to amend the name of the Respondent
in Docket Nos. CENT 2001-370-M and CENT 2002-49-M to be Lexicon, Inc., dlbla Schueck
Steel Company rather than Schueck Steel Company was granted over the Respondent's objection.
(Tr. 9-13.) Finally, the Secretary's unopposed motion to dismiss Docket No. CENT 2002-13-M,
because the sole citation in that proceeding had been vacated, was granted. (Tr. 13- 16.)
Consequently, this decision addresses only Citation No. 7889352 in Docket No. CENT 2001370-M and Citation Nos. 7899407 and 7899408 in Docket No. CENT 2002-49-M.
Backi:round

TXI operates the Midlothian Quarry and Plant in Midlothian, Texas. Limestone is mined
from the open pit quarry and then processed at the plant into cement products. In 2000, TXI was
having major construction performed at the plant. TIC-The Industrial Company of Steamboat
Springs was the general contractor and Schueck, a steel fabricator, was one of 12 subcontractors
performing work at the facility. Among other projects, Schoeck was constructing the steel
structure for a finishing mill.
On June 23, 2000, Mario Lopez Albarran, a Schueck employee, stepped on an unsecured
piece of steel grating, on what was known as the "719 level" of the mill, and fell through the
floor almost 50 feet to his death. MSHA began its investigation of the accident that same day.
MSHA Field Office Supervisor James Thomas was assigned as head of the investigation
team. The rest of the team was made up of Special Investigator Fred L. Gatewood, George
Gardner, an engineer, and Hilario Palacios, a training specialist. Prior to the investigators arrival
at the site, assistant district manager Michael Davis issued an oral 103(k) order, 30 U.S.C.
§ 813(k), over the telephone to Dale Hanks, TXI's Safety Manager. 1 On his arrival, Inspector
Gatewood issued the 103(k) order in writing. The order, No. 7889351 , stated that:

1

Section 103(k) provides that:
In the event of any accident occurring in a coal or other
mine, an authorized representative of the Secretary, when present,
may issue such orders as he deems appropriate to insure the safety
of any person in the coal or other mine, and the operator of such
mine shall obtain the approval of such representative, in
consultation with appropriate State representatives, when feasible,
of any plan to recover any person in such mine or to recover the
coal or other mine or return affected areas of such mine to normal.

1015

A fatal accident occurred at the Finish Mill #6 area of the
plant. An employee of contractor Schueck Steel fell about 40 feet
from an upper level deck to the concrete floor at ground level.
This order is issued to assure the safety of all persons in the
immediate area of this accident, including both the upper level
deck and the concrete floor beneath it. The operator shall obtain
approval from MSHA before resuming activity of any kind in these
areas.
(Govt. Ex. 4.)
On June 25, 2000, Steve Dineen, Lexicon, Inc. 's, Safety Director, and Scotty Burgess,
Schueck's onsite Safety Coordinator, spent about an hour and fifteen minutes on the 719 level.
Believing that this violated the 103(k) order, Inspector Gatewood issued Citation No. 7889352 to
Schueck on June 26, 2000.
Following the conclusion of the investigation, Inspector Gatewood issued two additional
citations to Schueck on September 6, 2000. Citation No. 7899407 alleged a violation of section
56.15005 of the Secretary's regulations, 30 C.F.R. § 56.15005, for failing to use a safety belt and
lines. Citation No. 7899408 charged a violation of section 56.20011, 30 C.F.R. § 56.20011,
because the area of the unsecured grating was neither barricaded nor posted with warning signs.
These three citations were contested at the hearing. In addition, the parties have filed
Proposed Findings of Fact and Conclusions of Law setting out their positions. The citations are
discussed below, seriatim.
Findines of Fact and Conclusions of Law
Citation No. 7899407
This citation alleges a violation of section 56.15005 because: "A fatal accident occurred
at this operation on June 23, 2000 when a contractor's employee fell 50 feet after stepping on an
unsecured floor grating at 719 level of the new finish mill. The victim was not tied off with a
safety belt and line." (Govt. Ex. 1.) Section 56.15005 requires that: "Safety belts and lines shall
be worn when persons work where there is a danger of falling .... " With regard to this
violation, the parties have stipulated that: "Mario Lopez Albarran was not tied off when he fell
from the 719 level." (Tr. 18.) In addition to the stipulation, the evidence is undisputed that
Albarran was wearing a safety harness, but not tied-off with a safety line.
The Act provides that an operator is liable for the violative acts of its employees. Bulk
Transportation Services. Inc., 13 FMSHRC 1354, 1359-60 (September 1991). Therefore, I
conclude that Schueck violated section 56.15005 as alleged.

1016

Significant and Substantial
The Inspector found this violation to be "significant and substantial.,, A "significant and
substantial" (S&S) violation is described in Section 104(d)(l) of the Act, 30 U.S.C. § 814(d), as a
violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." A violation is properly designated S&S
"if, based upon the particular facts surrounding that violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature."
Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981 ).

In Mathies Coal Co., 6 FMSHRC 1 (January 1984), the Commission set out four criteria
that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc. v. FMSHRC, 52
F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretmy, 861F.2d99, 103-04 (5th Cir.
1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021(December1987) (approving Mathies
criteria). Evaluation of the criteria is made in terms of "continued normal mining operations."
U.S. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984). The question of whether a
particular violation is significant and substantial must be based on the particular facts
surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny &
Ohio Coal Co., 9 FMSHRC 2007 (December 1987).

In order to prove that a violation is S&S, the Secretary must establish: (1) the underlying
violation of a safety standard; (2) a distinct safety hazard, a measure of danger to safety,
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury will be of a reasonably serious
nature. Mathies, 6 FMSHRC at 3-4.
There is little doubt that this violation was S&S. The only argument that Respondent
makes on this issue is the conclusory statement that "the complete lack of negligence in
connection with this citation precludes a finding that the alleged violation was 'significant and
substantial."' (Resp. Br. at 20.) As is set out above, however, negligence is not one of the
Mathies criteria.
Turning to those criteria, I make the following :findings: (1) there is a violation of a safety
standard, section 56.15005; (2) failing to tie off with a safety line where there is a danger of
falling contributes to the danger of falling; (3) there is a reasonable likelihood one will fall from
an area which is not otherwise protected against falling and that falling will result in an injury;
and (4) there is a reasonable likelihood that the injury will be reasonably serious in nature.
Clear1y, the failure to tie-off was a significant contributing cause to the fatal accident, making it
"significant and substantial." Walker Stone Co., Inc., 19 FMSHRC 48, 53 (January 1997).
Accordingly, I so conclude.

1017

Negligence
Inspector Gatewood determined that this violation was the result of"high" negligence on
the part of the operator. Undoubtedly, Albarran was highly negligent. However, as the
Respondent has noted, the Commission has long held that the negligence of a "rank-and-file"
miner cannot be imputed to the operator for penalty assessment purposes. Fort Scott FertilizerCullor, Inc., 17 FMSHRC 1112, 1116 (July 1995); Western Fuels-Utah, Inc., 10 FMSHRC 256,
260-61(March1988); Southern Ohio Coal Co., 4 FMSHRC 1459, 1464 (August 1982)
(SOCCO). Rather, to find the operator negligent, "where a rank-and-file employee has violated
the Act [or the Secretary's regulations], the operator 's supervision, training and disciplining of
its employees must be examined to determine if the operator has taken reasonable steps to
prevent the rank-and-file miner's violative conduct." . Whayne Supply Co., 19 FMSHRC 447,
452-53 (March 1997); SOCCO at 1464.
The Secretary argues, with regard to this issue, that: ( 1) Joe Rodriguez, the crew foreman
had not been trained as a foreman and, as a result, Schueck's tie-off policy was not enforced; (2)
Employees were rarely, if ever, monitored for safety compliance; (3) Albarran was observed not
being tied-off and Rodriguez did nothing about it; and (4) It was impossible for employees to
stay tied-off all of the time because of the length of their lanyards and the location of the safety
lines. Significantly, the Secretary has failed to cite evidence in the record to support any of these
assertions. Perhaps this is because the record establishes that Schueck did take reasonable steps
to prevent Albarran' s conduct.
All of the Schneck management personnel, Dineen, Burgess, Kelly McGill (Site
Manager) and Rodriguez, testified that: (1) Schueck had a written fall protection program (Resp.
Ex. J); (2) there was a "one hundred percent" tie off policy at the finish mill; (3) the policy
stressed during the initial training given to miners at the site and reinforced in weekly and daily
safety meetings; (4) supervisors, particularly Burgess, were continually on the look-out to make
sure the men were tied-off; (5) there were signs on the site reminding employees that the project
was a one hundred percent tie-off area; (6) it was well known that being caught not tied-off could
result in firing; and (7) personnel had been disciplined for not being tied-off. 2
This testimony was corroborated by miners Abraham Grisham and Darwinn J. Reid.
Grisham stated that he and everyone else knew there was a one hundred percent tie-off policy at
the job site and that failure tie-off could result in termination. (Tr. 152.) He also said that
weekly safety meetings were held on Monday mornings and translated into Spanish. (Tr. 154.)
Finally, he related that Burgess tried to sneak-up on the miners to make sure that they were tiedoff. (Tr. 151.)

2

Schueck offered into evidence four written warnings given to employees at the
Midlothian site for not being tied-off. (Resp. Ex. G.) However, none of them were employees
working at the finish mill. (Tr. 345-46.)
1018

Reid also testified that he knew that the company had a one hundred percent tie-off
policy. (Tr. 183.) He asserted that Rodriguez had safety meetings every morning, in both
English and Spanish (Tr. 184.) In addition, Reid testified that at the bottom of the stairs going up
the finish mill structure there was a sign advising that the mill was a one hundred percent tie-off
area. (Tr. 178, 199-200.) Further, he agreed with Grisham that Burgess checked on the crew to
make sure that they were tied-off, including trying to sneak-up on them. (Tr. 182-83.)
There was one witness who disagreed with part of this testimony, Alejandro Lopez,
Albarran's brother. He claimed that Rodriguez did not hold safety meetings every day, although
he did admit to weekly meetings. He further testified that he was aware of the one hundred
percent tie-off policy, but maintained that the company did not enforce the policy. Jn addition to
being Albarran's brother, Lopez is also a party to a wrongful death action being brought in Texas
against Schueck as the result of Albarran's death. (Resp. Ex. UU.) Thus, his testimony on these
issues must be viewed with some skepticism.
The other reasons given by the Secretary for imputing Albarran's negligence to Schueck
are either incorrect or insignificant. For example, it is not surprising that Rodriguez was not
given any formal training before being made a crew foreman. The Secretary has not shown that
such training is customary in the field and I suspect that it is not. The fact is that while
Rodriquez was a novice foreman, he was not a novice in the steel business.
Furthermore, there is no evidence that Rodriguez knew Albarran was sometimes not tiedoff and did nothing about it. Grisham testified that he told Rodriguez that Albarran had not tiedoff and that "then they just started talking the Spanish." (Tr. 142-43.) Surprisingly, neither side
asked Rodriguez whether he had been told that Albarran was not tying-off and, if so, what he did
about it. Finally, there is no evidence, other than from Lopez, that the tie-offs furnished the
Schueck employees were not long enough.
On the day he fell, Albarran was wearing a safety harness and, for reasons known only to
him, unhooked his safety line and walked across the unsecured grating. Even if I found Lopez'
evidence to be entirely credible, which as noted above I do not, the weight of the credible
evidence supports a fmding that Schueck had made reasonable efforts in supervision, training
and discipline to make sure that its employees were tied-off when working at heights.
Therefore, I conclude that Albarran' s negligence cannot be imputed to Schueck for this
violation. I will reassess the penalty accordingly.

1019

Citation No. 7899408
This citation charges a violation of section 56.20011 in that:
A fatal accident occurred at this operation on June 23, 2000
when a contractor's employee fell SO feet after stepping on an
unsecured floor grating at 719 level of the new finish mill. The
unstable floor grating had not been barricaded and posted with
warning signs. Foreman Joe Rodriquez and superintendent Bobby
Hightower engaged in aggravated conduct constituting more than
ordinary negligence. They knew that the floor grating was not
secured and that steel was missing but they did not barricade the
hazard or post warning signs. This was an unwarrantable failure to
comply with a mandatory safety standard.
(Govt. Ex. 2.) Section 56.20011 requires that: "Areas where health or safety hazards exist that
are not immediately obvious to employees shall be barricaded, or warning signs shall be posted at
all approaches."
The undisputed evidence concerning this violation is that near the end of the workday on
the day before the accident, Albarran laid out the steel grating in question, and, in doing so,
became aware that there was no steel beam below to support it. He, as well as Grisham and
Reid, reported this fact to Rodriguez. In fact, Grisham went so far as to suggest that the area be
barricaded. Rodriguez discussed the matter with Bobby Hightower, but neither took any action
to have the area barricaded or have warning signs posted.

In interpreting a general standard, such as this one, the Commission has held that the
appropriate test for determining whether a set of factual circumstances comes within the scope of
the standard is ''whether a reasonably prudent person familiar with the mining industry and the
protective purposes of the standard would have recognized the specific prohibition or
requirement of the standard." Ideal Cement Co., 12 FMSHRC 2409, 2416(November1990);
Alabama By-Products Corp., 4 FMSHRC 2128, 2129 (December 1982). Applying the test to
this case, the question is whether a reasonably prudent person would have recognized that the
grating over the missing steel beam was an area where a safety hazard was not "immediately
obvious." The Respondent argues that "the missing steel beneath the grating was an obvious
hazard for an experienced iron worker" and that, therefore, the hazard was immediately obvious.
(Resp. Br. at 24.) As discussed below, I find that the hazard was not "immediately obvious."
The term "immediately obvious" is not defined in the regulations. Nor does there appear
to be any caselaw defining it. While there are several definitions of "immediately" in the
dictionary, the one that is most pertinent to the rule is ''without interval of time: without delay.''
Webster's Third New International Dictionary 1129 (1993) (Webster's). The most germane
definitions of "obvious" are: "Capable of easy perception: a: readily perceived by the senses ...

1020

b: readily and easily perceived by the sensibilities or mind: requiring very little insight or
reflection to perceive, recognize, or comprehend ... c: easily understood: requiring no thought or
consideration to understand or analyze." Webster's at 1559. Thus, a hazard which is
immediately obvious is one that can be readily perceived, recognized or comprehended, with no
thought or consideration to understand or analyze and without delay.
The company's reliance on whether the missing beam was immediately obvious to
experienced iron workers is misplaced. In the first place, even if the missing beam was
immediately obvious, that does not mean that the hazard of falling through the grating was
immediately obvious.
In the second place, the testimony of the "experienced iron workers" at the hearing was
not unanimous that it was obvious that a steel beam was missing beneath the grating. Grisham
testified:
Q. Was it obvious that if you're walking across the top of the
grating that a piece of steel was missing if you didn't know it?

A. You probably wouldn't see it.
JUDGE HODGDON: You say you probably wouldn't see it?
THE WITNESS: No, because where the beam comes together, that
beam, you probably won't see it unless you - not tied of at 100
percent, you just step on it, and that beam would be teeter-tottering,
and you go down with it.
(Tr. 145.) He also stated: "I already came back down to Joe and told him we're missing a beam
up there. If we lay that grating down like that on the floor, somebody will easily walk up to it
and just fall right through there ...." (Tr. 137.) Reid testified: "When you're up there, you can
like hardly see. It will be just like there's nothing wrong with it." (Tr. 174-75.) When asked
specifically if you could see the missing beam when standing on top of the grating, he responded:
"No." (Tr. 175.)
Furthermore, even an experienced iron worker may suffer a lapse of attentiveness which
could result in a fall. In a case involving section 57.15-5, 30 C.F.R. § 57.15-5,3 the operator
argued " that the skill of a miner is a relevant factor in determining whether there is a danger of
falling because the miner's skill defines the scope of the hazard presented." Great Western
Electric Co., 5 FMSHRC 840, 842 (May 1983). The Commission rejected that argument,
stating:

3

30 C.F.R. § 57.15-5 was a predecessor of30 C.F.R. § 57.15005, which is identical to
30 C.F.R. § 56.15005, set out in the discussion of the previous citation.
1021

We find that such a subjective approach ignores the inherent
vagaries of human behavior. Even a skilled employee may suffer a
lapse of attentiveness, either from fatigue or environmental
distractions, which could result in a fall. The specific purpose of
30 C.F.R. § 57.15-5 is the prevention of dangerous falls. By
adopting an objective interpretation of the standard and requiring a
positive means of protection whenever a danger of falling exists,
even a skilled miner is protected from injury.

Id. (citation omitted).
Here, either the hazard was not immediately obvious, or Albarran intentionally walked
over the unsupported grating. Since there is no evidence to suggest that the latter was the case, I
conclude that the hazard was not immediately obvious. This is because a hazard is not
immediately obvious unless it is readily apparent to an inattentive, experienced miner, as well as
to an inexperienced miner. Albarran was an experienced steel worker, who had apparently put
down the very unsupported grating that he stepped on and later reported it to his foreman, yet he
walked on it and fell through. A barricade would have prevented this from happening.
Accepting Schueck's subjective approach would defeat the safety purposes of the rule.
By adopting an objective interpretation of section 56.20011 and requiring a positive means of
protection whenever a hazard is not immediately obvious, even an experienced steel worker is
protected from injury.
I find that a reasonably prudent person familiar with the mining industry and the
protective purposes of section 56.20011 would have recognized that a barricade was required
around the unsupported grating on the 719 level. Consequently, I conclude that Schueck violated
section 56.20011 by not barricading the area.

Significant and Substantial
The inspector found this violation to be S&S. A review of the Mathies criteria, supra at
4, shows that that finding was correct. There was a violation of a safety standard. The violation
caused a distinct safety hazard, that is, the danger of falling through unsupported grating. There
was a reasonable likelihood, if not barricaded, that someone would walk on the unsupported
grating and fall through, and that falling through the unsupported grating would result in an
injury. Lastly, there was a reasonable likelihood that the injury would be reasonably serious.
In this instance, the injury was death. However, since this was a one hundred percent tieoff area, it was not reasonably likely that a miner who was not tied-off would walk over the
grating. Nonetheless, as Inspector Gatewood testified, "falling with a lanyard on doesn't
guarantee that you're not going to be injured." (Tr. 392.) A six to eight foot free fall before
hitting the end of the tie-off would cause reasonably serious injuries, such as, lacerations,

1022

contusions, strains or sprains, and broken bones. In addition, if the grating fell after the miner, it
could strike him on the way down, or he could swing and hit a beam, both of which could cause
much more serious injuries. Consequently, I conclude that the violation was "significant and
substantial."

Unwarrantable Failure
The inspector also found that this violation resulted from the company's unwarrantable
failure to comply with the regulation. The term "unwarrantable failure" is taken from section
104(d)( 1) of the Act, which assigns more severe sanctions for any violation that is caused by "an
unwarrantable failure of [an] operator to comply ... mandatory health or safety standards."
The Commission has held that unwarrantable failure is aggravated conduct constituting
more than ordinary negligence by a mine operator in relation to a violation of the Act. Emery
Mining Corp., 9 FMSHRC 1997, 2004 (December 1987); Youghiogheny & Ohio Coal Co., 9
FMSHRC at 2010. "Unwarrantable failure is characterized by such conduct as 'reckless
disregard,' 'intentional misconduct,' 'indifference' or a 'serious lack ofreasonable care.' [Emery]
at 2003-04; Rochester & Pittsburgh Coal Corp. 13 FMSHRC 189, 193-94 (February 1991)."
Wyoming Fuel Co., 16 FMSHRC 1618, 1627 (August 1994); see also Buck Creek Coal, Inc. v.
FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995) (approving Commission's unwarrantable failure
test).
As discussed above, Rodriguez knew the night before the accident that there was
unsupported grating on the 719 level. He conveyed this information to the site superintendent.
Rodriguez testified that he told his crew during the morning safety briefing that there was a steel
beam missing and that no one but Reid and Pablo Lopez Albarran were to go to the 719 level, but
neither supervisor took any action to barricade the area.
Grisham testified that when he told Rodriguez about the missing beam, he also advised
him that: "If a beam is missing like that, we should run a red tape line, just the comer section, so
nobody would go through it or walk through that red barricade." (Tr. 139.) Grisham also stated
that Rodriguez did not say to the crew "that no one's supposed to go onto the 719 level." (Tr.
146.)
Schueck argues that because "Rodriguez not only warned his crew on the morning of the
accident about the missing steel, but also restricted access to the area to the welders," the
violation was not unwarrantable. (Resp. Br. at 26.) The company also asserts that MSHA's
completion of 1lO(c),30 U.S.C. § 820(c), investigations without charging Rodriguez or

1023

r
\

Hightower supports a conclusion that the violation was not unwarrantable. 4 I find that the
evidence does not support the company's position.
Respondent's argument concerning the dropping of the section l lO(c) cases is without
merit. Section 110(c) requires that the violation be knowingly authorized, ordered or carried out.
An unwarrantable failure does not have to he knowing. Jn addition, the Secretary's
determination not to bring cases under section 110(c) can be for reasons having nothing to do
with whether the case can be proved or not. Further, the Secretary is free to conclude that a
110(c) case is appropriate and still decide not to bring it. Therefore, I find that the Secretary's
determination not to prosecute the section 1 lO(c) cases is not probative of whether Schneck
unwarrantably failed to comply with this regulation. Cf Fort Scott Fertilizer, 17 FMSHRC at
1117.
The Commission has established several factors as being determinative of whether a
violation is unwarrantable, including:
[T]he extent of a violative condition, the length of time it has
existed, whether the violation is obvious, or poses a high degree of
danger, whether the operator has been placed on notice that greater
efforts are necessary for compliance, and the operator's efforts in
abating the violative condition. Mullins & Sons Coal Co., 16
FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co., 14 FMSHRC
1258, 1261 (Aug. 1992); Quin/and Coals, Inc., 10 FMSHRC 705,
709 (June 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603 (July
1984); BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug.
1992); Warren Steen Constr., Inc., 14 FMSHRC 1125, 1129 (July
1992). The Commission has also examined the operator' s
knowledge of the existence of the dangerous condition. E.g.,
Cyprus Plateau Mining Corp., 16 FMSHRC 1604, 1608 (Aug.
1994) (affirming unwarrantable failure determination where
operator aware of brake malfunction failed to remedy problem);
Warren Steen, 14 FMSHRC at 1126-27 (knowledge of hazard and
failure to take adequate precautionary measures support
unwarrantable determination).

Cyprus Emerald Resources Corp., 20 FMSHRC 790, 813 (August 1998).

4

Section 110(c) provides that: "Whenever a corporate operator violates a mandatory
health or safety standard ... any director, officer, or agent of such corporation who knowingly
authorized, ordered, or carried out such violation ... shall be subject to the same civil penalties .
. . that may be imposed upon a person under subsections (a) and (d)."
1024

In this case, the danger caused by the unsecured grating was obvious and was reported to
management by at least three miners. Even if the supervisors assumed that the worst that could
happen was that someone who was tied-off would fall through the grating, that still had the
potential for significant injury. Further, even a rank-and-file miner (Grisham) knew what action
should be taken and advised Rodriguez to barricade the area. Instead, that advice was ignored
and a miner was killed. Rodriguez' admonition to his miners not to go to the 719 level, if in fact
it was made, was insufficient in view of the danger involved. Accordingly, I conclude that
Schueck demonstrated a serious lack of reasonable care and, therefore, unwarrantably failed to
comply with section 56.20011.5
Citation No. 7889352
This citation alleges that:
Two contractor employees violated the 103(k) order
7889351 that was issued on June 23, 2000. The Site Safety
Supervisor for Schueck Steel, Scotty Burgess, man-lifted Corporate
Safety Director, Steven Dineen, to the 719 level of the Finish Mill
during the afternoon of June 25. The two of them then walked
onto the 719 level, inspected the area and took some
measurements. Dineen had twice been denied approval by MSHA
to perform these tasks because unsafe conditions still existed and
safe recovery procedures had not yet been approved.
(Govt. Ex. 3.) This situation appears to have arisen because of misunderstanding.
Thomas, the head of the investigation team, testified that Dineen asked him two times if
he could go up to the 719 level. He said the first time was sometime before lunch on Saturday,
"[a]fter we had modified the order for them to do some clean-up on the lower level."6 (Tr. 446.)
Thomas related that he told Dineen "no" and explained to him "that we hadn't determined that it
was safe, that the grating was - none of the grating had been secured; there were still holes in the
floor, and we hadn't really completed our investigation." (Tr. 446.) Thomas said that the second
request was made on Sunday, "sometime before lunch," and he again told Dineen, ''No." (Tr.
447.) He denied that Dineen ever asked him a third time. Thomas did testify, however, that
there was a "third conversation," "when we modified the order that morning for them to clean up

5

In reaching conclusions on this citation, I have given the greatest weight to the
testimony of Reid and Grisham, who, since they no longer work for Schueck, were the only
witnesses with no stake in the outcome of the proceeding.
6

The 103(k) order was modified at 10:50 a.m. "to allow the removal of materials,
equipment, and other items from the ground level of Finish Mill #6 in the vicinity of the fatal
accident .... " (Govt. Ex. 4, p.3.)
1025

the lower level. Now, if you're counting that as one of the conversations, then there was [sic]
three, but there was [sic] only two conversations with Mr. Dineen asking to go up to the 719
level." (Tr. 456.)
Inspector Gatewood testified that he and Thomas ''were probably together 95 percent of
the time." (Tr. 381.) He said that:
At I 0:50 in the morning on Saturday - and the reason I
know the 10:50 is because that's the time of the modification to the
order, to allow the clean-up - Mr. Dineen, Mr. Hanks and Mr.
Strong came and asked specifically to remove some materials and
the blood and so on from the base of the cooling tower, and that
permission was granted at exactly 10:50 a.m. on Saturday moming.
(Tr. 382.) He went on to say that a few minutes later, Dineen came to them by himself and asked
ifhe could go up to the 719 level. He testified that Thomas told Dineen, ''No." (Tr. 387.)
Gatewood testified that Dineen approached them a second time on Sunday morning
between 9:00 a.m. and 11:00 a.m. and again asked for permission to go up to the 719 level. He
said that Thomas responded: "No. And he gave him two conditions on before he would ever
approve anything. One, that Mr. Dineen would have to have our prior approval, and, two, that
we wanted to be present when it happened." (Tr. 388.) Finally, Gatewood asserted that he had
not witnessed a third conversation concerning such a request between Thomas and Dineen.
Dineen testified that he made three requests of Thomas to go up to the 719 level and the
third time Thomas gave him permission to do so. He said that:
[T]he first time was Saturday morning when we were - you know,
after we had gotten down there and done our ground inspection. It
was right before lunch. And one of the inspectors, I believe, went
up - there might have been one or two went up before lunch, and
the other one went up after lunch, and then I asked him again
sometime around - maybe an hour after we got back down there
after lunch."
(Tr. 344.) With regard to the third time, he testified:
On Saturday afternoon towards the end of the day, we were
sitting in the TIC trailer, and a third time I asked Mr. Thomas if we
[could] go back out there and get it cleaned up. And I figured that
since their inspection was done, appeared to be - their onsite,
direct inspection appeared to be concluded, that now would be the
best opportunity to try and get that permission to go back in.

1026

I didn't want to, you know - didn't want to perform any
work; I just wanted to make sure that everything was cleaned up,
and that there was no other immediate hazards that might occur,
such as, you know, teetering or grating that might fall in the middle
of the night or while somebody else might be down there, things
like that.
So I asked Mr. [Thomas] at the end of the day on Saturday
in this meeting if we could have permission to go back up there, if
now would be a good time, and I was told that he would release the
area for inspection, and so I went out there Saturday morning - or
Sunday morning with Scotty. We met out there at six o'clock,
cleaned up the ground area, and then started working our way up.
(Tr. 284.)
McGill testified that he was in TXI's office between 3:00 and 4:00 on Saturday afternoon
with Dineen, Thomas, Gatewood and Hanks and that "we were sitting around, going over the
results of the investigation, and Mr. Thomas said that he'd release the area for clean-up and
inspection." (Tr. 483-84.)
Dineen and Burgess went up to the 719 level "about l :00 or 1:30" on Sunday afternoon.
(Tr. 330-31.) They spent one hour and 15 minutes on that level. (Tr. 18.) During that time,
Dineen observed Gardner below and called to him to warn him that they were up there and to put
his hard hat on in case they knocked something off. (Tr. 286-87.) Indeed, the parties stipulated
that while Dineen and Burgess were up there, they were observed by both Gardner and Palacios,
neither of whom ordered them to come down. (Tr. 18.)
The next day, Dineen was called down to the MSHA trailer and given a citation for
violating the 103(k) order. He said that he told Thomas that:
I thought I was within the rights, that I thought I was part of the
accident investigation team, that he had released the area to me for
inspection and clean-up, and that's what we did. We went up; we
inspected the area. We cleaned up the area down below with the
results of the accident, the bodily fluids. Okay.
That we had gone up on top of the cement cooler. We
looked at that, and we found some blood and some scalp, some
hair, on top of the cement cooler handrail, and we cleaned that up,
and that we had gone up top to make sure that everything was
secure, that nothing could fall, took some measurements and some
pictures, and we came down.

1027

(Tr. 290-91.) He also testified that he told Thomas that: "You released the area to me last night;
you told me that we could go up and do inspection and clean-up. And he said, No; what I told
you was you could go into the area below and clean up the body fluids." (Tr. 345.)
Gatewood testified that when Dineen was given the citation:
[t]he notes I took indicate that he said, I thought I heard somebody
talking about releasing the order.

He made a couple of comments. He said he needed to take
measurements and other things, in order to, I think he said at that
time, to refute gross negligence on the part of Schueck Steel. He
added that he thought it was okay, since he was part of the
investigation team, and then the previous statement I made about
he thought he had heard us talking about releasing the order.
(Tr. 390.) He claimed that Dineen did not say anything about Thomas "giving him authority to
be up there." {Tr. 390.)
This testimony is difficult to reconcile. Dineen insists that he asked the MSHA
investigators a third time if he could go up to the 719 level and that that time they gave him
permission. Thomas and Gatewood insist that Dineen only asked them twice and that he was
refused both times. There is no reason to believe that Thomas and Gatewood were not telling the
truth. To find otherwise would be to conclude that they gave Dineen permission and then lied
about it and gave him a citation. There is nothing in the record to indicate either that this is what
occurred or, if it did occur, why the inspectors would do such a thing. Consequently, I find that
neither inspector gave Dineen permission to go to the 719 level on Sunday.
On the other hand, Dineen' s actions were not those of a man who knew he was violating
the order. Rather than go up surreptitiously, he went to the 719 level in broad daylight, spend
one hour and fifteen minutes up there and while there, deliberately attracted the attention of
Gardner. Nevertheless, since this citation directly involves him and an adverse finding could
also affect his future with the company, he had more reason to shade the truth than did the
inspectors.

In addition to these two diametrically opposed interpretations, there is a third possibility that the parties misunderstood one another. Dineen testified that Thomas said he was releasing
the "area" for inspection. If so, it is entirely possible that Thomas meant the "area" he had
already released, the bottom level, but Dineen heard what he wanted to hear, the "area" being the
entire accident area. By giving Dineen the benefit of the doubt, on this point, the most
reasonable conclusion as to what occurred can be reached.

1028

This does not mean, however, that Dineen was, in fact, given permission to access the
719 level, or that he did not violate the 103(k) order, it only means that there are mitigating
circumstances to explain the violation. Accordingly, I conclude that Schueck, through Dineen
and Burgess, violated the 103(k) order as alleged.

Significant and Substantial
Inspector Gatewood found this violation to be S&S. However, as section 104(d)(l)
clearly states, only violations of"mandatory health or safety standard[s]" can be S&S. Section
3(1) of the Act, 30 U.S.C. § 802(1), defines "mandatory health or safety standard" as, "the interim
mandatory health or safety standards established by titles II or ill of the Act, and the standards
promulgated pursuant to title I of this Act." Since this citation involves a violation of the Act
and not a mandatory health or safety standard, it cannot be S&S. Cyprus Cumberland Resources
v. FMSHRC, 195 F.3d 42, 45 (D.C. Cir. 1999). Therefore, I conclude that the violation was not
"significant and substantial."
Equitable Relief

As it did in its Motion for Partial Summary Decision, Schueck requests in its brief that
"equitable relief be granted in the form ofrequiring MSHA to retract and/or revise its
investigation report and accompanying sketch to accurately reflect the undisputed facts of the
accident." (Resp. Br. at 34.) This request is beyond the scope of this proceeding. Therefore, I
deny it.

Civil Penalty Assessment
The Secretary has proposed penalties of $70,000.00 for these three violations. However,
it is the judge's independent responsibility to determine the appropriate amount of penalty in
accordance with the six penalty criteria set out in section 1 lO(i) of the Act, 30 U.S.C. § 820(i).
Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151 (7th Cir. 1984); Wallace Brothers, Inc.,
18 FMSHRC 481, 483-84 (April 1996).
With respect to the penalty criteria, the pleadings indicate that Schueck is a moderately
sized company. It has no history of previous violations. (Resp. Ex. K, Tr. 561.) As there is no
evidence that the payment of the penalties in these cases would adversely affect Schueck's ability
to remain in business, I find that payment of the penalties would not have such an effect.
Further, I find that the company acted in good faith in attempting to achieve rapid compliance in
abating the violations.
Turning to the individual citations, with regard to Citation No. 7899407, the failure to tieoff, I find that the violation was of the most serious gravity since it resulted in a death. As
indicated above, however, I find that the company was not negligent. Taking all of the penalty

1029

criteria into consideration, I assess a penalty of $5,000.00 instead of the $25,000.00 proposed by
the Secretary.
Turning to Citation No. 7899408, the failure to barricade, I find that the gravity of the
violation was serious, although not as serious as that found by the Secretary, in view of
Schueck's one hundred percent tie-off policy. While a serious injury was foreseeable if the
unsecured grating was not barricaded, the resulting injury, from falling to the end of the tie-off,
would most likely result in lost workdays or restricted duty, as set out in the discussion of S&S
for this citation, supra at 9-10. I also find that the company demonstrated high negligence in
unwarrantably failing to comply with the regulation. Accordingly, taking all of the penalty
criteria into consideration, I assess a penalty of $35,000.00 rather than the $40,000.00 proposed
by the Secretary.
Finally, with regard to citation No. 7889352, while I find that the gravity of the violati~n
was not so serious from an injury standpoint, I do find it to be a grave violation in that it
challenges MSHA 's authority. The Act provides in section 103(k) that it is MSHA, not the
operator, who is in charge at an accident investigation. Consequently, MSHA's orders must be
followed. While the failure to do so in this case apparently resulted from a misunderstanding, the
violation is still serious.
Turning to negligence, in view of the apparent misunderstanding, I find that the
negligence involved in this violation was "moderate" instead of"high" as alleged by the
Secretary. Therefore, taking all of the penalty criteria into consideration, I assess a penalty of
$3,000.00 instead of the $5,000.00 proposed by the Secretary.

Order
Docket No. CENT 2002-13-M is DISMISSED. With regard to Docket No. CENT 200249-M, Citation No. 7899407 is MODIFIED, by reducing the level of negligence from "high" to
"none," and is AFFIRMED as modified, and Citation No. 7899408 is AFFIRMED. Citation
No. 7889352, in Docket No. CENT 2001-370-M, is MODIFIED by deleting the S&S
designation and reducing the level of negligence from "high" to "moderate" and is AFFIRMED
as modified. Lexicon, Inc. d/b/a Schueck Steel Company is ORDERED TO PAY a civil penalty
of $43,000.00 within 30 days of the date of this decision.

~~114
Administrative Law Judge

1030

" 2.:. : ;

4

;

if

Distribution: (Certified Mail)
Brian A. Duncan, Esq., Office of the Solicitor, U.S. Department of Labor,
525 South Griffin St., Suite 501, Dallas, TX 75202
Alicia Sienne Voltmer, Esq., David P. Poole, Esq., Hunton & Williams,
Energy Plaza, 30th Floor, 1601 Bryan Street, Dallas, TX 75201

lbs

1031

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 NEW JERSEY AVE., N.W., Suite 9500
WASHINGTON, D.C. 20001

November 27, 2002
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION, on behalf of
DANIELE. MCCLERNAN,
Complainant
v.

DISCRIMINATION PROCEEDING

Docket No. LAKE 2001-58-DM
NC MD 2000-40
Hoyt Lakes Plant
Mine ID 21 -00256 AQS

LAKEHEAD CONSTRUCTORS, INC.,
Respondent

DECISION
Appearances:

Barbara A. Goldberg, Esq., Office of the Solicitor, U.S. Department of
Labor, Chicago, Illinois, for Complainant,
Joseph J. Mihalek, Esq., Fryberger, Buchanan, Smith & Frederick, P.A.,
Duluth, Minnesota, for Respondent.

Before:

Judge Zielinski

This case is before me on a complaint of discrimination filed by the Secretary of Labor on
behalf of Daniel McClernan under Section 105(c)(2) of the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 815(c)(2) ("the Act"). The Secretary alleges that Lakebead Constructors,
Inc. ("Lakehead") discriminated against McClernan by refusing to pay him for time spent
attending an MSHA training class and in retaliating against him for filing a complaint of
discrimination with MSHA. A hearing was held in Duluth, Minnesota. Following receipt of the
hearing transcript, the parties submitted briefs. For the reasons set forth below, I find that
Lakehead discriminated against McClernan and award back pay and other equitable relief I also
impose civil penalties in the amount of $12,500.00 against Lakehead for its violations of the Act.
Findings of Fact
Lakehead is a heavy industrial contractor that perfonns construction and maintenance
work for various companies, some of which operate mines. When Lakebead, an independent
contractor, performs work at a mine site, it is an "operator" subject to the Act. 30 U.S.C. §
802(d). Many ofLakehead's jobs are of short duration, and it does not maintain a large
pennanent work force. It contracts with local unions to obtain tradesmen for its various projects.
One such contract is with the International Union of Operating Engineers, Local No. 49 ("Union"
or "Local 49"). Operating engineers are workers who operate heavy equipment, such as cranes or
fork-lift trucks, and are typically referred to as operators. McCleman was an operating engineer
1032

and a member of Local 49 at all relevant times.
Lakehead's process of staffing a new project typically took three to four weeks. The
managers reviewed the scope of work and determined the number of men required from the
various trades, identifying any special skills or qualifications needed. That information was
passed on to Lakehead's human resources manager, Brian Johnson, who identified and hired
union members who had the skills needed and were available to work on the project. Tr. 272-74.
He typically consulted with the prospective job superintendent and/or shift foremen to ascertain
whether they had particular workers they wanted for their crews, and generally attempted to hire
those individuals. Tr. 87-88, 307. Lakehead was not required to request the referral of operating
engineers from Local 49. It could simply call an operator directly if he had worked for Lakehead
within the past 12 months. It could also call an operator directly if he had worked for Lakehead
within the past five years, but had to notify the Union of the contact. Lakchead could also
contact the Union, which would refer men from a list of out-of-work members. Tr. 174. Union
members were not obligated to work for Lakehead and Lakehead could reject a referred worker
for any non-discriminatory reason. Because of the direct contact option, many operators worked
virtually continuously for Lakehead, without having to move up through the Union's hiring Jist.
Tr. 273. Union members are paid by Lakehead only for hours worked. They are not paid for
hours taken off for illness, personal or other reasons. Tr. 220.
Union members who work for Lakehead at a mine site are "miners." 1 Under the Act,
30 U.S.C. § 825, miners are required to have initial training and annual refresher training. An
operator is required to provide required training to its miners. Such training must be given
during normal working hours and miners are entitled to compensation at their normal rate of pay
while attending the training. If the training is given at a location other than their normal place of
work, miners are entitled to compensation for additional costs they may incur in attending the
training. Operators are required to maintain, at the mine site, certificates for each miner,
verifying that the miner has completed required training courses and has undergone refresher
training within the past 12 months.
Prior to January 1999, Lakehead had provided MSHA training to tradesmen it hired to
work on mine property and paid them at their regular hourly rate for the time spent in training
sessions. It passed the cost of these payments through to the mining companies for which it had
contracted to perform work. Beginning as early as 1997, some of those companies objected to
paying for the cost of training. In response, Lakehead notified the unions and union members
that, beginning in 1999, it would no longer provide MSHA training and that it would not pay
union members for attending MSHA training courses. Rather, it would insist that tradesmen
have all necessary MSHA training as a condition of eligibility for employment on mine
properties. Lakehead also insisted. that union members working for it on mine property, whose
training certificates were about to expire, obtain annual refresher training on their own. Tr. 222-

The Act defines a "miner" as "any individual working in a coal or other mine."
30 u.s.c. § 802(g).
1033

25. Local 49 had been providing MSHA training to its non-working members. It then undertook
to provide MSHA training to its members who were currently employed and needed annual
refresher training to maintain their eligibility to work as miners. Tr. 255. Some other unions
apparently negotiated increases in wage and benefit packages to compensate, at least in part, for
the increased training expense. Some unions also provided a stipend to members attending
training. Tr. 226-27. Some operators continued to compensate Union members for time spent in
training. Tr. 171. Local 49 did not negotiate an increase in payments and did not provide a
stipend to members who attend training.
McCleman was a member of Local 49 and a skilled operator of various types of heavy
construction equipment. He was especially skilled in operation of a "pipe grapple," a muJticontrolled hydraulic crane that is particularly useful in installing and removing large pipes in
confined spaces. Tr. 40-41, 90, 171. McClernan first worked for Lakehead in 1974, but began
working for it steadily in 1995, frequently at taconite plant "shutdowns." Like several other
skilled operators, McCleman was typically hired through direct contact by Lakehead, rather than
by Union referral. Tr. 28.
McCleman was working for Lakehead in July of 1999, at another job, when he was
transferred to a job at the LTV Hoyte Lakes mine. He had undergone MSHA refresher training
in December of 1998, and was certified as having completed all required training courses. That
training class was provided by Lakehead at a local hotel meeting facility and be was paid his
normal hourly rate for the time spent in attending it. He had received Lakehead's notice that it
would no longer provide MSHA training and that it would no longer pay union members for
attending training. In December of 1999, as his training certificate was about to expire, he
notified Lakehead's human resources manager, Johnson, that he needed to attend MSHA
refresher training. Johnson told him that Local 49 was going to give an MSHA refresher training
course on December 28, 1999, and that he could or should attend it. Johnson also arranged for
another operator to replace McCleman while he attended the training. Tr. 32-33, 291.
McCleman worked as a miner at the LTV site on December 27, 1999. He attended training at the
Union's hall on December 28, 1999, and returned to work as a miner at the LTV site on
December 29, 1999, where he worked until February 17, 2000.
McCleman was not paid for the time he spent in training. There was no request for pay
processed by the job superintendent, who kept the records of time worked by men on that job.
Lakehead's records for December 29, 1999, show McCleman as being absent, and that the
operator's work was performed by another union member brought in to replace him for that day.
McClernan knew, from Lakehead's prior notices, that it would not pay him for time spent in
MSHA training. For that reason, he initiated his request for compensation by filing his complaint
of discrimination with MSHA on February 4, 2000. Tr. 36; ex. C-2.
About the same time, three other operators, Danny Butler, Alan Randall and Steve
Karpik, also filed complaints alleging that Lakehead discriminated against them by failing to pay
them for time spent in MSHA training. A week or two after filing the complaints each of them

1034

was called by Johnson. McCleman, Butler, Randall and Karpik all testified that Johnson told
them, in essence, that unless they withdrew their complaints they would not work for Lakehead
on mine property again. Tr. 41-44, 81, 136, 142, 148-49. In the course of their conversations,
Butler, Randall and Karpik advised Johnson that they would withdraw their complaints, which
they subsequently did. McCleman did not initially decide to withdraw his complaint. However,
when Johnson called him the following day to advise him that the other three operators had
agreed to withdraw their complaints, he decided that he "didn't want to hang out there by
[him]self," and told Johnson that he would withdraw his complaint, which he did on February
23, 2000. Tr. 79; ex. C-3. The withdrawal request fonn contains language indicating that the
request is being made "voluntarily and without coercion from anyone." Ex. C-3. It also refers to
a statement of reasons for the request, but no reason was stated by McClernan on the form. In a
subsequent statement to an MSHA investigator, McCleman indicated that the reason he
withdrew the complaint was because Johnson told him that Hallberg had said that if he ever
wanted to work in the mines again he needed to drop his complaint. Ex. R-20. He explained that
he did not feel threatened "physically," but did feel threatened financially. Tr. 79-83.
Johnson's calls were made at the instance of Dennis Hallberg, Lakehead's president and
chief executive officer, who was on vacation at the time. Hallberg was notified of the complaints
during a phone conversation with John Lohse, Lakehead's equipment manager. Lohse testified
that Hallberg told him to have Johnson call each of the complainants and tell them that they
could not work for Lakehead at a mine site without MSHA training, that Lakehead was not going
to provide the training, and that Lakehead would not pay them for attending training. Hallberg,
Lohse and Johnson testified, essentially consistently, that the message Hallberg directed to be
conveyed was as stated above, that there were no threats made to any of the four operators, and
that there was nothing said about withdrawing the complaints. Tr. 235, 281-85, 363-66.
Thomas Pariseau, Local 49's president, testified that when he learned of Johnson's calls,
he phoned Johnson, who confirmed that he had told the four operators that they would not work
for Lakehead on mine property again unless they dropped their complaints. Tr. 202-03. In the
aftermath of the phone calls and the withdrawal of the complaints, McClernan received a letter
from Hallberg, dated March 8, 2000, stating that he had a right to pursue discrimination
complaints without fear of retaliation or reprisal. Ex. R-6. Hallberg did not recall the reason that
the letter was sent, e.g., whether it resulted from MSHA's reaction to the incidents that prompted
withdrawal of the complaints. Tr. 245.
On February 17, 2000, McCleman was told by the job superintendent that he was laid off,
effective that day, from the LTV project. Tr. 39. Lakehead claims that there was no more
operator work to be done. Tr. 277-78. McCleman testified that there was operator work
remaining to be done at LTV, and that he observed that work being done by boilermakers in
April. No other operator worked the LTV job after McCleman was laid off. The LTV project
had originally been scheduled to last through May of 2000, but LTV obtained a waiver of a
regulatory requirement that the project was designed, in part, to address, and it determined not to
proceed with part of the job.

1035

Lakehead was scheduled to perform work at USX's Minntac plant during two
"shutdowns" that were to start in February and March of2000. Taconite mines in the area must
periodically replace pipes and conduct other heavy maintenance activities, which require shutting
down part of their plant operations. To minimize the shutdown time, work proceeds around the
clock, seven days a week. For shutdowns, Lakehead employs two crews, each working twelvehour shifts. The pipe grapple was typically used on those projects because of the need to replace
large pipes mounted overhead between support beams. Dan Tomassoni, who had been a foreman
on five or six prior shutdowns, was assigned to be the second shift foreman on those jobs.
Consistent with past practice, Dale Zifco, the job superintendent, asked him which particular
tradesmen he wanted for his crew. Tomassoni requested that McCleman be hired as the
operating engineer. Tomassoni's recommendations were generally honored, and Zifco responded
affirmatively to the request and passed it on to Johnson. Tr. 87-88, 310. Tomassoni had
requested McCleman on every shutdown on which he was a foreman, and Lakehead had agreed
with his choice "wholeheartedly" in the past. Tr. 89. Tomassoni was comfortable with
McCleman's skills and knew that he worked well with other members of the prospective crew.
Tr. 87-91. A day or two after Tomassoni had requested that McClernan be hired, he inquired of
Zifco whether he was going to get McCleman for his crew. Zifco replied that McCleman was
not going to be on the crew and that he did not want to discuss the matter further. Tr. 98-100,
318.
McCleman, who had worked ten consecutive shutdowns at Minntac, expected to work the
Minntac jobs, the first of which was expected to start on February 27 or 28, 2000. Tr. 39, 45. He
testified that Johnson told him he would be working those jobs. Tr. 39-40. Johnson had no
recollection of such a conversation. Tr. 292. McCleman was not hired for either of the Minntac
shutdowns, the first of which started on February 28, 2000, and the second on March 26, 2000.
Ex. C-6.
There were a total of 14 operators working on each shutdown, seven per shift. The
operator hired to work on the second shift for the February shutdown was not experienced with
the grapple and had some difficulty performing basic tasks with it. None of the other operators
on that shift were skilled in use of the grapple. Tomassoni determined, for safety reasons, that
his crew would not use the grapple, and Zifco agreed. Tr. 94-96, 103, 115, 319-22. They
performed the work using hand rigging, a considerably more labor intense and time consuming
process. Tr. 94-97. Tomassoni testified that he again inquired of Zifco why he couldn't get
McCleman to operate the grapple and was told that the decision was made at "headquarters," i.e.,
Hallberg's office. Tr. 99-100. He also stated that a day or two after the project started, he
overheard a conversation between Zifco and a boilermaker foreman in which Zifco stated that the
reason that McCleman was not hired was "because of the MSHA deal."2 Tr. 98-102. Zifco
recalled a subsequent inquiry, but stated that, to the best of his recollection, McCleman was

2

Lakehead's counsel attempted to impeach Tomassoni with portions of his
deposition, wherein Tomassoni did not mention that comment. However, the questions were not
addressed to conversations that Tomassoni overheard. Tr. 119-125.
1036

unavailable for the job. Tr. 318-19.
On March 1, 2000, after not being hired to work on the Minntac shutdown, despite having
withdrawn his MSHA complaint, McCleman went to Lakehead's offices to discuss the matter
with Johnson. He encountered Hallberg in a hallway outside of Johnson's office and a heated
exchange took place. The parties' contentions regarding that exchange mirror those of the
Johnson phone calls. McCleman testified that Hallberg repeated the threat that he would never
work for Lakehead again and Hallberg testified that he repeated the message that McCleman
needed MSHA training to work on mine sites and that Lakehead was not going to provide the
training or pay him for attending it. Tr. 43-44, 238-39. McCleman also testified that, following
the exchange and Hallberg's departure, Johnson remarked "Now you can see why I couldn't call
you." Tr. 44. Johnson denied making that statement. Tr. 304.
While McCleman did not work the Minntac shutdowns, he did work for Lakehead on
other occasions. On March 6, 2000, he worked one 16-hour shift at a paper mill. Lakehead had
requested a referral from Local 49 and McCleman's name had risen to the top of the out-of-work
list. Tr. 46, 370. Jn April of2000, McCleman obtained a job with another employer for the
remainder of the year. While he was working that job, he turned down offers of employment
from Lakehead. On April 13, 2000, McCleman filed a second complaint with MSHA,
reasserting his claim of discrimination for Lakehead' s failure to pay him for attending the
December 28, 1999, MSHA training course, and asserting a new claim that Lakehead retaliated
against him for filing the original complaint. Ex. C-4. He later worked for Lakehead at two
shutdowns at the Minntac plant in February of2001. Thereafter, he got a job with a contractor
on a multi-year highway project, and told Lakehead that he would be unavailable for work for the
foreseeable future.
Conclusions of Law - Further Findings of Fact
Compensation for Time Spent in Training
The Act requires that each operator have a health and safety training program that
provides new surface miners with 24 hours of training and all miners with eight hours of
refresher training "no less frequently than once each 12 months." 30 U.S.C. § 825(a).
Subsection (b) specifies that:
Any health and safety training provided under [§825(a)] shall be provided
during normal working hours. Miners shall be paid at their normal rate of
compensation while they take such training, and new miners shall be paid at their
starting wage rate when they take the new miner training. If such training shall be
given at a location other than the normal place of work, miners shall also be
compensated for the additional costs they may incur in attending such training
sess10ns.

1037

The Secretary maintains that McCleman was a miner with a right to training and
compensation under the Act. Lakehead argues that McCleman was neither a miner nor its
employee on the day of the training session, and that it had no obligation to provide training or
compensation for time spent in training.
This is not the first challenge to Lakehead's policy of not paying for MSHA training. In
Sasse v. Lakehead Constructors, Inc., 23 FMSHRC 525 (May 2001) (ALJ), I held that members
of a pipefitters union who attended MSHA trainjng the day before reporting to Lakehead's mine
job-site were not "miners" entHled to compensation, and that Lak:ehead had not discriminated
against them by refusing to pay them for time spent attending training. The claimants in those
consolidated cases were applicants for employment at the time they attended the training session,
and were not yet employed by Lakehead or working at a mine site.
As noted in Sasse, judicial and Commission precedent frame the ultimate issue on this
allegation as whether McCleman was a miner who had training rights under the Act. In Emery
Mining Corp. v. Secretary ofLabor, 783 F.2d 155 (10th Cir. 1986), the court reversed a
Commission decision requiring payment of persons who voluntarily obtained MSHA training
prior to becoming employed as miners by Emery Mining Corporation. The claimants in that case
had been advised by a state employment agency to secure MSHA training to enhance their
chances of employment. They obtained the training at their own expense, were subsequently
hired by Emery and sought compensation for time spent in training and other expenses. The
court held that the clear wording of the Act restricted entitlement to compensation to "miners"
and, since it was undisputed that the complainants there were not miners or employed by Emery
at the time they obtained the training, Emery had no obligation under the Act to compensate
them. The court observed that "[n]othing in the Act or the legislative history suggests that a new
employee must be paid wages and expenses for the time spent in a course he voluntarily took
prior to the time he was employed." Id. at 159.
The United States Court of Appeals for the District of Columbia Circuit interpreted the
term "miner" in a related context in Brock on behalfof Williams v. Peabody Coal Co., 822 F .2d
1134 (D.C. Cir. 1987). In Brock, the court affirmed decisions by the Commission denying claims
by striking miners that they had been discriminated against when the operators passed them over
and recalled strikers who had obtained MSHA training on their own initiative while on strike,
thereby satisfying the Act's training requirements. The court stated: "We therefore join the
Commission and the Tenth Circuit [in Emery] in holding that an individual is not a 'miner' who
can claim a training right under [30 U.S.C. § 825(a)] unless he or she is employed in a mine." Id.
at 1149 (emphasis in original). See also Cyprus Empire Corp., 15 FMSHRC 10 (Jan. 1993)
(miners who go on strike are not working in a mine, exposed to the hazards of mining, and are
not included within the Act's definition of "miners" even though they retain their status as
employees of the operator under the National Labor Relations Act).

In Secretary ofLabor on behalfof Aleshire v. Westmoreland Coal Co., 11 FMSHRC 960
(June 1989), the Commission held that individuals who had been laid offby Westmoreland Coal
Company, and who Westmoreland bad advised would enhance their chances of being recalled if
1038

they obtained MSHA training, were not entitled to compensation for time spent in training prior
to being recalled. The Commission found "no persuasive basis upon which to distinguish this
case from the Tenth Circuit's decision in Emery and in the absence of contrary judicial precedent
[followed] that decision." Id. at 964.

In contrast to the claimants in the above decisions, McClernan was employed by
Lakehead, working in a mine, essentially continuously from August of 1999 to December 27,
1999, and was expected to continue in that job for several months. He was clearly a miner,
within the meaning of the Act. As a miner, he possessed the right to annual refresher training
provided by the operator, and the right not to be discharged or otherwise discriminated against
for refusing to work without having received the training, or if ordered withdrawn from the mine
site by the Secretary. See Brock, supra, 822 F.2d at 1147. He was also entitled to compensation
for time spent in training, pursuant to 30 U.S.C. § 825(b).
Respondent argues that, regardless of the fact that McCleman worked as an employee for
Lakehead at the LTV mine up to December 27 and on December 29, and thereafter, he did not
work for Lakehead on mine property and was not a miner or its employee on December 28, 1999,
when he attended MSHA training. This argument is based upon its position that because of the
nature of the employment relationship, McCleman was a miner and its employee only during the
hours that he actually worked at the mine site. In essence, he was discharged each day upon
departing work and re-hired the next day when he reported to the job site. I reject Lakehead's
proposed hour-to-hour determination of McCleman's status as a miner. He was not an applicant
for employment, and ctid not lose his status as a miner by going on strike or being laid-off. He
certainly did not lose his status as a miner, and his rights under the Act, when he departed the
mine site at the end of his shift on December 27, 1999. Lakehead, as an operator, had a statutory
obligation to provide training to its miners and to compensate them for attending it. It could not
avoid those obligations by discharging - or as Lakehead might characterize it, not rehiring McClernan when his training certificate expired.
Respondent's position on McClernan's status as an employee on the date he attended
training finds questionable support in the record and, in any event, is not dispositive.3 As noted
above, McClernan was a miner and was entitled to training and compensation under the Act. His
right to compensation was not affected by whether he was "considered" an employee on the day
he attended training, or whether he was entitled to compensation under the union contract for
days that he was absent from the work site. As the Commission reiterated in Westmoreland, "the
Mine Act is a health and safety statute, not an employment statute." 11 FMSHRC at 964. Rights
bestowed and obligations mandated by the Act are not to be determined through interpretation of
private contractual agreements, such as employment or collective bargaining contracts. Id.

3

Hallberg testified that union members were not "considered" to be employees of
Lakehead, on days that they do not perform work for it. Tr. 220. McCleman, on the other hand,
"considered" that he was Lakehead's employee on December 28, 1999, the day he attended the
MSHA training. Tr. 34.
1039

Similarly, McCleman did not lose his rights to training and compensation because the
training session was given at a non-mine site. The Act, 30 U.S.C. § 825(b), provides that: "If
such training shall be given at a location other than the normal place of work, miners shall also
be compensated for the additional costs they may incur in attending such training." The
Secretary's regulations also recognize that conference or educational facilities may often provide
a more suitable training environment than a mine site. Under the regulations, an operator can
fulfill its obligation to provide training by participating in "training programs conducted by
MSHA, or may participate in MSHA approved training programs conducted by State or other
Federal agencies, or associations of mine operators, miners' representatives, other mine
operators, private associations, or educational institutions." 30 C.F.R. § 48.24. The training
class at issue was provided in the Union's hall because Lakehead had "arranged" with the Union
to provide the training. Previous classes conducted by Lakehead were held in hotel conference
rooms. Under Lakehead's position, an operator could completely avoid the Act's compensationfor-training requirement by providing the training at a non-mine site, an outcome blatantly
inconsistent with the letter and purpose of the Act and regulations.
I find that Lak.ehead's failure to compensate McCleman for time spent in MSHA
refresher training on December 28, 1999, violated the Act.
The Retaliation Claims
A complainant alleging discrimination under the Act typically establishes a prima facie
case by presenting evidence sufficient to support a conclusion that he engaged in protected
activity and suffered adverse action motivated in any part by that activity. See Driessen v.
Nevada Goldfields, Inc., 20 FMSHRC 324, 328 {Apr. 1998); Sec '.Y ofLabor on behalf ofPasula
v. Consolidation Coal Co., 2 FMSHRC 2786, 2799 (Oct. 1980), rev 'don other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secy ofLabor on behalfof
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981). The operator may
rebut the prima facie case by showing either that no protected activity occurred or that the
adverse action was in no way motivated by protected activity. See Robinette, 3 FMSHRC at 818,
n. 20. If the operator cannot rebut the prima facie case in this manner, it nevertheless may defend
affirmatively by proving that it was also motivated by the miner's unprotected activity and would
have taken the adverse action for the unprotected activity alone. Id. at 817-18; Pasula,
2 FMSHRC at 2799-800; see also Eastern Assoc. Coal Corp. v. FMSHRC, 813 F.2d 639, 642-43
(4th Cir. 1987) (applyingPasula-Robinette test).
McCleman engaged in protected activity when he filed a complaint of discrimination
with MSHA regarding Lakehead's failure to compensate him for time spent in training. 4 The

4

"No person shall ... in any manner .discriminate against ... any miner ...
because such miner ... has filed or made a complaint under ... this chapter." 30 U.S.C. §
815(c){l).
1040

Secretary claims that he suffered adverse action by being threatened with loss of employment
opportunities if he failed to withdraw his complaint, being discharged from the LTV job one
week early, and not being hired for the Minntac shutdowns in February and March of2000.
Lakehead disputes the claims of adverse action and unlawful motivation, denying that threats
were made, and alleging that the timing ofMcCleman's departure from the LTV job was due
solely to business considerations, and that he was not hired for the Minntac shutdowns because
he was expected to be working on the LTV job when the crews for those jobs were assembled.
Threats of Adverse Action
I find that Respondent threatened McCleman with economic loss because he filed a
complaint with MSHA seeking compensation for time spent in training. I credit the testimony of
McCleman, Butler, K.arpik and Randall, and find that they were called by Johnson and told to
drop their complaints if they wanted to work for Lakehead on mine property again. This was a
substantial threat because Lakehead was, by far, the largest contractor in the area and a
substantial portion of the work for which it hired operators was on mine property.
Approximately 90% of the work Butler did for Lakehead was on mine property. Tr. 136. Butler,
Karpik and Randall told Johnson during the calls that they would withdraw their complaints and
promptly did so. McCleman decided to do so the following day. The only reasonable
explanation for those actions is that Johnson conveyed a clear message that their livelihoods were
at stake if they continued to pursue their complaints. Butler, who had worked for Lakehead
regularly, has only worked about 10 days for Lakehead since filing his complaint, and stated that
he wished that he had pursued it. Tr. 137-38. Randall and Karpik had both worked steadily for
Lakehead for several years and were working for Lakehead at the time they testified. They
maintained that one of the reasons that they decided to withdraw their complaints was that they
thought they were merely filing a union grievance, not a "federal class action lawsuit," as
Johnson described the complaint to Karpik. Tr. 142, 148, 157. I find that those explanations
were attempts at graceful retreats, rather than expressions of true motivation. It is significant that
both Karpik and Randall confirmed the threatening nature of Johnson's calls. Moreover, I credit
Pariseau' s testimony that Johnson confirmed the nature of the calls in a conversation with him.
Tr. 203.

In addition, Lakehead's characterization of the nature of the conversations and the
motivation for the calls strikes me as being unlikely. According to Hallberg, Johnson was to call
the four men and tell them that they needed MSHA training to work on mine property, and that
Lakehead was not going to supply the training and was not going to pay them for attending it.
There is no satisfactory explanation as to why Lakehead would call the complainants directly to
convey this message. There certainly was no question that, under the Act, the operators needed
MSHA training to work on mine property. There was also no question about Lakebead's stance
on whether it would supply training and whether it would pay miners for attending it.
Lakehead's position had been made abundantly clear for over a year in discussions with the
various trade unions and Lakehead had provided personal and public notification of its position
long before. McCleman and Karpik testified that they understood, at the time they attended
training, that Lakehead would not voluntarily compensate them. Tr. 60, 158. There simply was
1041

little or no reason to call the complainants to convey that message. While Johnson explained that
he wanted to find out how the complaints came about, it was Hallberg who decided that the calls
should be made and it was not for that purpose. The same considerations lead me to find that
Hallberg also threatened McClernan during the March 1, 2000, encounter. I accept McClernan's
testimony regarding that event, and also find that Johnson remarked "Now you can see why I
couldn't call you" after Hallberg had departed.
There is ample evidence of adverse action in the form of threats of lost employment
opportunities, motivated by McCleman's filing of his MSHA discrimination complaint. I find
that Lakehead, through Hallberg and Johnson, threatened McClernan with loss of employment
opportunities and that the threat was motivated entirely by McClernan's filing of the MSHA
discrimination complaint. Lakehead's threats, motivated by McClernan's protected activity,
violated the Act. Moses v. Whitley Dev. Corp., 4 FMSHRC 1475, 1478 (Aug. 1982).
The Other Retaliation Claims
McCleman has restricted his claims of retaliation based upon loss of employment, and his
claim for back pay, to the period between February 17, 2000, when he was laid off from the LTV
job, through the completion of the second Minn tac shutdown. He claims that, were it not for
Lakehead's retaliation, he would have worked one more week at the LTV job, and then would
have worked both of the Minntac shutdowns. Lakehead contends that his layoff from the LTV
job was due to the absence of operator work, and that he was not hired for the Minntac
shutdowns because he was working the LTV job when the Minntac crews were put together and
was expected to be working that job during the time of the shutdowns.
McClernan testified that he was laid off of the LTV job, without notice, on February 17,
2000, one week after the Johnson calls. 5 Tr. 37, 72. There is a conflict in the evidence as to
whether there was operator work remaining to be performed on the LTV job. McCleman
testified that there were tasks remaining that would normally have been done by an operator and
that he observed that work being done when he visited the site in April. Tr. 37-38. Lakehead
introduced evidence that there was no more operator work to be done on that project and that
there was no operator on the LTV job after McClernan was laid off. Tr. 277-78. I find
McCleman's version more likely to be accurate. While there was evidence that the LTV job
ended earlier than expected, because LTV obtained a waiver of a regulatory requirement, work
continued well past February 17, 2000, the date of McCleman's departure. It seems likely that, if
operator work was winding down, as Lakehead contends, there would have been some discussion
with McCleman about his status and impending departure from the job a few days before his
services would no longer have been needed. McClernan, however, testified that his employment
was terminated without prior notice. Lakehead did not introduce any evidence to counter that

5

McCleman's MSHA complaint was filed on February 4, 2000, and was
subsequently sent to Lakehead. Johnson called McClernan on or about February 9 and 10, 2000.
McClernan did not withdraw his complaint until February 23, 2000.
1042

assertion or to show that the shortening of the LTV job necessitated an abrupt curtailment of
McCiernan's work. I find that while there was no other operator employed on the LTV job after
McCleman departed, there was work remaining that would have been done by McCleman from
February 17, 2000, until the first Minntac shutdown started. I also find that the reason that
McCleman's work on the LTV job was terminated was because of the filing of his original
MSHA complaint.
I also credit McCleman's testimony, and find that he was told by Johnson, in essence, that
he would be working the Minntac shutdowns, the first beginning on February 28, 2000. He had
worked ten prior shutdowns and was considered by Tomassoni to be part of that crew. He was
one of the few operators who could competently operate the pipe grapple, a particularly useful
piece of equipment on that type of job. 6 Since Lakehead terminated his employment on February
17, 2000, it knew that he was available for that job. I find that the work crews for the Minn tac
job were assembled during the week before the job was to start, when McCleman was available.
Lakehead had performed numerous similar shutdowns at the Minntac plant and did not need
extensive time to determine the size and makeup of its work crews. Tomassoni and Pariseau
testified that the crew for the Minntac shutdown was being assembled during the week before the
job started. Tr. 110, 176. Again, Lakehead introduced no compelling evidence to the contrary.
Johnson did not specify when he assembled the crews for the Minntac shutdowns. He did testify
that he did not find out that the LTV job was being reduced in scope until after the crews were
put together. Tr. 275-77. However, he most likely didn't learn about the curtailment of the LTV
job until March or April of2000. The job was originally going to run through May and he didn't
find out about the reduction in scope until a few days before what turned out to be the last phase
of the project was wrapping up. Id. As noted above, McClernan observed the job in progress in
April. Lohse testified that he kept a detailed log of contacts made to operators when it was his
responsibility to secure their services later in the year 2000. While it is unknown whether
Johnson kept such a log, he made no reference to a log or any other written record to clarify when
the crews were put together.
I find that Lakehead discriminated against McCleman by not hiring him for the February
Minntac shutdown because he filed a complaint with MSHA seeking compensation for time
spent in training. That discriminatory action also extended to the March Minntac shutdown. As
Johnson explained, the crews for the February and March shutdowns were the same, which was
the normal practice. Tr. 277.
Lakehead argues that the fact that it continued to employ and/or subsequently employed
McCleman, and the other operators who filed MSHA complaints indicates that the alleged

6

Zifco testified that about six operators were competent with the grapple, at least as
of when he testified. Tr 312-13. Johnson stated that "quite a few" operators were competent to
operate the grapple. Tr. 278. However, none of the seven operators hired for the second shift of
the Minntac shutdown were skilled in operating the grapple and it wasn't used on that shift.
Karpik testified that Butler or McCleman usually operated the grapple. Tr. 159.

1043

threats were not made and the retaliation did not occur. The case ofKarpik is illustrative. He
was not working for Lakehead when he received the Johnson call. Tr. 149. When he withdrew
his complaint a couple of days after the call, he had been hired by Lakehead and was working at
the time. Tr. 155~56. However, he had told Johnson during the call that he would withdraw his
complaint. Tr. 162. Consequently, while he was hired by Lakehead while his complaint was
pending, he had committed to withdrawing it. That he was hired and subsequently worked for
Lakehead after agreeing promptly to withdraw his complaint, having explained that he hadn't
intended to initiate a "federal class action lawsuit," does little to establish that the threat to
McCleman was not made, or that the retaliation did not occur. The same is true for Randall.
Butler, as noted previously, experienced a considerable reduction in the work he performed for
Lakehead.
McCleman also stood on a somewhat different footing than the others. He did not
initially agree to withdraw his complaint. He did so, only after being called a second time by
Johnson, who told him that the other three had agreed to withdraw their complaints. He also may
have been viewed by Lakehead as the instigator of the MSHA complaints. As Johnson
explained, a lot of union members "grumbled" about Lakehead's training policy, but no one filed
an MSHA complaint until McCleman did. Tr. 282. As noted above, McCleman's encounter
with Hallberg on March 1, 2000, established that there was considerable hostility regarding the
complaint, even after McCleman had withdrawn it. While Lakehead did employ McCleman for
one shift on March 6, 2000, it did not call him directly for that job, even though it knew that he
was no longer working for Lakehead. Lakehead typically phoned operators that had worked for
it in the past five years directly, resorting to referrals from the Union only when it had exhausted
that supply. It offered no explanation as to why it did not seek to contact McCleman for that job.
Lakehead could refuse operators referred by the Union, but only for non-discriminatory reasons,
and it is unclear how urgent Lakehead's need to fill that shift was. The subsequent offers of
employment Lakehead made to McCleman may well have been attributable to a desire to reduce
its exposure with respect to his re-asserted MSHA complaint and/or whatever prompted the
March 8, 2000, letter advising McCleman that he had a right to pursue discrimination complaints
without fear of retaliation or reprisal.
I find that Lakehead retaliated against McCleman by discharging him from the LTV job
one week early and by refusing to hire him for the two Minntac shutdowns because of the filing
of his MSHA complaint.
Remedy
Back Pay
McCleman is entitled to back pay, plus interest, for the time he spent in training, the week
that his employment at the LTV job was prematurely terminated, and the hours that he would
have worked at the two Minntac shutdowns. Back pay calculations were performed by Pariseau,
based upon his knowledge of the union contract, reported hours worked by operators on the
Minntac shutdowns and other available information. Complainant's exhibit 6 reflects back pay
1044

calculations for those periods, using two alternative assumptions for the Minntac shutdowns.
McCleman' s gross hourly rate, as specified by the union contract, was $31.84 per hour, which
consisted of $24.84 in wages and $7 .00 in benefits. Tr. 36, 179-81. For regular overtime, the
wage rate is multiplied by 1.5 and the benefit rate is added, yielding a gross hourly rate of $44.26.
For Sundays, the hourly rate is doubled and the benefit rate is added, yielding a gross hourly rate
of$56.68. Tr. 179-82. For the eight hours he spent in training, McCleman is entitled to
$254.72. For the week of February 17, 2000, when he would have worked at the LTV job, he is
entitled to five days of pay for eight regular and two overtime hours per day, for a total of
$1,716.20. Tr. 185-86; ex. C-6.
The Secretary offered two alternative calculations of back pay for the Minntac shutdowns.
The first was based upon an assumption that McCleman would have been designated as the
union steward on those jobs. Union stewards generally work more hours than other operators.
Tr. 208. For the first calculation, it was assumed that McCleman would have worked the same
number of hours that the actual union steward worked on those jobs. For the second, it was
assumed that he would have worked the average number of hours worked on those jobs by all
operators. Lakehead argues that it would be speculation to assume that McCleman would have
worked more hours than the operator who worked the fewest number of hours. I find that the
"union steward" assumption best establishes the amount of back pay to which McCleman is
entitled. Pariseau's uncontradicted testimony was that he had the authority to designate the union
steward on the Minntac shutdowns, and that he would have designated McCleman as the
steward, had he been working. Tr. 187-88. Using the "union steward" model and the total
number of hours worked by Karpik, the steward on those jobs, McClernan would have worked
the equivalent of 19.5 consecutive days for the first shutdown, beginning on February 28, 2000,
and 16 days for the second shutdown, beginning on March 26, 2000. The total gross pay he
would have earned for the Minntac shutdowns would have been $16,718.52. From this must be
deducted the gross pay he earned while working for Lakehead on March 6, 2000, i.e., one 16hour shift., a total of $608.80. The total of back pay that McCleman is entitled to for the training,
early discharge from the LTV job, and the Minntac shutdowns is $18,080.64, plus interest.
Civil Penalties
The Secretary has proposed a civi l penalty in the amount of $6,000.00 for Lakehead's
failure to compensate McClernan for time spent in training, and an additional $6,000.00 for its
retaliation in the form of threats and denial of employment. Lakehead is the largest heavy
construction contractor in the area and had 245,948 hours worked on mine property in calendar
year 1999, making it a medium-sized operator. Its violation history, as set forth in exhibit C-7,
is relatively unremarkable, and includes no violations of the Act's discrimination provisions.
Lakehead does not argue that its ability to remain in business would be threatened by the
imposition of penalties in the amounts proposed by the Secretary.
As to the compensation for training violation, the Secretary argues that Lakehead
completely disregarded its training obligations under the Act, and its negligence should be
regarded as high. She also argues that the gravity of the violation should be found to be serious,
1045

because it was likely to have a chilling effect on miners, discouraging them from getting required
refresher training. The Secretary also contends that Lakehead exhibited bad faith by not
attempting to achieve compliance, after being notified of the violation. Lakehead, aside from
arguing that it did not violate the Act, contends that it was entitled to secure an interpretation of
the law on its training obligations, and that it has already been penalized by having to expend
money on its defense to the Secretary's allegations.
I find that Lakehead's negligence was no more than moderate. In response to mine
owners' objections to paying for MSHA training, it determined that it would no longer provide
such training and wouJd not compensate individuals for attending it. While it ceased holding its
own training courses, it did secure a concession from the Union to provide refresher training to
miners working for it. Its position as to union members not yet hired was sustained in Sasse,
supra. I also find, as to gravity, that the violation was not as serious as the Secretary maintains.
There is no evidence that Lakehead's decision to cease compensating individuals for time spent
in training had any chilling effect, either on McCleman or any other miner. On the contrary,
Union members were well aware that they needed to keep current on their MSHA training in
order to be qualified to work on mine property, and made sure to get required training, which was
provided free of charge by the Union. The only evidence of individuals foregoing training, and
actual or potential employment opportunities, was to the effect that union members who had
traveled from other jurisdictions where there was little or no mine work, might forgo refresher
training and further employment if they had only a day or two left on the job. Tr. 259. I also
agree with Lakehead that its litigation ofthis case is not evidence of bad faith. While it did not
establish good faith by agreeing to pay McClernan for time spent in training after being notified
of the Secretary's determination that it had violated the Act, it should not be penalized for
seeking a ruling on its position. The Secretary has not pointed to another avenue through which
Lakehead could have obtained a ruling from the Commission.

Upon consideration of the common penalty factors addressed above and the negligence,
gravity and good faith considerations, as discussed in the preceding paragraph, I find that a civil
penalty in the amount of$2,500.00 would be appropriate for this violation. Whatever expense
Lakehead has incurred in litigating this claim has not been considered in determining this
penalty.
As to the retaliation claims, I find that the threat of loss of employment conveyed to
McCleman after the filing of his original MSHA complaint, his early and precipitous termination
from the LTV job and the failure to hire him for the Minntac shutdowns, were blatantly
discriminatory and evidence a reckless disregard for miners' rights under the Act. This was a
violation of serious gravity, likely to have a chilling effect on other miners. Under the existing
hiring system, Lakehead was free to choose among any Union members who had worked for it
within the past 5 years, and it was by far the largest such employer in the area. The open hostility
that it exhibited toward McClernan, in response to his exercise of his rights under the Act, no
doubt had a chilling effect on any person who depended upon Lakehead's offers of employment
for his livelihood. The effects ofLakehead's violations may have been reduced somewhat by its
subsequent offers of employment to McClernan and its actual hiring of McCleman after April of
1046

2000. However, the impact of its treatment of McCJeman is likely to have a chilling effect on
other miners' exercise of their rights for years to come. As with the training violation, Lakehead
cannot be penalized for litigating this aspect of the case. However, I find that it failed to exhibit
good faith in attempting to achieve compliance, after being notified of the Secretary's
determination that it had violated the Act.
Upon consideration of the common factors discussed above, and the negligence, gravity
and good faith factors, I find that a penalty in an amount greater than that proposed by the
Secretary should be imposed. I find that a civil penalty in the amount of$10,000.00 would be
appropriate for the retaliation violation. The cost of Lakehead 's defense of this action has not
been considered in determining the amount of the penalty.

ORDER
Based upon the foregoing, I find that Lakehead discriminated against McCleman, in
violation of the Act, by refusing to compensate him for time spent in annual refresher training,
and in retaliating against him by threatening him with loss of employment opportunities if he did
not withdraw his discrimination complaint, by terminating him from the LTV job, and by failing
to hire him for the Minntac shutdowns that started in February and March of 2000. Accordingly,
it is ORDERED that:
Back Pay
Respondent shall pay McCiernan $18,080.64 representing back pay for 8 hours spent in
training on December 28, 1999, back pay for the week of February 17, 2000, that he would have
received for working on the LTV job and back pay that he would have received for working on
the two Minntac shutdowns. To this amount interest shall be added to the date of payment under
the formula established in Secretary on behalfofBailey v. Arkansas Carbona Co., 5 FMSHRC
2042, 2052 (Dec. 1983), as modified by Clinchfield Coal Co., 10 FMSHRC 1493, 1505-05 (Nov.
1988).7 Payment shall be made within 30 days of the issuance of this decision.
Posting of Notice
Respondent shall post in a prominent place at any mine site where it perfonns work, in a
location where all its miners can read it, a notice stating that:
1. Individuals working for it on mine property are "miners," as defined in the
Mine Safety and Health Act of 1977, and that as miners, they have a right to
refresher training required by the Act, that Lakehead is obligated to provide that

7

Deductions from gross pay may be made for withholdings required by law. In
addition, the benefits portion of the back pay award, plus appropriate interest, may be paid
directly to the Union, if consistent with the collective bargaining agreement.
1047

training to any miner working for it, and is also obligated to pay such miners at
their normal hourly rate for time spent in training.
2. Lakehead was found to have discriminated against McClernan, in violation of
the Act, by refusing to compensate him for time spent in annual refresher training
on December 28, 1999, in threatening him with loss of employment opportunities
ifhe did not withdraw the discrimination complaint he filed with MSHA, in
retaliating against him for filing the complaint by terminating him one week early
from a job at LTV, and by failing to hire him for shutdowns at the Minntac plant
that started in February and March of 2000.

3. Lakehead, its officers and agents will not discriminate against any miner who
exercises rights under the Act.
The notice shall be posted within 30 days on any mine property on which Lakehead is
performing work, or on which it performs work within the twelve-month period following
issuance of this decision. It shall remain posted for a period of 30 days, or until the end of the
job, whichever is shorter.
Civil Penalties
Respondent shall pay civil penalties in the total amount of$12,500.00, within 30 days.

/:·

~

,.,7,. . /
u~
/l ii!.{4{~~~..c..-t
/
,

·~-------~

Michael E. tielinski
Ad~iois;fuive Law Judge

Distribution:
Barbara A. Goldberg, Esq., Office of the Solicitor, U.S. Department of Labor,
230 S. Dearborn St., 8 1h Floor, Chicago, IL 60604 (Certified Mail)
Joseph Mihalek, Esq., Fryberg, Buchanan, Smith & Frederick, 302 W. Superior, Suite 700,
Duluth, MN 55802 (Certified Mail)
\mh

1048

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W.. Suite 9500
Washington, DC 20001

November 21, 2002
JAMES WOMACK,
Complainant

DISCRIMINATION PROCEEDING

Docket No. WEST 2002-138-DM
WEMD 01-17

V.

GRAYMONT WESTERN US,
Respondent

Tacoma Plant
Mine ID 45-03290

ORDER REQUESTING ADDITIONAL INFORMATION
The hearing in this matter was conducted in Seattle, Washington on October 2 and
October 3, 2002. James Womack began working for Graymont Western US (Graymont) on
January 13, 1987. The record reflects Womack initially sustained a work related injury to his
lower back on July 26, 1999. (Comp. Ex. 1). Womack also sustained work related burn injuries
to his neck, face, back and arms on August 4, 1999. (Comp. Ex. 2). Womack received
reimbursement of expenses for medical treatment and medicine for his job related injuries from
the State of Washington Department of Labor and Industries (L&I) under Claim No. X445116 .
(Resp. Ex. 9).
Womack continued to work as a kiln operator while he received L&I benefits for the
treatment of his back condition. However, Womack was placed on light-duty in recognition of
his physical limitations. Graymont placed Womack on medical leave on September 21, 2001,
after Womack's doctor, Gary Henriksen, provided information that the Flexeril and Darvocet
prescribed for Womack "may cause drowsiness." (Comp. Ex. 9). Womack was awarded L&I
disability compensation benefits as of the date he was put on medical leave. Womack's
eligibility for L&I compensation was terminated effective July 8, 2002, after the medications he
was taking for his back condition were discontinued.
On August 14, 2002, Womack's union representative furnished Graymont with
Womack's latest ability-to-work report. Dr. Henriksen imposed lifting, pulling, and pushing
restrictions of 35 pounds. Henriksen's report noted: "Patient is on NO medications that will
impair his balance, judgement, or reaction time." (Comp. Ex. 20). At the hearing, Graymont
stated that it was unable to determine if Womack was physically capable of returning to his job
because it had not received sufficient information about his current medical condition. The
record was left open for Womack to provide Graymont with additional information.

1049

Womack provided an additional statement from Henriksen dated October 7, 2002.
Henriksen, repeating Womack's limitations of lifting no more than 35 pounds, indicated
Womack was capable of moderate activity levels. Henriksen expressed concern regarding
Womack's ability, given the nature of his back impairment, to push or pull heavy ash balls from
the kiln with a 20 foot poker.
Jn a letter dated October 18, 2002, Graymont informed Womack that it had hired a
certified rehabilitation counselor to perform a kiln operator job analysis. Based on the job
analysis and the information provide by Dr. Henriksen, Graymont concluded Womack
could not perform the essential elements of the kiln operator job with or without a
reasonable accommodation. Consequently, Womack's employment was terminated
effective October 22, 2002.
Thus, a central post-hearing issue in this proceeding is whether Graymont's termination
of Womack is a violation of section 105(c)(l) of the Federal Mine Safety and Health Act of 1977
(the Act), 30 U.S.C. § 815(c)(l). Section 105(c)(l) of the Act provides, in pertinent part:
No person shall discharge or in any ma1U1er discriminate against or
cause to be discharged or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any miner ...
subject to this Act because such miner ... has filed or made a
complaint under or related to this Act .... including a complaint
notifying the operator ... of an alleged danger or safety or health
violation in a coal or other mine ....
Womack contends that Graymont's decision to terminate his employment rather than
reinstate him to the restricted duties he had performed in the past is motivated by activities he
engaged in that are protected by section 105(c) of the Act. As a general proposition, Womack
has the burden of proving a prima facie case of discrimination under section 105(c) of the Act.
In order to establish a prima facie case, Womack must demonstrate that he participated in
protected safety related activity, and, that the adverse action complained of was motivated, in
some part, by that protected activity. See Secretary on behalfof David Pasula v. Consolidation
Coal Co., 2 FMSHRC 2786, 2797-2800 (October 1980) rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F .2d 1211 (3d Cir. 1981 ); Secretary on behalfof
Thomas Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (April 1981).
Graymont may rebut a prima facie case by demonstrating, either that no protected
activity occurred, or, that the adverse action was not motivated in any part by protected activity.
Robinette, 3 FMSHRC at 818 n.20. Graymont may also affirmatively defend against a
primafacie case by establishing that it was also motivated by unprotected activity, and, that it
would have taken the adverse action for the unprotected activity alone. See also Jim Walter
Resources, 920 F.2d at 750, citing with approval Eastern Associated Coal Corp. v. FMSHRC,
813 F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford Construction Co., 732 F.2d 954, 958-59
(D.C. Cir. 1984); Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983) (specifically
approving the Commission's Pasu/a-Robinette test).

1050

In view of the fact that Grayrnont's decision to terminate Womack occurred after the
initial hearing, it is necessary for both parties to furnish additional documentation. In this
regard, the record reflects that L&I reports concerning Womack's medical condition and
treatment were sent to both Womack and Grayrnont. Accordingly, the parties are requested to
provide the following:
ALL Copies of reports received from L&I with respect to medical diagnoses,
physical limitations, and reimbursements for medical treatment and medicine
during the period from July 1999 to the present.
ALL Copies of physician examination reports and ability-to-work reports for
Womack provided to Grayrnont, including all physician reports detailing
Womack' s physical limitations, during the period from July 1999 to the present.

IT IS ORDERED that the above information be provided within 21 days of the date of
this Order. Womack should provide copies of the documentation submitted in response to this
Order to Grayrnont's counsel. After the above information is received from both parties, I will
schedule a telephone conference to determine if the hearing should be reconvened, or, whether
post-hearing briefs should be filed.

Jerold Feldman
Administrative Law Judge
Distribution: (Certified Mai l)
James Womack, 410 East 601h Street, Tacoma, WA 98404
Robert Leinwand, Esq., Stole Rives, LLP, 900 S.W. Fifth Avenue, Suite 2600,
Portland, OR 97204
/hs

1051

fl U.S. GOVE RNMENT PRINTING OFFICE: 2002 496-533n5255

